 

Exhibit 10.1

 

Published Transaction CUSIP Number: ___________

Published Revolver (Secured) CUSIP Number: ___________

Published Revolver (Unsecured) CUSIP Number: ___________

 



 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

December 7, 2016

 

among

 

JAMES RIVER GROUP HOLDINGS, LTD. and

JRG REINSURANCE COMPANY LTD., as Borrowers

 

THE LENDERS PARTY HERETO

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent and Letter of Credit Issuer

 

KEYBANK NATIONAL ASSOCIATION and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Book Runners

 

KEYBANK NATIONAL ASSOCIATION, SUNTRUST ROBINSON HUMPHREY, INC.

and BMO CAPITAL MARKETS CORP.,

as Joint Lead Arrangers

 

BANK OF MONTREAL and SUNTRUST BANK,

as Co- Syndication Agents

 



 

 

 

 

 

Table of Contents

 

 

  Page     ARTICLE 1    DEFINITIONS 2     Section 1.01. Defined Terms 2 Section
1.02. Classification of Loans and Borrowings 31 Section 1.03. Terms Generally 31
Section 1.04. Accounting Terms; Changes in GAAP 32     ARTICLE 2    THE CREDITS
33     Section 2.01. Commitments 33 Section 2.02. Revolving Loans 34 Section
2.03. Requests to Borrow Loans 35 Section 2.04. James River as a Borrower 36
Section 2.05. Letters of Credit 36 Section 2.06. Funding of Loans 40 Section
2.07. Interest Elections 40 Section 2.08. Termination or Reduction of
Commitments 41 Section 2.09. Payment at Maturity; Evidence of Debt 42 Section
2.10. Optional and Mandatory Prepayments 43 Section 2.11. Optional Increase in
Commitments 44 Section 2.12. Fees 45 Section 2.13. Interest 47 Section 2.14.
Alternate Rate of Interest 48 Section 2.15. Increased Costs; Capital Adequacy 48
Section 2.16. Break Funding Payments 50 Section 2.17. Taxes 50 Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs 52 Section 2.19.
Defaulting Lenders 54 Section 2.20. Cash Collateral 56 Section 2.21. Lender’s
Obligation to Mitigate 57     ARTICLE 3    REPRESENTATIONS AND WARRANTIES 58    
Section 3.01. Organization; Powers 58 Section 3.02. Authorization;
Enforceability 58 Section 3.03. Governmental Approvals; No Conflicts 58 Section
3.04. Financial Statements; No Material Adverse Change 59 Section 3.05.
Insurance Licenses 59 Section 3.06. Parent Subsidiaries 60 Section 3.07.
Litigation 60 Section 3.08. Compliance with Laws and Agreements; Anti-Terrorism
Laws 60 Section 3.09. Investment Company Status 61 Section 3.10. Taxes 61
Section 3.11. Material Debt Agreements and Liens 62

 

 1 

 

 

Table of Contents

(continued)

 

  Page     Section 3.12. Environmental Matters 62 Section 3.13. Equity
Obligations 62 Section 3.14. No Reliance 62 Section 3.15. ERISA 63 Section 3.16.
Regulation U 63 Section 3.17. Disclosure 64 Section 3.18. Solvency 64   ARTICLE
4    CONDITIONS 64     Section 4.01. Restatement Effective Date 64 Section 4.02.
Conditions to Initial Utilization and Each Subsequent Utilization 66   ARTICLE
5    AFFIRMATIVE COVENANTS 67     Section 5.01. Financial Statements and Other
Information 68 Section 5.02. Insurance Subsidiary Reporting 69 Section 5.03.
Notice of Material Events 71 Section 5.04. Existence; Conduct of Business 72
Section 5.05. Payment of Obligations 72 Section 5.06. Insurance 72 Section 5.07.
NAIC Ratio 72 Section 5.08. Proper Records; Rights to Inspect 72 Section 5.09.
Compliance with Laws 73 Section 5.10. Use of Proceeds and Letters of Credit 73  
  ARTICLE 6    NEGATIVE COVENANTS 73     Section 6.01. Debt; Certain Equity
Securities; Prepayments 74 Section 6.02. Liens 74 Section 6.03. Fundamental
Changes 76 Section 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions 77 Section 6.05. Asset Sales 77 Section 6.06. Ceded Reinsurance 78
Section 6.07. Sale and Leaseback Transactions 78 Section 6.08. Restricted
Payments 79 Section 6.09. Transactions with Affiliates 79 Section 6.10.
Restrictive Agreements 80 Section 6.11. Leverage Ratio 80 Section 6.12.
Consolidated Net Worth 80 Section 6.13. [Reserved] 80 Section 6.14. [Reserved]
80 Section 6.15. Minimum Best Ratings 80 Section 6.16. Amendment of Material
Documents 80

 

 2 

 

Table of Contents

(continued)

 

  Page     Section 6.17. Lines of Business 81     ARTICLE 7    EVENTS OF DEFAULT
81     Section 7.01. Events of Default 81 Section 7.02. Application of Proceeds
84     ARTICLE 8    THE ADMINISTRATIVE AGENT 85     Section 8.01. Appointment
and Authorization 85 Section 8.02. Rights and Powers as a Lender 85 Section
8.03. Limited Duties and Responsibilities 85 Section 8.04. Authority to Rely on
Certain Writings, Statements and Advice 86 Section 8.05. Sub-Agents and Related
Parties 86 Section 8.06. Resignation; Successor Agent 86 Section 8.07. Credit
Decisions by Lenders 87 Section 8.08. Agent’s Fees 88 Section 8.09 Arranger,
Syndication Agent, Etc. 88 Section 8.10 No Reliance on Administrative Agent’s
Customer Identification Program 88     ARTICLE 9    MISCELLANEOUS 88     Section
9.01. Notices 88 Section 9.02. Waivers; Amendments 89 Section 9.03. Expenses;
Indemnity; Damage Waiver 91 Section 9.04. Successors and Assigns 92 Section
9.05. USA PATRIOT Act 95 Section 9.06. Survival 96 Section 9.07. Counterparts;
Integration; Effectiveness 96 Section 9.08. Severability 97 Section 9.09. Right
of Setoff 97 Section 9.10. Governing Law; Jurisdiction; Consent to Service of
Process 97 Section 9.11. WAIVER OF JURY TRIAL 98 Section 9.12. Headings 98
Section 9.13. Confidentiality 98 Section 9.14. Interest Rate Limitation 99
Section 9.15. Replacement of Lenders 99 Section 9.16. Bermuda Law Event 100
Section 9.17. Borrower Agent 100 Section 9.18. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 101

 

 3 

 

 

Table of Contents

(continued)

 

  Page     ARTICLE 10  JOINT AND SEVERAL OBLIGATIONS OF BORROWERS 102    
Section 10.01. Joint and Several Obligations 102 Section 10.02. Lender Parties’
Rights to Administer Credit 102 Section 10.03. Primary Obligation 103 Section
10.04. Payments Recovered from Lender 103 Section 10.05. No Release 103 Section
10.06. Actions Not Required 104 Section 10.07. Deficiencies 104 Section 10.08.
Borrower Bankruptcy 104 Section 10.09. Limited Subrogation 105 Section 10.10.
Borrowers’ Financial Condition 105 Section 10.11. Relationship of Borrowers 105
Section 10.12. Limitation 106

 

 4 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“this Agreement”) is made and
entered into as of December 7, 2016 among:

 

(i)JAMES RIVER GROUP HOLDINGS, LTD., a Bermuda company, and its successors and
permitted assigns, as a Borrower;

 

(ii)JRG REINSURANCE COMPANY LTD., a regulated insurance company domiciled in
Bermuda, as a Borrower;

 

(iii)the LENDERS party hereto;

 

(iv)KEYBANK NATIONAL ASSOCIATION, a national banking association, in its
capacity as Administrative Agent;

 

(v)KEYBANK NATIONAL ASSOCIATION, a national banking association, in its capacity
as a Letter of Credit Issuer;

 

(vi)KEYBANK NATIONAL ASSOCIATION and SUNTRUST ROBINSON HUMPHREY, INC., as Joint
Book Runners;

 

(vii)KEYBANK NATIONAL ASSOCIATION, SUNTRUST ROBINSON HUMPHREY, INC. and BMO
CAPITAL MARKETS CORP., as Joint Lead Arrangers; and

 

(viii)BANK OF MONTREAL and SUNTRUST BANK, as Co-Syndication Agents.

 

Recitals:

 

A.        The Borrowers, the Administrative Agent, the Lenders, the Departing
Lender (defined below) and certain other parties are the parties to that certain
Credit Agreement dated as of June 5, 2013, as amended by a First Amendment dated
September 24, 2014, a Waiver Letter dated February 6, 2015, a Commitment
Acceptance Agreement dated May 20, 2015, a Second Amendment dated December 15,
2015, a Third Amendment dated December 30, 2015 and a Fourth Amendment and
Waiver dated April 22, 2016 (as heretofore amended and supplemented, the
“Existing Credit Agreement”).

 

B.         Pursuant and subject to the Existing Credit Agreement, the Lenders
and the Departing Lender agreed to (i) advance to the Borrowers unsecured
revolving credit loans (collectively, as their respective outstanding principal
balances exist immediately prior to the effectiveness of the amendment and
restatement effected by this Agreement, the “Existing Revolving Loans”), and
purchase participations in unsecured letters of credit (none of which is

 

 

 

 

outstanding as of the date hereof), up to an aggregate principal amount and
letter of credit exposure not to exceed $112,500,000 and (ii) purchase
participations in secured letters of credit up to an aggregate letter of credit
exposure of $102,500,000 (collectively, as their respective letter of credit
exposure exist immediately prior to the effectiveness of the amendment and
restatement effected by this Agreement, the “Existing Secured Letters of
Credit”).

 

C.        The Borrowers have requested the Lenders and the Letter of Credit
Issuer to amend and restate in their entirety the terms and conditions of the
Existing Credit Agreement as herein provided.

 

D.        The Lenders (other than the Departing Lender) and the Letter of Credit
Issuer are willing to amend and restate in their entirety the terms and
conditions of the Existing Credit Agreement upon and subject to the terms and
conditions set forth in this Agreement, the Security Documents and the other
Loan Documents.

 

E.         In connection with such amendment and restatement, (i) of the
“Lenders” under the Existing Credit Agreement, KeyBank National Association,
SunTrust Bank, Bank of Montreal, The Bank of N.T. Butterfield & Son Limited,
First Tennessee Bank National Association, and Yadkin Bank (each sometimes
referred to herein as a “Remaining Lender”) will remain as Lenders hereunder;
(ii) The Bank of Nova Scotia (the “Departing Lender”), which on the Restatement
Effective Date will be paid in full all sums owed to it under the Existing
Credit Agreement, will not be a Lender under this Agreement and will cease to be
a “Lender”, “Secured Party” and “Guaranteed Creditor” under any and all of the
other Loan Documents; and (iii) the Remaining Lenders have agreed to assume and
re-allocate their respective Secured Facility Commitments and Unsecured Facility
Commitments (and related participations in LC Exposure) and Loan principal as
hereinafter provided.

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
agreements of the parties hereto and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, subject to the
satisfaction of the terms and conditions set forth in this Agreement, the
parties to this Agreement agree that all of the terms and conditions of the
Existing Credit Agreement shall be amended and restated in their entirety to
provide as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01.    Defined Terms.   As used in this Agreement, the following terms
have the meanings specified below:

 

“Accumulated Other Comprehensive Income” or “Accumulated Other Comprehensive
Loss” means, as at any date of determination, the amount of Consolidated
accumulated other comprehensive income (or loss), as applicable, of the Parent
and its

 

 - 2 - 

 

 

Subsidiaries, as reflected on the balance sheet of the Parent as of such date in
accordance with GAAP.

 

“Acquisition” means, with respect to any Person, (i) the purchase by such Person
of all or a significant part of a business, division or other business unit
conducted by any other Person, whether such purchase is of assets or Equity
Interests, (ii) the merger, consolidation or amalgamation of such Person with
any other Person or (iii) any transaction that is considered to be a change in
control of such Person under the “Insurance Holding Company Systems Act” of the
Applicable Insurance Code, to the extent applicable.

 

“Adjusted Consolidated Debt” means, as of any date, Consolidated Debt of the
Parent (of the type described in any or all of clauses (a), (b), (c), (d), (e),
(h) and (i) of the definition of “Debt”, but, as to clause (i), only to the
extent that it is an unpaid obligation in respect of a letter of credit or
letter of guaranty that is then due and payable and not contingent) on such
date.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Adjustment.

 

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” has the meaning specified in Section 2.15(e).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

 

“Agent” means the Administrative Agent.

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus one-half percent (0.50%), (c) the
Adjusted LIBO Rate for an Interest Period of one month beginning on such day (or
if such day is not a Business Day, the most recent Business Day), plus one
percent (1.00%) and (d) zero percent (0.00%). Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate will
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury

 

 - 3 - 

 

 

Department’s Office of Foreign Asset Control (as any of the foregoing Laws may
from time to time be amended, renewed, extended, or replaced).

 

“Applicable FHLB” means, as to any Domestic Insurance Subsidiary, the Federal
Home Loan Bank of which such Domestic Insurance Subsidiary is a member.

 

“Applicable Insurance Code” means, as to any Insurance Subsidiary or any other
Person that is a regulated insurance company, the insurance code or other
statute of any state where such Insurance Subsidiary or other Person is
domiciled or doing insurance business and any successor statute of similar
import, together with the regulations thereunder, as amended or otherwise
modified and in effect from time to time. References to sections of the
Applicable Insurance Code shall be construed to also refer to successor
sections.

 

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.

 

“Applicable Rate” means for any day:

 

(a)         with respect to any Loan that is a Eurodollar Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Eurodollar Margin” and in the column corresponding to the “Pricing Level” that,
pursuant to the Pricing Schedule, is in effect for such day;

 

(b)         with respect to any Loan that is a Base Rate Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Base Rate Margin” and in the column corresponding to the “Pricing Level” that,
pursuant to the Pricing Schedule, is in effect for such day; and

 

(c)         with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth in the Pricing Schedule in the row opposite
the caption “Commitment Fee Rate” and in the column corresponding to the
“Pricing Level” that, pursuant to the Pricing Schedule, is in effect for such
day.

 

In each case, the “Applicable Rate” will be determined by reference to the
Leverage Ratio as provided in the Pricing Schedule; provided that at any time
when an Event of Default has occurred and is continuing, such Applicable Rates
will be those set forth in the Pricing Schedule as “Pricing Level III”.

 

“Arranger” means KeyBank National Association, in its capacity as lead arranger
of the credit facility provided under this Agreement.

 

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

 - 4 - 

 

 

“Assumed Reinsurance” means reinsurance assumed by any Insurance Subsidiary from
another Person (other than from another Insurance Subsidiary).

 

“Availability Rate” means, with respect to any category of Eligible Collateral
(as those categories are set forth on Exhibit B hereto), the percentage listed
on Exhibit B hereto in the “Availability Rate” column that corresponds to such
category of Eligible Collateral.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Bermuda Law Event” has the meaning specified in Section 9.16.

 

“Best” means A.M. Best Company, Inc. and its successors and assigns or, if it
shall be dissolved or shall no longer assign ratings to insurance companies,
then any other nationally recognized insurance statistical rating agency
designated by the Administrative Agent.

 

“Best Rating” means, as of any date, the financial strength rating by Best on
such date of an Insurance Subsidiary.

 

“Blocked Person” has the meaning specified in Section 3.08(d).

 

“Board of Directors” means, the Board of Directors of the Parent or any
committee thereof duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means, on the Restatement Effective Date, the Parent and JRG
Reinsurance and thereafter at such time, if ever, as James River becomes a
Borrower upon and subject to the provisions of Section 2.04, each of the Parent,
JRG Reinsurance and James River, it being understood and agreed that unless and
until, if ever, James River becomes a Borrower as aforesaid, all references to
the “Borrowers” or “Borrower” shall be deemed to refer to the Parent and JRG
Reinsurance, collectively or individually.

 

“Borrower Agent” means the Parent or such other Person as the Borrowers may from
time to time designate to the Administrative Agent in writing, in its capacity
as the agent of the Borrowers under and pursuant to the provisions of this
Agreement and the other Loan Documents.

 

“Borrowing” means Loans under the Unsecured Facility of the same Interest Type
made, converted or continued on the same day and, in the case of Eurodollar
Loans, as to which the same Interest Period is in effect.

 

 - 5 - 

 

 

“Borrowing Request” means a request by the Borrower Agent, for and on behalf of
the Borrowers in accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or Lenders, as collateral for LC Exposure or obligations of Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each applicable Letter of Credit Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Letter of Credit Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Ceded Reinsurance” means risk that is ceded (whether by co-insurance,
reinsurance or equivalent relationship otherwise named) by any Insurance
Subsidiary to any other Person (other than to another Insurance Subsidiary),
other than Surplus Relief Reinsurance.

 

“Change in Control” means, the occurrence of any of the following:

 

(a)          at any time that the Parent ceases to own (directly or indirectly
through one or more Subsidiaries the issued and outstanding Equity Interests of
which it owns at least 100%), one hundred percent (100%) of all of the issued
and outstanding Equity Interests of each other Loan Party;

 

(b)          at any time that any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), other than any one or more of the D.E.
Shaw Investors, is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for the purposes of this clause
(b) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than any one or more of the following: (i) 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Parent
and (ii) 30% of the aggregate economic interests represented by the issued and
outstanding Equity Interests in the Parent;

 

 - 6 - 

 

 

(c)          during any period of eighteen (18) consecutive calendar months,
individuals who at the beginning of such period constituted the Board of
Directors of a Loan Party, other than the Parent (together with any new
directors (i) whose election by the Board of Directors was or (ii) whose
nomination for election by the Parent was, prior to the date of the proxy or
consent solicitation relating to such nomination (A) approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
previously so approved or (B) designated by a D.E. Shaw Investor) shall cease
for any reason to constitute a majority of the members of the Board of Directors
of such Loan Party then in office;

 

(d)          during any period of eighteen (18) consecutive calendar months,
individuals who at the beginning of such period constituted the Board of
Directors of the Parent (together with any new directors (i) whose election by
the Board of Directors was or (ii) whose nomination for election by the Parent’s
shareholders was, prior to the date of the proxy or consent solicitation
relating to such nomination (A) approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved or (B) designated by a D.E. Shaw Investor) shall cease for any reason
to constitute a majority of the members of the Board of Directors of the Parent
then in office;

 

(e)          the adoption of a plan relating to the liquidation or dissolution
of the Parent or another Loan Party; or

 

(f)           the merger (other than a merger permitted under the provisions of
Section 6.03) or consolidation of the Parent or other Loan Party with or into
another Person or the merger of another Person with or into the Parent or other
Loan Party, or the sale of all or substantially all of the assets of the Parent
or other Loan Party or to another Person, other than a merger or consolidation
transaction in which holders of Equity Interests representing 100% of the
ordinary voting power represented by the Equity Interests in the Parent or other
Loan Party immediately prior to such transaction (or other securities into which
such securities are converted as part of such merger or consolidation
transaction) own directly or indirectly at least 70% of the ordinary voting
power represented by the Equity Interests in the surviving Person in such merger
or consolidation transaction issued and outstanding immediately after such
transaction and in substantially the same proportion as before the transaction.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any Law, rule or regulation, (b) any
change in any Law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority or (c) compliance by any Lender or Letter
of Credit Issuer (or, for purposes of Section 2.15(b), by any lending office of
such Lender or Letter of Credit Issuer or by such Lender’s or Letter of Credit
Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of Law) of any Governmental Authority made or
issued after such date; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and

 

 - 7 - 

 

 

Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Collateral Value” means, as of any date, with respect to any category of
Eligible Collateral (as those categories are set forth on Exhibit B hereto), an
amount equal to (i) the market value on such date of all Eligible Collateral in
such category, multiplied by (ii) the Availability Rate for such category.

 

“Commitment” means a Secured Facility Commitment or an Unsecured Facility
Commitment. The aggregate amount of the Commitments as of the Restatement
Effective Date is $215,000,000.

 

“Consolidated” means the Parent and its Subsidiaries, taken as a whole in
accordance with GAAP, or, where the context requires, another Loan Party and its
Subsidiaries, taken as a whole in accordance with GAAP.

 

“Consolidated Assets” means, as at the date of any determination, the net book
value of all assets of the Parent and its Subsidiaries as of such date
classified as assets in accordance with GAAP and determined on a Consolidated
basis.

 

“Consolidated Interest Expense” means Interest Expense of the Parent and its
Subsidiaries determined on a Consolidated basis.

 

“Consolidated Liabilities” means, as at any date of determination, all
liabilities of the Parent and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a Consolidated basis.

 

“Consolidated Net Worth” means, as at any date of determination, the remainder
of (i) all Consolidated Assets (less the net book value of all patents,
copyrights, goodwill and similar intangible property) as of such date, (ii)
minus all Consolidated Liabilities as of such date and (iii) as applicable, plus
Accumulated Other Comprehensive Loss or minus Accumulated Other Comprehensive
Income.

 

“Control” means possession, directly or indirectly, of the power (a) to vote 20%
or more of any class of voting Equity Interests of a Person or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting Equity Interests, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, as applicable, each securities account control
agreement dated, with respect to JRG Reinsurance, October 29, 2014 and, with
respect to the Parent, the date hereafter on which the Parent establishes a
securities account to which Eligible Collateral is credited entered into among,
as the case may be, JRG Reinsurance or the Parent, the

 

 - 8 - 

 

 

Administrative Agent and the securities intermediary party thereto and any other
securities account control agreement (in substantially the same form as such
October 29, 2014 securities account control agreement) hereafter entered into
among a Loan Party, the Administrative Agent and a securities intermediary, in
each case, as the same heretofore may have been, or hereafter may be, confirmed,
supplemented, amended or otherwise modified from time to time pursuant and
subject to the applicable provisions of this Agreement.

 

“Current Redeemable Equity” means any preferred stock or other preferred Equity
Interests, which in either case, is subject to mandatory redemption at any time
prior to the first anniversary of the Maturity Date (as it exists on any date of
determination).

 

“Debt” of any Person means, without duplication:

 

(a)        all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),

 

(b)        all obligations of such Person evidenced by bonds, debentures, notes
(including, without limitation, the Trust Preferred Securities Notes) or similar
instruments,

 

(c)        all obligations of such Person on which interest charges are
customarily paid (other than obligations where interest is levied only on late
or past due amounts),

 

(d)        all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

 

(e)        all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business),

 

(f)         all Debt of others secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed,

 

(g)        all Guarantees by such Person of Debt of others,

 

(h)        all Capital Lease Obligations of such Person,

 

(i)         all unpaid obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security Laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

 

 - 9 - 

 

 

(j)         all capital stock of such Person which is required to be redeemed or
is redeemable at the option of the holder if certain events or conditions occur
or exist or otherwise, and

 

(k)        all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances.

 

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to Law or judicial holding as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided that Debt shall
not include (i) obligations with respect to insurance policies, annuities,
guaranteed investment contracts and similar products underwritten by, or
Reinsurance Agreements or Retrocession Agreements entered into by, an Insurance
Subsidiary, or (ii) obligations with respect to Surplus Relief Reinsurance ceded
by an Insurance Subsidiary in the ordinary course of its business.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions, including foreign, from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Letter of
Credit Issuer, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two (2) Business Days of the date when due, (b) has notified the Borrower
Agent, the Administrative Agent, any Letter of Credit Issuer or any other Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable Default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrower
Agent, to confirm in writing to the Administrative Agent and the Borrower Agent
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower Agent), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for

 

 - 10 - 

 

 

the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(b) hereof) upon delivery of written notice of such determination to the
Borrower Agent, each Letter of Credit Issuer and each Lender.

 

“Departing Lender” has the meaning specified in the Recitals hereto.

 

“D.E. Shaw Investors” means, collectively, D. E. Shaw CH-SP Franklin, L.L.C., a
Delaware limited liability company; D. E. Shaw CF-SP Franklin, L.L.C., a
Delaware limited liability company; and D. E. Shaw Oculus Portfolios, L.L.C., a
Delaware limited liability company.

 

“Dollars” or “$” refers to lawful money of the United States.

 

“Domestic Insurance Subsidiary” means each Insurance Subsidiary that is a
Domestic Subsidiary. As of the Restatement Effective Date, Falls Lake Fire and
Casualty, Falls Lake National, James River Casualty, James River Insurance,
Stonewood General, Stonewood Insurance and Stonewood National constitute the
Domestic Insurance Subsidiaries.

 

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Collateral” has the meaning specified on Exhibit B hereto.

 

 - 11 - 

 

 

“Environmental Laws” means all Laws, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, the preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Material or the effects of the environment on health and safety.

 

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any Equity Rights
in such Person.

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent or any Subsidiary, is treated as a single
employer under Section 4 14(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue
Code, is treated as a single employer under Section 414 of the Internal Revenue
Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Parent or
any ERISA Affiliate of any liability under any of Sections 4062, 4063, 4064 or
4069 of ERISA; (e) the receipt by the Parent or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Parent or any ERISA Affiliate of any liability with respect to
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

 - 12 - 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Events of Default” has the meaning specified in Article 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of a Loan Party hereunder:

 

(a)          income or franchise taxes imposed on (or measured by) its net
income, receipts, capital or net worth by the United States (or any jurisdiction
within the United States), except to the extent that the United States (or any
such jurisdiction within the United States) imposes such taxes solely in
connection with such Lender Party’s enforcement of its rights or exercise of its
remedies under the Loan Documents, or by the jurisdiction under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
(collectively, “Income Taxes”);

 

(b)          any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction described in clause (a) above;

 

(c)          in the case of a Foreign Lender, any United States federal
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or designates a new lending office or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.17(e); and

 

(d)          any United States federal withholding taxes imposed pursuant to
FATCA.

 

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower Agent’s
request pursuant to Section 9.15, (B) it is imposed on amounts payable to a
Foreign Lender by reason of any other assignment and does not exceed the amount
for which the assignor would have been indemnified pursuant to Section 2.17(a)
or (C) in the case of designation of a new lending office, it does not exceed
the amount for which such Foreign Lender would have been indemnified if it had
not designated a new lending office.

 

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Existing Revolving Loans” has the meaning specified in the Recitals hereto.

 

“Existing Secured Letters of Credit” has the meaning specified in the Recitals
hereto. A list of the Existing Secured Letters of Credit is set forth on
Schedule 1.01 hereto.

 

 - 13 - 

 

 

“Exposure” means, with respect to any Lender at any time, the sum of (a) the
aggregate outstanding principal amount of such Lender’s Loans at such time and
(b) such Lender’s LC Exposure at such time.

 

“Falls Lake Fire and Casualty” means Falls Lake Fire and Casualty Company, a
regulated insurance company domiciled in the State of California.

 

“Falls Lake National” means Falls Lake National Insurance Company, a regulated
insurance company domiciled in the State of Ohio.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date of this Agreement (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with), and any current or future regulations thereunder or official governmental
interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of Cleveland, or, if such rate is not so published on
such Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Financial Officer” means the chief financial officer, the president, the chief
executive officer or a vice president (whose duties include financial matters)
of a Loan Party.

 

“Financing Transactions” means any one or more of the execution, delivery and
performance by a Loan Party of the Loan Documents to which it is to be a party,
the pay-off of the Departing Lender as contemplated by Section 4.01(j), and the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Fiscal Quarter” means a fiscal quarter of the Parent.

 

“Fiscal Quarter Increase” means, as to any Fiscal Quarter, the sum of (a) the
greater of (i) an amount equal to 50% of the Parent’s Consolidated net, after
tax earnings (determined in accordance with GAAP) for such Fiscal Quarter and
(ii) zero dollars ($0) and (b) an amount equal to 50% of Net Available Proceeds
received by the Parent or any of its Subsidiaries in such Fiscal Quarter.

 

“Fiscal Year” means a fiscal year of the Parent.

 

 - 14 - 

 

 

“Foreign Insurance Subsidiary” means each Insurance Subsidiary that is a Foreign
Subsidiary. As of the Restatement Effective Date JRG Reinsurance is the sole
Foreign Insurance Subsidiary.

 

“Foreign Lender” means (a) as to a Borrower that is a U.S. Person, a Lender that
is not a U.S. Person and (b) as to a Borrower that is not a U.S. Person, a
Lender that is resident or organized under the Laws of a jurisdiction other than
that in which such Borrower is a resident for Tax purposes.

 

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the Laws
of a jurisdiction outside the United States, and conducting a material portion
of its operations outside the United States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Letter of Credit Issuer, such Defaulting Lender’s Percentage of
the outstanding LC Reimbursement Obligations with respect to Letters of Credit
issued by such Letter of Credit Issuer other than LC Reimbursement Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Parent’s independent public accountants) with the most
recent audited Consolidated financial statements of the Parent and its
Consolidated Subsidiaries delivered to the Lenders. If at any time the SEC
permits or requires U.S.-domiciled companies subject to the reporting
requirements of the Exchange Act to use, in whole or in part, IFRS in lieu of
GAAP for financial reporting purposes, the Parent may elect by written notice to
the Administrative Agent to so use IFRS (or, to the extent permitted by the SEC
and consistent with pronouncements of the Financial Accounting Standards Board
and the International Accounting Standards Board, portions thereof from time to
time) in lieu of GAAP and, upon any such notice, references herein to GAAP shall
thereafter be construed to mean (a) for periods beginning on and after the date
specified in such notice, IFRS (or, if applicable, such portions) as in effect
from time to time and (b) for prior periods, GAAP as defined in the first
sentence of this definition (and as theretofore modified pursuant to this
sentence), in each case subject to Section 1.04.

 

“Governmental Authority” means the government of the United States or any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other obligations to pay money of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other

 

 - 15 - 

 

 

obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” means, as of the Restatement Effective Date, each of James River UK
and, until, if ever, James River becomes a Borrower upon and subject to the
provisions of Section 2.04, James River, it being understood and agreed that
after, if ever, James River becomes a Borrower as aforesaid, all references to
the “Guarantors” shall be deemed to refer to James River UK.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

“IFRS” means the International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

 

“Income Taxes” has the meaning specified in clause (a) of the definition of
Excluded Taxes.

 

“Indemnified Taxes” means all Taxes except Excluded Taxes.

 

“Insurance Subsidiary” means a Subsidiary that is a regulated insurance company.
As of the date of the Restatement Effective Date, Falls Lake Fire and Casualty,
Falls Lake National, James River Casualty, James River Insurance, JRG
Reinsurance, Stonewood General, Stonewood Insurance and Stonewood National
constitute the Insurance Subsidiaries.

 

“Interest Election” means an election by the Borrower Agent, for and on behalf
the Borrowers, to change or continue the Interest Type of a Borrowing in
accordance with Section 2.07.

 

“Interest Expense” means, for any fiscal period, all expense of the Parent or
any of its Subsidiaries for such fiscal period classified as interest expense
for such period, including interest

 

 - 16 - 

 

 

on capitalized interest and interest under “synthetic” leases, in accordance
with GAAP; provided that Interest Expense shall not include interest expense, if
any, in respect of Hedging Agreements that would otherwise be included pursuant
to Financial Accounting Standard 133.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter in respect of the quarter then ending and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, if such Interest
Period is longer than three months, each day during such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Agent, for and on behalf the Borrowers, may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be deemed to be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of Property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of inventory or supplies by such Person in the
ordinary course of business; (c) the entering into of any Guarantee of, or other
contingent obligation with respect to, Debt or other liability of any other
Person and (without duplication) any amount committed to be advanced, lent or
extended to such Person; or (d) the entering into of any Hedging Agreement.

 

“James River” means James River Group, Inc., a Delaware corporation, its
successors and permitted assigns.

 

 - 17 - 

 

 

“James River Casualty” means James River Casualty Company, a regulated insurance
company domiciled in the State of Virginia.

 

“James River Insurance” means James River Insurance Company, a regulated
insurance company domiciled in the State of Ohio.

 

“James River UK” means James River Group Holdings UK Limited, a private limited
company incorporated under the Laws of England and Wales that at all times shall
be a Wholly Owned Subsidiary of the Parent.

 

“JRG Reinsurance” means JRG Reinsurance Company Ltd., a regulated insurance
company domiciled in Bermuda.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, code, guideline, release, ruling, or order of,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, or any agreement with, any Governmental Authority.

 

“LC Disbursement” means a payment made by a Letter of Credit Issuer in respect
of a drawing under a Letter of Credit.

 

“LC Exposure” means, as applicable, Secured LC Exposure or Unsecured LC
Exposure.

 

“LC Reimbursement Obligations” means, as applicable, Secured Facility LC
Reimbursement Obligations or Unsecured Facility LC Reimbursement Obligations.

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lender Parties” means the Lenders, the Letter of Credit Issuers and the
Administrative Agent.

 

“Lenders” means the Persons listed on Schedule 2.01(a) and Schedule 2.01(b) and
any other Person that shall have become a party hereto pursuant to an Assignment
or Section 2.11, other than any such Person that ceases to be a party hereto
pursuant to an Assignment. By way of clarification and not limitation, as of the
Restatement Effective Date, the Lenders consist only of the Remaining Lenders,
and the Departing Lender shall not be construed to be a Lender under this
Agreement.

 

 - 18 - 

 

 

“Letter of Credit” means a Secured Facility Letter of Credit or an Unsecured
Facility Letter of Credit.

 

“Letter of Credit Issuer” means KeyBank National Association or any of its
Affiliates (and their successors) and each other Lender or Lender Affiliate that
is requested by the Borrower Agent, for and on behalf the Borrowers, and agrees
to be a Letter of Credit Issuer hereunder and is approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed).

 

“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of (a)
Adjusted Consolidated Debt as of such Fiscal Quarter-end to (b) Total
Capitalization as of such Fiscal Quarter-end.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (i) zero percent (0.00%) per annum and (ii) the per annum
rate of interest, determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive and binding absent
manifest error) as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the beginning of such Interest Period pertaining to such
Eurodollar Borrowing, equal to the London Interbank Offered Rate, as published
by Bloomberg (or other commercially available source providing quotations of
such London Interbank Offered Rate as designated by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market), having a maturity
comparable to such Interest Period. In the event that such a rate quotation is
not available for any reason, then, subject to clause (i) of the immediately
preceding sentence, the rate for such period shall be a comparable replacement
rate determined by the Administrative Agent in its good faith commercial
judgment at such time rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory note issued by the
Borrowers pursuant to Section 2.09(e), the Letters of Credit and any related
reimbursement agreement, each Payment Guaranty, the Security Documents, and any
certificate or writing required to be delivered by a Loan Party pursuant to
Article 2 or Article 5.

 

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

 

“Loans” means loans made by the Lenders under the Unsecured Facility pursuant to
Section 2.01(b) and Section 2.02, which shall be deemed to include, without
limitation, the Existing Revolving Loans.

 

 - 19 - 

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, contingent liabilities or
material agreements of the Parent and its Subsidiaries taken as a whole, (b) the
ability of a Loan Party to perform any of its obligations under any Loan
Document or (c) the rights of or benefits available to any Lender Party under,
or the validity or enforceability of, any Loan Document.

 

“Material Debt” means Debt (other than obligations in respect of the Loans and
the Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Parent and its Subsidiaries in an
aggregate principal amount exceeding $5,000,000. For purposes of determining
Material Debt, the “principal amount” of the obligations of the Parent or any
Subsidiary in respect of any Hedging Agreement at any time will be the maximum
aggregate amount (after giving effect to any netting agreements) that the Parent
or such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

 

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary. As of the Restatement Effective Date, Falls Lake Fire and
Casualty, Falls Lake National, James River Casualty, James River Insurance, JRG
Reinsurance and Stonewood Insurance constitute the Material Insurance
Subsidiaries.

 

“Material Subsidiary” means a Subsidiary that holds, directly or indirectly,
more than 5% of the Consolidated assets of the Parent and its Subsidiaries at
such time or that accounts for more than 5% of the Consolidated gross income of
the Parent and its Subsidiaries at such time, in each instance determined in
accordance with GAAP; provided that the aggregate consolidated gross income or
assets for all Subsidiaries that are not Material Subsidiaries shall not as of
the end of any Fiscal Quarter exceed 10% of the Consolidated gross income or
Consolidated assets of the Parent and its Subsidiaries. To conform to the
preceding sentence, the Parent shall designate additional Material Subsidiaries
(or may reclassify existing Material Subsidiaries from being such) in a writing
delivered to the Administrative Agent concurrently with its delivery of
quarterly or annual financial statements pursuant to Section 5.01. As of the
Restatement Effective Date, Falls Lake Fire and Casualty, Falls Lake National,
James River, James River Casualty, James River Insurance, James River UK, JRG
Reinsurance and Stonewood Insurance constitute the Material Subsidiaries.

 

“Maturity Date” means the Revolving Availability Termination Date.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Letter of Credit Issuers with respect to
Letters of Credit issued and outstanding at such time and (b) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuers
in their sole discretion.

 

“Minimum Net Worth” means, for any Fiscal Quarter, the minimum Consolidated Net
Worth required to be maintained by the Parent as of the end of such Fiscal
Quarter pursuant to Section 6.12.

 

 - 20 - 

 

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns
or, if it shall be dissolved or shall no longer assign credit ratings to
long-term debt, then any other nationally recognized statistical rating agency
designated by the Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, to which the Parent or any ERISA Affiliate, and one or more
employers other than the Parent or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Parent or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

 

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

“Net Available Proceeds” means, with respect to the sale or other disposition of
Equity Interests of the Parent, the aggregate amount of all cash received by the
Parent in respect of such sale or other disposition, net of reasonable expenses
incurred by the Parent in connection therewith.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” means James River Group Holdings, Ltd., a Bermuda company, and its
successors and permitted assigns, the former company name of which was Franklin
Holdings (Bermuda), Ltd.

 

“Participants” has the meaning specified in Section 9.04(e).

 

“Participant Register” has the meaning specified in Section 9.04(e).

 

“Payment Guaranty” means, as applicable, each of (a) the Continuing Guaranty of
Payment dated June 5, 2013 executed and delivered by James River to the
Administrative Agent for the benefit of the Guaranteed Creditors (as defined
therein), (b) the Continuing Guaranty of Payment dated December 15, 2015
executed and delivered by James River to the Administrative Agent for the
benefit of said Guaranteed Creditors and (c) any other Continuing Guaranty of
Payment (in substantially the same form as such June 5, 2013 and December 15,
2015 Continuing Guaranties of Payment) hereafter delivered to the Administrative
Agent, in each case, as the same

 

 - 21 - 

 

 

heretofore may have been, or hereafter may be, confirmed, amended or otherwise
modified from time to time pursuant and subject to the applicable provisions of
this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Percentage” means, with respect to any Lender, as applicable, (a) the
percentage of the Total Secured Facility Commitment represented by such Lender’s
Secured Facility Commitment or (b) the percentage of the Total Unsecured
Facility Commitment represented by such Lender’s Unsecured Facility Commitment.
If, as the case may be, the Secured Facility Commitments or the Unsecured
Facility Commitments have terminated or expired, the Percentages will be
determined based on, respectively, the Secured Facility Commitments or the
Unsecured Facility Commitments most recently in effect, adjusted to give effect
to any assignments.

 

“Permitted Acquisition” means any Acquisition by the Parent or a Subsidiary if
all of the following conditions (to the extent, as to clauses (c) and (d),
below, applicable to such Acquisition) are met:

 

(a)          no Default exists immediately prior to, and after giving effect to,
the consummation of such Acquisition;

 

(b)          all transactions related to such Acquisition are consummated in
compliance, in all material respects, with applicable Law;

 

(c)          in the case of an Acquisition of Equity Interests in a Person,
after giving effect to such Acquisition, 100% of the Equity Interests in such
Person, and any other Subsidiary resulting from such Acquisition, shall be owned
directly or indirectly by the Parent;

 

(d)          in the case of an Acquisition of assets of a Person, 100% of the
Equity Interests in any Subsidiary formed for the purpose of or resulting from
such Acquisition shall be owned directly or indirectly by the Parent;

 

(e)          such Acquisition is not actively opposed by the board of directors
(or similar governing body) of the selling Person or the Person whose Equity
Interests are to be acquired;

 

(f)          without limiting the generality of clause (a), above, (i) after
giving effect to such Acquisition, the Parent and its Subsidiaries shall be in
compliance with the requirements of Sections 6.15 and 6.17, and (ii) if such
Acquisition is in the form of a merger, consolidation or amalgamation, such
merger, consolidation or amalgamation shall conform to the requirements of
Section 6.03(d);

 

(g)          if the aggregate consideration (including assumed Debt) for such
Acquisition and all other Permitted Acquisitions consummated within the
preceding 365-day period exceeds $25,000,000, the Borrower Agent shall have
delivered to the

 

 - 22 - 

 

 

Administrative Agent at least twenty (20) days prior to the consummation of such
Acquisition (i) copies of the most recent drafts of the purchase agreement (or
equivalent agreement otherwise named) and related material documents pursuant to
which such Acquisition is to be effected (which draft purchase agreement and
other documents the Borrower Agent shall promptly supplement with modifications
thereto that effect material changes in terms of such Acquisition and,
concurrently with consummation thereof, the final forms of such purchase
agreement and other documents) and (ii) a certificate of a Financial Officer
showing to the reasonable satisfaction of the Administrative Agent that the
Borrowers are (A) in compliance on a pro forma basis after giving effect to such
Acquisition, with the covenants contained in Sections 6.11 and 6.12, recomputed
as of the last day of the most recently ended Fiscal Quarter for which financial
statements are available as if such Acquisition had occurred on such last day
and (B) in compliance with the provisions of clauses (a) through (f), above,
inclusive, which certificate the Administrative Agent shall forward to the
Lenders promptly following receipt thereof by the Administrative Agent;

 

(h)          with respect to all Acquisitions other than those described in
clause (g), above, the Borrower Agent shall have delivered to the Administrative
Agent written notice of such Acquisition, accompanied by such information
relating thereto as the Administrative Agent may reasonably request, promptly
following the consummation of such Acquisition;

 

(i)           the aggregate consideration (including assumed Debt) for such
Acquisition shall not exceed $25,000,000; and

 

(j)           the aggregate consideration (including assumed Debt) for such
Acquisition and all other Permitted Acquisitions consummated since the
Restatement Effective Date shall not exceed $75,000,000.

 

“Permitted Investments” means any of the following: (a) any investment in direct
obligations of the United States of America or any agency thereof; (b)
investments in time deposit accounts, certificates of deposit and money market
deposits maturing within 90 days of the date of acquisition thereof issued by
any Lender or a bank or trust company which is organized under the Laws of the
United States of America, any State thereof or any foreign country recognized by
the United States of America, and which bank or trust company has capital,
surplus and undivided profits aggregating in excess of $500,000,000 (or the
foreign currency equivalent thereof) and whose long-term debt is rated “A-” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Exchange Act)
or any money market fund sponsored by a registered broker dealer or mutual fund
distributor; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with a Lender or a bank meeting the qualifications described in clause (b)
above; (d) investments in commercial paper, maturing not more than 90 days after
the date of acquisition, issued by a corporation (other than an Affiliate of the
Parent) organized and in existence under the Laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the times as of which any investment therein is made of “P-l” (or
higher) by Moody’s or “A-1” (or higher) by S&P; (e) investments in

 

 - 23 - 

 

 

securities with maturities of six months or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or “A” by Moody’s; and (f) as to any Insurance
Subsidiary, any other investment permitted by its Applicable Insurance
Regulatory Authority (which other investments, by way of clarification and not
limitation, shall be deemed not to include the Equity Interests of a
Subsidiary).

 

“Permitted Liens” means:

 

(a)          Liens imposed by Law for taxes that are not yet due or are being
contested in compliance with Section 5.05;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws (including, without limitation, deposits made in the ordinary
course of business to cash collateralize letters of credit described in the
parenthetical in clause (i) of the definition of “Debt”);

 

(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, and Liens imposed by statutory or common Law
relating to banker’s liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business;

 

(e)          Liens arising under escrows, trusts, custodianships, separate
accounts, funds withheld procedures, and similar deposits, arrangements, or
agreements established with respect to insurance policies, annuities, guaranteed
investment contracts and similar products underwritten by, or Reinsurance
Agreements entered into by, any Insurance Subsidiary in the ordinary course of
business;

 

(f)          deposits with insurance regulatory authorities in the ordinary
course of business (which deposits may be in the form of cash collateralized
letters of credit);

 

(g)          banker’s liens, rights of set-off or similar rights in favor of a
depository institution with respect to deposit accounts maintained with a
depository institution in the ordinary course of business and securing only
obligations with respect to the maintenance of such accounts; and

 

(h)          easements, zoning restrictions, rights-of-way, licenses,
reservations, minor irregularities of title and similar encumbrances on real
property imposed by Law or arising in the ordinary course of business that do
not secure any monetary obligation and do not

 

 - 24 - 

 

 

materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Parent or any Subsidiary;

 

provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate (i) is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 400 l(a)(13) of ERISA, or (ii) with respect to which the Borrower or any
ERISA Affiliate otherwise could incur liability under Title IV of ERISA or
Section 412 of the Internal Revenue Code or Section 302 of ERISA.

 

“Pledge Agreement” means, as applicable, each Pledge and Security Agreement
dated June 5, 2013 entered into between, as the case may be, the Parent or JRG
Reinsurance and the Administrative Agent and any other Pledge and Security
Agreement (in substantially the same form as such June 5, 2013 Pledge and
Security Agreements) hereafter entered into between a Loan Party and the
Administrative Agent, in each case, as the same heretofore may have been, or
hereafter may be, confirmed, supplemented, amended or otherwise modified from
time to time pursuant and subject to the applicable provisions of this
Agreement.

 

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by KeyBank National Association as its “prime” rate
(or equivalent rate otherwise named) in effect at its principal office in
Cleveland, Ohio, which prime rate is not necessarily the lowest rate of interest
charged by KeyBank National Association to commercial borrowers. Each change in
the Prime Rate will be effective for purposes hereof from and including the date
such change is publicly announced as being effective.

 

“Register” has the meaning specified in Section 9.04(c).

 

“Regulatory Condition Satisfaction” has the meaning specified in Section
4.01(l).

 

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement providing for Ceded Reinsurance by any Insurance Subsidiary or any
Subsidiary of such Insurance Subsidiary in the ordinary course of its business.

 

 - 25 - 

 

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

 

“Remaining Lender” has the meaning specified in the Recitals hereto.

 

“Required Lenders” means, at any time, both (a) Lenders having aggregate Secured
Facility Exposures and unused Secured Facility Commitments representing more
than 50% of the sum of all Secured Facility Exposures and unused Secured
Facility Commitments at such time and (b) Lenders having aggregate Unsecured
Facility Exposures and unused Unsecured Facility Commitments representing more
than 50% of the sum of all Unsecured Facility Exposures and unused Unsecured
Facility Commitments at such time; provided that the outstanding Exposure and
unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; and provided, further, that (i) if the matter
directly affects only those Lenders having Secured Facility Exposures and unused
Secured Facility Commitments, “Required Lenders” shall be determined solely by
reference to clause (a) of this definition, and (ii) if the matter directly
affects only those Lenders having Unsecured Facility Exposures and unused
Unsecured Facility Commitments, “Required Lenders” shall be determined solely by
reference to clause (b) of this definition.

 

“Restatement Effective Date” means the date on which each of the conditions
specified in Section 4.01 is satisfied (or waived in accordance with Section
9.02).

 

“Restatement Effective Date Trust Preferred Securities” means Trust Preferred
Securities issued by any of the following Delaware business trusts that are
Affiliates of the Parent or any other Subsidiary as of the Restatement Effective
Date: Franklin Holdings II (Bermuda) Capital Trust I, James River Capital Trust
I, James River Capital Trust II, James River Capital Trust III, and James River
Capital Trust IV.

 

“Restricted Payment” means, without duplication, (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in the Parent or (b) any payment (whether in cash, securities or
other property) or incurrence of an obligation by the Parent or any of its
Subsidiaries, including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interest in the Parent.

 

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement (other than Surplus Relief Reinsurance) whereby any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary in the ordinary course
of its business cedes reinsurance to other insurers (other than to another
Insurance Subsidiary or any of its Subsidiaries).

 

 - 26 - 

 

 

“Revolving Availability Period” means the period from and including the
Restatement Effective Date to but excluding the Revolving Availability
Termination Date (or, if earlier, the date on which all outstanding Commitments
terminate).

 

“Revolving Availability Termination Date” means December 7, 2021 (or if such
date is not a Business Day with respect to Eurodollar Loans, the next preceding
day that is a Business Day with respect to Eurodollar Loans).

 

“Sale-Leaseback Transaction” has the meaning specified in Section 6.07.

 

“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority, applied on a basis consistent with those that, in accordance with the
last sentence of Section 1.04(a), are to be used in making the calculations for
purposes of determining compliance with this Agreement.

 

“S&P” means Standard & Poor’s Financial Services LLC, and its successors and
assigns or, if it shall be dissolved or shall no longer assign credit ratings to
long-term debt, then any other nationally recognized statistical rating agency
designated by the Administrative Agent.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Facility” means the secured revolving credit facility described and
defined in Section 2.01(a).

 

“Secured Facility Commitment” means, with respect to each Lender, the commitment
of such Lender to acquire participations in Secured Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Secured Exposure under the Secured Facility, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.11 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. As of the
Restatement Effective Date, the initial amount of each Lender’s Secured Facility
Commitment is set forth on Schedule 2.01(a), or in the Assignment pursuant to
which such Lender shall have assumed its initial Commitment, as applicable. The
aggregate amount of the Secured Facility Commitments as of the Restatement
Effective Date is $102,500,000.

 

“Secured Facility Exposure” means, with respect to any Lender at any time, such
Lender’s Secured LC Exposure at such time.

 

“Secured Facility Letter of Credit” means any letter of credit issued under the
Secured Facility pursuant to this Agreement and shall include, without
limitation, each of the Existing Secured Letters of Credit.

 

“Secured LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all Secured Facility Letters of Credit outstanding at such time plus
(b) the aggregate amount of all Secured Facility LC Reimbursement Obligations
that have not yet been reimbursed

 

 - 27 - 

 

 

by or on behalf of the Borrowers at such time. The Secured LC Exposure of any
Lender at any time will be its Percentage of the total Secured LC Exposure at
such time.

 

“Secured Facility LC Reimbursement Obligations” means, at any time, all
obligations of the Borrowers to reimburse the Letter of Credit Issuers for
amounts paid by any of them in respect of drawings under Secured Facility
Letters of Credit, including any portion of such obligations to which Lenders
have become subrogated by making payments to any Letter of Credit Issuer
pursuant to Section 2.05(e).

 

“Security Documents” means the Pledge Agreements, the Control Agreements and
each other security agreement, control agreement and related security document
executed and delivered by the Borrowers and any applicable depository bank or
securities intermediary, in form and substance reasonably satisfactory to the
Administrative Agent, that grant to the Administrative Agent, for the benefit of
the Lender Parties, a perfected first priority Lien and security interest in
Eligible Collateral.

 

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages will include those imposed pursuant to such Regulation D.
Eurodollar Loans will be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve
Adjustment will be adjusted automatically on and as of the effective date of any
change in any applicable reserve percentage.

 

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority.

 

“Statutory Surplus” means, as at any date, with respect to an insurance company
domiciled in the United States, the aggregate amount of surplus as regards
policyholders (determined without duplication in accordance with SAP) of such
insurance company, as set forth on page 3, line 38, of the most recent Statutory
Statement of such insurance company (or equivalent page, line, or statement, to
the extent that any thereof is modified or replaced).

 

“Stonewood General” means Stonewood General Insurance Company, a regulated
insurance company domiciled in the State of Ohio.

 

“Stonewood Insurance” means Stonewood Insurance Company, a regulated insurance
company domiciled in the State of North Carolina.

 

 - 28 - 

 

 

“Stonewood National” means Stonewood National Insurance Company, a regulated
insurance company domiciled in the State of Ohio.

 

“Subordinated Debt” means the Debt of a Loan Party evidenced by the Trust
Preferred Securities, Notes and any other Debt of a Loan Party (a) no part of
the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or otherwise) prior to
the date that is twelve months after the Maturity Date and (b) that has been
subordinated to the Loans and other obligations of such Loan Party under the
Loan Documents in right and time of payment upon terms that are satisfactory to
the Administrative Agent, which terms may, in the Administrative Agent’s
determination, include (without limitation) limitations or restrictions on the
right of the holder of such Debt to receive payments and exercise remedies. The
Administrative Agent shall deliver a copy of the agreement or other writing
containing such subordination terms to the Lenders at least five (5) Business
Days prior to the effectiveness thereof.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests (A) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (B) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held, or (ii) that is
otherwise Controlled (pursuant to clause (b) of the definition of “Control”) as
of such date, by the parent and/or one or more of its subsidiaries.

 

“Subsidiary” means any subsidiary of a Loan Party; provided that, unless the
context indicates otherwise, “Subsidiary” means a subsidiary of the Parent.

 

“Surplus Relief Reinsurance” means any transaction in which any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes business under a
reinsurance agreement that would be considered a “financing-type” reinsurance
agreement as determined by the independent certified public accountants of such
Insurance Subsidiary in accordance with principles published by the Financial
Accounting Standards Board or the Second Edition of the AICPA Audit Guide for
Stock Life Insurance Companies (pp. 91-92 or equivalent provisions), as the same
may be revised from time to time.

 

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

 

“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Consolidated Debt of the Parent, of the type described in any
or all of clauses (a), (b), (c), (d), (e) and (h) of the definition of “Debt”,
on such date, plus (b) Consolidated Net Worth of the Parent, on such date.

 

 - 29 - 

 

 

“Total Outstanding Secured Facility Amount” means, at any date, the aggregate
Secured Facility Exposures of all Lenders at such date.

 

“Total Outstanding Unsecured Facility Amount” means, at any date, the aggregate
Unsecured Facility Exposures of all Lenders at such date.

 

“Total Secured Facility Commitment” means, at any date, the aggregate of the
Secured Facility Commitments of all Lenders at such date.

 

“Total Unsecured Facility Commitment” means, at any date, the aggregate of the
Unsecured Facility Commitments of all Lenders at such date.

 

“Trust Preferred Securities” means mandatorily redeemable preferred securities
issued by one or more Delaware business trusts that are Affiliates of the Parent
or any Subsidiary (including, without limitation, Restatement Effective Date
Trust Preferred Securities), to which trusts the such Subsidiary has issued
Trust Preferred Securities Notes; provided that no such preferred securities
shall be mandatorily redeemable earlier than December 7, 2022.

 

“United States” means the United States of America.

 

“Unsecured Facility” means the unsecured revolving credit facility described and
defined in Section 2.01(b).

 

“Unsecured Facility Commitment” means, with respect to each Lender, the
commitment of such Lender to make unsecured Loans and to acquire participations
in unsecured Letters of Credit hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Unsecured Exposure under the
Unsecured Facility, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to Section
2.11 and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. As of the Restatement Effective Date
the initial amount of each Lender’s Unsecured Facility Commitment is set forth
on Schedule 2.01(b). The aggregate amount of the Unsecured Facility Commitments
as of the Restatement Effective Date is $112,500,000.

 

“Unsecured Facility Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate outstanding principal amount of such Lender’s Loans at
such time and (b) such Lender’s Unsecured LC Exposure at such time.

 

“Unsecured Facility Letter of Credit” means any letter of credit issued under
the Unsecured Facility pursuant to this Agreement.

 

“Unsecured LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all Unsecured Facility Letters of Credit outstanding at such time plus
(b) the aggregate amount of all Unsecured Facility LC Reimbursement Obligations
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Unsecured LC Exposure of any Lender at any time will be its Percentage of
the total Unsecured LC Exposure at such time.

 

 - 30 - 

 

 

“Unsecured Facility LC Reimbursement Obligations” means, at any time, all
obligations of the Borrowers to reimburse the Letter of Credit Issuers for
amounts paid by any of them in respect of drawings under Unsecured Facility
Letters of Credit, including any portion of such obligations to which Lenders
have become subrogated by making payments to any Letter of Credit Issuer
pursuant to Section 2.05(e).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.    Classification of Loans and Borrowings.   For purposes of this
Agreement, Loans and Borrowings may be classified by Interest Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.03.    Terms Generally.   The definitions of terms herein (including
those incorporated by reference to another document) apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and

 

 - 31 - 

 

 

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the word “property” shall be construed
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

Section 1.04.    Accounting Terms; Changes in GAAP.

 

(a)        Except as otherwise expressly provided herein, all accounting terms
used herein shall be interpreted, and all financial statements and certificates
and reports as to financial matters required to be delivered to the
Administrative Agent hereunder shall (unless otherwise disclosed to the
Administrative Agent in writing at the time of delivery thereof in the manner
described in subsection (b) below) be prepared, in accordance with GAAP or with
SAP applied on a basis consistent with those used in the preparation of the
latest financial statements furnished to the Administrative Agent hereunder
(which, prior to the delivery of the first financial statements under Section
5.01 hereof, shall mean the audited, or annual statutory, financial statements
as at December 31, 2015 referred to in Section 3.04 hereof). All calculations
made for the purposes of determining compliance with this Agreement shall
(except as otherwise expressly provided herein) be made by application of GAAP
or with SAP applied on a basis consistent with those used in the preparation of
the latest annual or quarterly financial statements furnished to the
Administrative Agent pursuant to Section 5.01 hereof (or, prior to the delivery
of the first financial statements under Section 5.01 hereof, used in the
preparation of the audited, or annual statutory, financial statements as at
December 31, 2015 referred to in Section 3.04 hereof) unless (i) the Parent
shall have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (ii) the Required Lenders (through the
Administrative Agent) shall so object in writing within 30 days after delivery
of such financial statements, in either of which events such calculations shall
be made on a basis consistent with those used in the preparation of the latest
financial statements as to which such objection shall not have been made (which,
if objection is made in respect of the first financial statements delivered
under Section 5.01 hereof, shall mean the audited, or annual statutory,
financial statements referred to in Section 3.04 hereof); provided that, if any
change in GAAP by reason of a change from GAAP to IFRS or, if applicable,
portions thereof (as provided in the definition of “GAAP”) would affect in any
material respect the computation of any ratio or other financial covenant,
basket, calculation or requirement set forth herein or in any other Loan
Document, the Administrative Agent and the Parent shall endeavor to negotiate in
good faith a modification of such ratio, covenant, basket, calculation or
requirement to preserve the original intent thereof in light of such change from
GAAP to IFRS or, if applicable, a portions thereof (subject, however, to the
approval of the Required Lenders); and until, if ever, such modification shall
have been effected by an amendment to such ratio, covenant, basket, calculation
or requirement approved by the Parent and the Required Lenders as provided in
Section 9.02 hereof, (i) such ratio, covenant, basket, calculation or
requirement shall continue to be computed in accordance with GAAP prior to such
change to IFRS (or, if applicable, portions thereof) and (ii) the Parent shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
covenant, basket, calculation or requirement made before and after giving effect
to such change from GAAP to IFRS (or, if applicable, portions thereof).

 

 - 32 - 

 

 

(b)        The Parent shall deliver to the Administrative Agent at the same time
as the delivery of any annual or quarterly financial statement under Section
5.01 hereof (i) a description in reasonable detail of any material variation
between the application of accounting principles, or statutory accounting
practices, employed in the preparation of such statement and the application of
accounting principles, or statutory accounting practices, employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.

 

(c)        To enable the ready and consistent determination of compliance with
the covenants set forth in Article 6 hereof, the Parent shall not change the
last day of its fiscal year from December 31, or the last days of the first
three fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

 

Section 1.05.    Same Indebtedness; Other References.   (a) This Agreement and
the other Loan Documents shall not be deemed to provide for or effect a novation
or repayment and re-advance of any portion of the Existing Revolving Loans or
re-issuance of the Existing Secured Letters of Credit now outstanding (other
than as expressly provided with respect to the pay-off of the Departing Lender),
it being the intention of the Borrower, the Lenders and the Letter of Credit
Issuer hereby that the Debt owing under this Agreement be and hereby is the same
Debt as that owing under the Existing Credit Agreement immediately prior to the
effectiveness hereof; provided that, on the Restatement Effective Date, the
Administrative Agent shall, with the cooperation of the Lenders, cause the
amounts of the commitments under the Existing Credit Agreement and of Existing
Revolving Loans to be, as applicable, re-allocated among the Lenders in
accordance with their respective Unsecured Facility Commitments established
pursuant to this Agreement or, in the case of the Departing Lender, repaid.
Without limiting the generality of the foregoing, to the extent, if any, not
paid prior to the effectiveness of this Agreement, all accrued interest and fees
owing as of the Restatement Effective Date under and pursuant to the Existing
Credit Agreement shall be due and payable in full on the date on which they
would have been due and payable pursuant the Existing Credit Agreement.

 

(b)        Upon the effectiveness of this Agreement as provided in Article 4
hereof, the Existing Credit Agreement shall be deemed to have been amended and
restated in its entirety and superseded by this Agreement, and any references in
any Security Document or any other Loan Document to the Existing Credit
Agreement shall be deemed to refer to this Agreement; provided that any
references in any Security Document or any other Loan Document to the “Effective
Date” shall be deemed to refer to the Restatement Effective Date.

 

ARTICLE 2

THE CREDITS

 

Section 2.01.    Commitments.   (a) Subject to the terms and conditions set
forth in this Agreement, each Lender having a Secured Facility Commitment
agrees, from time to time during the Revolving Availability Period, to purchase
participations in Secured Facility Letters of Credit, on a secured basis (the
“Secured Facility”); provided that no Secured Facility Letter of Credit shall at
any time result in (i) such Lender’s Secured Facility Exposure exceeding the
lesser of (A)

 

 - 33 - 

 

 

its Secured Facility Commitment and (B) its Percentage of the aggregate
Collateral Value of the Eligible Collateral then held by the Administrative
Agent, or (ii) the Total Outstanding Secured Facility Amount exceeding the
lesser of (A) the Total Secured Facility Commitment then in effect and (B) the
aggregate Collateral Value of the Eligible Collateral then held by the
Administrative Agent; provided that, notwithstanding anything to the contrary
herein or in any other Loan Document, Eligible Collateral pledged by JRG
Reinsurance shall not secure the Debt or other obligations of any other Borrower
under this Agreement and the other Loan Documents and shall not be included as
Eligible Collateral in the computation of Collateral Value for any Letters of
Credit issued for the account of any other Borrower. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
request Secured Facility Letters of Credit. Loans shall not be available under
the Secured Facility.

 

(b)       Subject to the terms and conditions set forth in this Agreement, each
Lender having an Unsecured Facility Commitment agrees, from time to time during
the Revolving Availability Period, to make Loans to the Borrowers and purchase
participations in Unsecured Facility Letters of Credit, in each case on an
unsecured basis (the “Unsecured Facility”); provided that no Loan and no
Unsecured Facility Letter of Credit shall at any time result in (i) such
Lender’s Unsecured Facility Exposure exceeding its Unsecured Facility Commitment
or (ii) the Total Outstanding Unsecured Facility Amount exceeding the Total
Unsecured Facility Commitment then in effect. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Loans and request Unsecured Facility Letters of Credit.

 

(c)        Notwithstanding anything to the contrary contained this Agreement
(including this Section 2.01), any Note, or any other Loan Document, (i) JRG
Reinsurance shall be liable only for that portion of the Secured Facility
Exposure that consists of unpaid Secured LC Exposure with respect to Letters of
Credit issued for the account of JRG Reinsurance, and (ii) JRG Reinsurance shall
be liable only for that portion of the Unsecured Facility Exposure that consists
of unpaid Loans advanced to JRG Reinsurance and unpaid Unsecured LC Exposure
with respect to Letters of Credit issued for the account of JRG Reinsurance.

 

(d)        The Commitments of the Lenders under each of the Secured Facility and
the Unsecured Facility are several, i.e., the failure of any Lender to perform
its obligations under either Facility shall not relieve any other Lender of its
obligations thereunder, and no Lender shall be responsible for any other
Lender’s failure to perform its obligations hereunder.

 

(e)        Upon the effectiveness of this Agreement, all of the risk
participation exposure of the Departing Lender in respect of the Existing
Secured Letters of Credit shall be deemed to be assumed by the Lenders ratably
according to their respective Percentages of the Secured Facility; and the
Departing Lender shall not be a party to this Agreement and shall have no
further obligation to advance Loans or extend credit to either Borrower or bear
any LC Exposure in respect of any Letters of Credit.

 

Section 2.02.         Revolving Loans. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Interest Type made by the Lenders
ratably in accordance with their respective Unsecured Facility Commitments, as
the Borrower Agent may request (subject to Section 2.14) in accordance herewith.
Each Lender at its option may make any Eurodollar Loan

 

 - 34 - 

 

 

by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan. Any exercise of such option shall not affect the Borrowers’
obligation to repay such Loan as provided herein.

 

(b)        At the beginning of each Interest Period for any Eurodollar
Borrowing, the aggregate amount of such Borrowing shall be an integral multiple
of $500,000 and not less than $2,000,000. When each Base Rate Borrowing is made,
the aggregate amount of such Borrowing shall be an integral multiple of $100,000
and not less than $1,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that (i) is equal to the entire unused balance of the Unsecured
Facility Commitments or (ii) is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Interest Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of five (5) Eurodollar Borrowings outstanding.

 

(c)        Notwithstanding any other provision hereof, the Borrowers will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.03.    Requests to Borrow Loans.   To request a Borrowing, the
Borrower Agent shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Prevailing Eastern Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of a Base Rate Borrowing, not later than 11:00
a.m., Prevailing Eastern Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, telecopy or e-mail transmission to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower Agent. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)           the aggregate amount of such Borrowing; 

 

(ii)          the date of such Borrowing, which shall be a Business Day;

 

(iii)         whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;

 

(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of “Interest Period”; and

 

(v)          the location and number of the Borrowers’ account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower Agent
will be deemed to have selected an Interest Period of one month’s duration.
Promptly after it receives a Borrowing Request in accordance with this

 

 - 35 - 

 

 

Section, the Administrative Agent shall advise each Lender as to the details of
such Borrowing Request and the amount of such Lender’s Loan to be made pursuant
thereto.

 

Section 2.04.    James River as a Borrower.  The Borrower Agent may request that
James River be added as an additional Borrower hereunder by delivering written
notice of such request to the Administrative Agent (the “James River Request”)
not less than forty-five (45) days, nor more than seventy-five (75) days prior
to the effectiveness of such addition of James River, so long as no Default
exists on the date of the James River Request or on the date of such
effectiveness.  After the Borrower Agent has delivered the James River Request
to the Administrative Agent, James River, by execution of a Borrower Joinder
Agreement in the form of Exhibit C hereto, and upon acceptance of such Borrower
Joinder Agreement by the Administrative Agent, and the Administrative Agent’s
notice to the Lenders, the Letter of Credit Issuer and the Borrower Agent
confirming the Administrative Agent’s determination, in its sole discretion,
that James River has satisfied all conditions and completed all deliveries
specified in the Borrower Joinder Agreement (which notice shall be accompanied
by a copy of the executed Borrower Joinder Agreement), this Agreement shall be
deemed amended so that James River shall become for all purposes a party to this
Agreement as a Borrower, as if it were an original signatory hereto and shall be
admitted as a Borrower hereunder.  This Agreement shall be binding for all
purposes upon James River as if James River was an original signatory
hereto.  The Borrower Joinder Agreement shall require, among other things, (i) a
supplement to the Schedules provided by the Loan Parties in connection with this
Agreement to reflect James River as an additional Borrower, (ii) to the extent
acceptable to the Administrative Agent in its sole discretion, an update of
certain previously delivered Schedules to the date of the Borrower Joinder
Agreement to reflect any change in the disclosures therein made, and (iii) the
delivery of new promissory notes executed and delivered by each of the Parent,
JRG Reinsurance, and James River.  Upon and subject to the effectiveness of such
addition of James River as a Borrower, James River shall cease to be a Guarantor
hereunder.

 

Section 2.05.    Letters of Credit.  (a) Upon the effectiveness of this
Agreement, each Existing Secured Letter of Credit shall constitute a “Secured
Facility Letter of Credit” for all purposes of this Agreement, issued, for
purposes of this Section 2.05, on the Restatement Effective Date (provided that
any and all issuance fees accrued to the Restatement Effective Date in respect
thereof pursuant to the Existing Credit Agreement shall have been paid in full
on or before the Restatement Effective Date; and provided further that fees may
be due upon presentment of drafts); all of the risk participation exposures in
respect of the Existing Secured Letters of Credit shall be deemed to be assumed
by the Lenders holding Secured Facility Commitments ratably according to their
respective Secured Facility Commitments; and the Borrowers, the Administrative
Agent and the Letter of Credit Issuer hereby agree that, from and after such
date, the terms of this Agreement shall apply to the Existing Secured Letters of
Credit, superseding any other agreement theretofore applicable to them to the
extent inconsistent with the terms hereof.  Subject to the terms and conditions
set forth herein, the Borrowers may, by and through the Borrower Agent, request
the issuance of Letters of Credit for its own account or for the account of a
Subsidiary, in a form reasonably acceptable to the Administrative Agent and the
applicable Letter of Credit Issuer, from time to time during the Revolving
Availability Period.  If the terms and conditions of any form of letter of
credit application or other agreement submitted by the Borrower Agent to, or
otherwise entered into by the Borrowers with, the applicable Letter of

 

 - 36 - 

 

 

Credit Issuer relating to any Letter of Credit are not consistent with the terms
and conditions of this Agreement, the terms and conditions of this Agreement
shall control.

 

(b)        To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower Agent
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements and a distribution list for doing so have been approved by the
applicable Letter of Credit Issuer) to the applicable Letter of Credit Issuer
and the Administrative Agent (reasonably, and in any event not later than three
(3) Business Days, in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of, as the case may be a
Secured Facility Letter of Credit or an Unsecured Facility Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying (i) whether such Letter of Credit is requested under the Secured
Facility or the Unsecured Facility, (ii) the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), (iii) the date
on which such Letter of Credit is to expire (which shall comply with Section
2.05(c)), (iv) the amount of such Letter of Credit, (v) the name and address of
the beneficiary thereof and (vi) such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by such
Letter of Credit Issuer, the Borrower Agent also shall submit a letter of credit
application on such Letter of Credit Issuer’s standard form (with such changes
as are agreed by such Letter of Credit Issuer and the Borrower Agent) in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (A) if such Letter of Credit is a Secured Facility Letter
of Credit, the Total Outstanding Secured Facility Amount shall not exceed the
lesser of (1) the Total Secured Facility Commitment then in effect and (2) the
aggregate Collateral Value of the Eligible Collateral then held by the
Administrative Agent, and (B) if such Letter of Credit is an Unsecured Facility
Letter of Credit, the Total Outstanding Unsecured Facility Amount shall not
exceed the Total Unsecured Facility Commitment then in effect.

 

(c)        Each Letter of Credit shall expire at or before the close of business
on the earlier of (i) the date that is one (1) year after such Letter of Credit
is issued (or, in the case of any renewal or extension thereof, not later than
one (1) year after such renewal or extension) and (ii) the date that is ten (10)
Business Days (or such lesser period as the Letter of Credit Issuer may agree in
its sole discretion) before the Maturity Date.  If the Borrower Agent so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
the Letter of Credit Issuer thereof to prevent any such renewal by giving prior
notice to the beneficiary thereof not later than thirty (30) days prior to the
renewal date of such Letter of Credit, and no such automatic renewal shall cause
the expiry date to be later than the date that is ten (10) Business Days (or
such lesser period as the Letter of Credit Issuer may agree in its sole
discretion) before the Maturity Date.  Once any such Letter of Credit that has
automatic renewal provisions has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Letter of Credit Issuer to permit at
any time the renewal of such Letter of Credit to an expiry date not later than
the date that is ten (10) Business Days (or such lesser period as the Letter of
Credit Issuer may agree in its sole discretion) before the Maturity Date.

 

 - 37 - 

 

 

(d)        Effective upon the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Letter of Credit Issuer or the Lenders, such
Letter of Credit Issuer grants to each Lender, and each Lender acquires from
such Letter of Credit Issuer, a participation in such Letter of Credit equal to
such Lender’s Percentage of the aggregate amount available to be drawn
thereunder.  Pursuant to such participations, each Lender agrees to pay to the
Administrative Agent, for the account of such Letter of Credit Issuer, such
Lender’s Percentage of (i) each LC Disbursement made by such Letter of Credit
Issuer and not reimbursed by the Borrowers on the date due as provided in
Section 2.05(e) and (ii) any reimbursement payment required to be refunded to
the Borrowers for any reason.  Each Lender’s obligation to acquire
participations and make payments pursuant to this subsection is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Commitments, and each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e)        If any Letter of Credit Issuer makes any LC Disbursement under a
Letter of Credit, the Borrowers shall reimburse such LC Disbursement by paying
an amount equal to such LC Disbursement to the Administrative Agent not later
than 2:00 p.m., Prevailing Eastern Time, on (i) the Business Day that the
Borrower Agent receives written notice of such LC Disbursement, if such notice
is received before 11:00 a.m., Prevailing Eastern Time, on the day of receipt or
(ii) the next Business Day, if such notice is not received before 11:00 a.m. on
the day of receipt; provided that, if such LC Disbursement is at least $100,000,
the Borrower Agent may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be made with the
proceeds of a Base Rate Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Loan.  If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Percentage thereof.  Promptly after it receives such
notice, each Lender shall pay to the Administrative Agent its Percentage of the
payment then due from the Borrowers, in the same manner as is provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06(b)
shall apply, mutatis mutandis, to such payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to such Letter of Credit Issuer the
amounts so received by it from the Lenders.  If a Lender makes a payment
pursuant to this subsection to reimburse such Letter of Credit Issuer for any LC
Disbursement (other than by funding Base Rate Loans as contemplated above), (i)
such payment will not constitute a Loan and will not relieve the Borrowers of
their obligation to reimburse such LC Disbursement and (ii) such Lender will be
subrogated to its pro rata share of such Letter of Credit Issuer’s claim against
the Borrowers for such reimbursement.  Promptly after the Administrative Agent
receives any payment from the Borrowers pursuant to this subsection, the
Administrative Agent will distribute such payment to such Letter of Credit
Issuer or, if Lenders have made payments pursuant to this subsection to
reimburse such Letter of Credit Issuer, then to such Lenders and such Letter of
Credit Issuer as their interests may appear.

 

(f)         The obligation of the Borrowers to reimburse LC Disbursements as
provided in Section 2.05(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in

 

 - 38 - 

 

 

accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Letter of Credit Issuer under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.  None of the Administrative Agent, the Lenders, the Letter of Credit
Issuers and their respective Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Letter of Credit Issuers.  In the absence of
gross negligence or willful misconduct on the part of a Letter of Credit Issuer
(as finally determined by a court of competent jurisdiction), such Letter of
Credit Issuer shall be deemed to have exercised care in each such
determination.  Without limiting the generality of the foregoing, the parties
agree that, with respect to documents presented which appear on their face to be
in substantial compliance with the terms of a Letter of Credit, a Letter of
Credit Issuer may, in its sole discretion, either (A) accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary or (B) refuse to accept and make
payment upon such documents if such documents do not strictly comply with the
terms of such Letter of Credit.

 

(g)        Each Letter of Credit Issuer shall, promptly after its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit.  Such Letter of Credit Issuer shall promptly notify
the Administrative Agent and the Borrower Agent by telephone (confirmed by
telecopy) of such demand for payment and whether such Letter of Credit Issuer
has made or will make an LC Disbursement pursuant thereto; provided that any
failure to give or delay in giving such notice will not relieve the Borrowers of
their obligation to reimburse such Letter of Credit Issuer and the Lenders with
respect to any such LC Disbursement.

 

(h)        Unless the Borrowers reimburse an LC Disbursement in full on the day
it is made (if notice is given to the Borrower Agent before 11:00 a.m.,
Prevailing Eastern Time, on the day the LC Disbursement is made or, otherwise,
on the next Business Day), the unpaid amount thereof shall bear interest, for
each day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to Section
2.05(e), then Sections 2.13(c) and 2.13(d) shall apply.  Interest accrued
pursuant to this subsection shall be for the account of the applicable Letter of
Credit Issuer, except that a pro rata share of interest accrued on and after the
day that any Lender reimburses such Letter of Credit Issuer for a portion of
such LC Disbursement pursuant to Section 2.05(e) shall be for the account of
such Lender.

 

 - 39 - 

 

 

Section 2.06.    Funding of Loans.  (a) Each Lender making a Loan hereunder
shall wire the principal amount thereof in immediately available funds, by 1:00
p.m., Prevailing Eastern Time, on the proposed date of such Loan, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent shall make such funds available
to the Borrowers by promptly crediting the amounts so received, in like funds,
to an account of the Borrowers maintained with the Administrative Agent in
Cleveland, Ohio and designated by the Borrower Agent in the applicable Borrowing
Request; provided that Base Rate Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(e) will be remitted by the
Administrative Agent to the applicable Letter of Credit Issuer.

 

(b)        Unless the Administrative Agent receives notice from a Lender before
the proposed date of any Borrowing that such Lender will not make its share of
such Borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) and may, in reliance on such assumption, make a
corresponding amount available to the Borrowers.  In such event, if a Lender has
not in fact made its share of such Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the day such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to Base Rate Loans.  If such Lender pays
such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.07.    Interest Elections.  (a) Each Borrowing of Loans initially
shall be of the Interest Type specified in the applicable Borrowing Request and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrowers may, by and
through the Borrower Agent, elect to convert such Borrowing to a different
Interest Type or, in the case of a Eurodollar Borrowing, to continue such
Borrowing for one or more additional Interest Periods, all as provided in this
Section.  The Borrower Agent may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)        To make an election pursuant to this Section, the Borrower Agent
shall notify the Administrative Agent thereof by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower Agent
were requesting that a Borrowing of the Interest Type resulting from such
election be made on the effective date of such election.  Each such telephonic
Interest Election shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or e-mail transmission to the Administrative Agent of a
written Interest Election in a form approved by the Administrative Agent and
signed by the Borrower Agent.

 

 - 40 - 

 

 

(c)        Each telephonic and written Interest Election shall specify the
following information in compliance with Section 2.02 and subsection (e) of this
Section:

 

(i)        the Borrowing to which such Interest Election applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election, which shall be a Business Day;

 

(iii)      whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

 

(iv)      if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”.

 

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrowers will be deemed to have selected an Interest
Period of one month’s duration.

 

(d)        Promptly after it receives an Interest Election, the Administrative
Agent shall advise each Lender as to the details thereof and such Lender’s
portion of each resulting Borrowing.

 

(e)        If the Borrower Agent fails to deliver a timely Interest Election
with respect to a Eurodollar Borrowing before the end of an Interest Period
applicable thereto, such Borrowing (unless repaid) will be converted to a Base
Rate Borrowing at the end of such Interest Period.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Agent, then, so long as an Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) each Eurodollar Borrowing (unless repaid) will be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto on the date
of such notice.

 

Section 2.08.    Termination or Reduction of Commitments.   (a) Unless
previously terminated, all of the Commitments will terminate on the Revolving
Availability Termination Date.

 

(b)        The Borrowers may at any time terminate the Secured Facility
Commitments or the Unsecured Facility Commitments (or both) in whole or from
time to time reduce the Secured Facility Commitments or the Unsecured Facility
Commitments (or both) in part; provided that (i) the amount of each reduction
(as distinct from termination in whole) of the Commitments a Facility shall be
an integral multiple of $1,000,000 and not less than $5,000,000, (ii) the
Borrowers shall not terminate or reduce the Secured Facility Commitments if,
after giving effect thereto, the total Secured Facility Exposures would exceed
the Total Secured Facility Commitment, (iii) the Borrowers shall not terminate
or reduce the Unsecured Facility Commitments if, after giving

 

 - 41 - 

 

 

effect thereto and to any concurrent prepayment of Loans pursuant to Section
2.10, the total Unsecured Facility Exposures would exceed the Total Unsecured
Facility Commitment, and (iv) the Borrowers shall not reduce (as distinct from
terminate in whole) the Commitments if, after giving effect thereto, the
outstanding Commitments would be less than $50,000,000.

 

(c)        The Borrower Agent shall notify the Administrative Agent of any
election to terminate or reduce any Commitments under Section 2.08(b), at least
five (5) Business Days before the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
after it receives any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower Agent
pursuant to this Section will be irrevocable; provided that any such notice
terminating any Commitments may state that it is conditioned on the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Agent (by notice to the Administrative Agent on or
before the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Secured Facility Commitments will be permanent
and will be made ratably among the Lenders in accordance with their respective
Secured Facility Commitments; and any termination or reduction of the Unsecured
Facility Commitments will be permanent and will be made ratably among the
Lenders in accordance with their respective Unsecured Facility Commitments.

 

Section 2.09.    Payment at Maturity; Evidence of Debt.  (a) Subject, with
respect to JRG Reinsurance, to Section 2.01(c), each Borrower jointly and
severally unconditionally promises to pay to the Administrative Agent on the
Maturity Date, for the account of each Lender, the then unpaid principal amount
of such Lender’s Loans.

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time.

 

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Interest Type thereof and
each Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)        The entries made in the accounts maintained pursuant to subsections
(b) and (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that any failure by any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not affect the Borrowers’ joint and several obligation to repay
the Loans in accordance with the terms of this Agreement.

 

(e)        Any Lender may request that Loans made by it be evidenced by a
promissory note; provided that a Lender’s obtaining or not obtaining such a
promissory note shall not impair or otherwise affect the provisions of
subsections (b), (c) and (d) of this Section.  In such event, the Borrowers
shall prepare, execute and deliver to such Lender a promissory note payable to
the order

 

 - 42 - 

 

 

of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.10.    Optional and Mandatory Prepayments.   (a) Optional
Prepayments.  The Borrowers will have the right at any time to prepay any
Borrowing in whole or in part without premium or penalty, but subject to the
provisions of this Section and Section 2.16 provided that the aggregate amount
of each such prepayment shall be an integral multiple of $50,000 and not less
than $250,000.

 

(b)        Mandatory Increase of Collateral or Prepayments.  (i) If at any date
the Total Outstanding Secured Facility Amount exceeds the lesser of (A) the
Total Secured Facility Commitment and (B) the aggregate Collateral Value of the
Eligible Collateral then held by the Administrative Agent, in each case
determined as of such date, then not later than the next succeeding Business
Day, the Borrowers shall be required to deposit with the Administrative Agent
additional Eligible Collateral having a Collateral Value equal to such excess
until the Total Outstanding Secured Facility Amount does not exceed the Total
Secured Facility Commitment; and (ii) if at any date the Total Outstanding
Unsecured Facility Amount exceeds the Total Unsecured Facility Commitment,
determined as of such date, then not later than the next succeeding Business
Day, the Borrowers shall be required to prepay the Loans in an amount equal to
such excess until the Total Outstanding Unsecured Facility Amount does not
exceed the Total Unsecured Facility Commitment.

 

(c)        Allocation of Prepayments.  Before any optional or mandatory
prepayment of Borrowings hereunder, the Borrower Agent shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to Section 2.10(f).

 

(d)        Partial Prepayments.  Each partial prepayment of a Borrowing shall be
in an amount such that the remaining unpaid amount of such Borrowing would be
permitted under Section 2.02(b) for a Borrowing of the same Interest Type,
except as needed to apply fully the required amount of a mandatory
prepayment.  Each partial prepayment of a Borrowing shall be applied ratably to
the Loans included in such Borrowing.

 

(e)        Accrued Interest.  Each prepayment of a Borrowing shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

(f)        Notice of Prepayments.  Except with respect to a prepayment under
Section 2.10(b), the Borrower Agent shall notify the Administrative Agent by
telephone (confirmed by telecopy or e-mail transmission) of any prepayment of
any Borrowing hereunder (i) in the case of a Eurodollar Borrowing, not later
than noon, Prevailing Eastern Time, three (3) Business Days before the date of
prepayment and (ii) in the case of a Base Rate Borrowing, not later than noon,
Prevailing Eastern Time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be

 

 - 43 - 

 

 

prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08(c).  Promptly after it receives any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.

 

Section 2.11.     Optional Increase in Commitments.  At any time prior to the
date that is thirty (30) days prior to the Revolving Availability Termination
Date, if no Default shall have occurred and be continuing (or would result after
giving effect thereto), the Borrowers, may, if they so elect, increase the
aggregate amount of the Secured Facility Commitments (each such increase to be
in an aggregate amount that is an integral multiple of $5,000,000) or of the
Unsecured Facility Commitments (each such increase to be in an aggregate amount
that is an integral multiple of $5,000,000) or a combination of both (in such
proportion as the Parent shall specify), either by designating a financial
institution not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent and
the Letter of Credit Issuer, which consent will not be unreasonably withheld or
delayed, and only if such financial institution accepts a Commitment in an
aggregate amount that is an integral multiple of $5,000,000), or by agreeing
with one or more existing Lenders that such Lenders’ respective, as applicable,
Secured Facility Commitment or Unsecured Facility Commitment shall be
increased.  Upon execution and delivery by the Borrowers and such Lender or
other financial institution of an instrument (a “Commitment Acceptance”) in form
reasonably satisfactory to the Administrative Agent, such existing Lender shall
have a Commitment or Commitments as therein set forth or such other financial
institution shall become a Lender with a Commitment or Commitments as therein
set forth and with all the rights and obligations of a Lender with such a
Commitment or Commitments hereunder, and any such other financial institution
shall be deemed to be a Lender for all purposes of this Agreement and the other
Loan Documents without any amendment hereto or thereto and without the consent
of any other party (other than those required above in this Section 2.11);
provided:

 

(a)        that the Borrower Agent shall provide prompt notice of such increase
to the Administrative Agent, who shall promptly notify the Lenders;

 

(b)        that the Borrower Agent shall have delivered to the Administrative
Agent a copy of the Commitment Acceptance;

 

(c)        that the amount of such increase, together with all other increases
in the aggregate amount of the Commitments pursuant to this Section 2.11 since
the Restatement Effective Date, does not exceed $50,000,000;

 

(d)        that, before and after giving effect to such increase, the
representations and warranties of the Borrowers contained in Article 3 of this
Agreement shall be true and correct in all material respects; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to such qualification therein) in all respects as of such date; and

 

 - 44 - 

 

 

(e)        that the Administrative Agent shall have received such evidence
(including an opinion of Borrowers’ counsel) as it may reasonably request to
confirm the Borrowers’ due authorization of the transactions contemplated by
this Section 2.11 and the validity and enforceability of the obligations of the
Borrowers and the Guarantors resulting therefrom.

 

On the date of any such increase, the Borrowers shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.

 

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.11:

 

(A)         within five (5) Business Days, in the case of any Base Rate
Borrowings then outstanding, and at the end of the then current Interest Period
with respect thereto, in the case of any Eurodollar Borrowings then outstanding,
the Borrowers shall prepay such Borrowing in its entirety and, to the extent the
Borrowers elect to do so and subject to the conditions specified in Article 4,
the Borrowers shall reborrow Loans from the Lenders in proportion to their
respective Unsecured Facility Commitments after giving effect to such increase,
until such time as all outstanding Loans are held by the Lenders in such
proportion; provided that, at the request of the Borrowers, such repayments and
reborrowings shall be effected through deemed repayments and reborrowings, with
the Lenders making adjustments in cash among themselves with respect to the
Loans then being deemed repaid and reborrowed and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
reallocate among the Lenders the outstanding principal of the Loans and other
outstanding amounts, based on the revised Percentages resulting from such
increase in the aggregate amount of the Unsecured Facility Commitments; and

 

(B)         each existing Lender whose, as applicable, Secured Facility
Commitment or Unsecured Facility Commitment has not increased pursuant to this
Section 2.11 (each, a “Non-increasing Lender”) shall be deemed, without further
action by any party hereto, to have sold to each Lender whose, as applicable,
Secured Facility Commitment or Unsecured Facility Commitment has been assumed or
increased under this Section 2.11 (each, an “Increased Commitment Lender”), and
each Increased Commitment Lender shall be deemed, without further action by any
party hereto, to have purchased from each Non-Increasing Lender, a participation
(on the terms specified in Section 2.04(e) and 2.05(d), respectively) in each,
as applicable, Secured LC Exposure or Unsecured LC Exposure in which such
Non-Increasing Lender has acquired a participation in an amount equal to such
Increased Commitment Lender’s Percentage thereof, until such time as all, as
applicable, Secured LC Exposures or Unsecured LC Exposures are held by the
Lenders in proportion to their respective, as applicable, Secured Facility
Commitments or Unsecured Facility Commitments after giving effect to such
increase.

 

Section 2.12.     Fees.  (a) The Borrowers shall pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue during the
Revolving Availability

 

 - 45 - 

 

 

Period at the Applicable Rate on each of (i) the average daily Unused Secured
Facility Commitment of such Lender and (ii) the average daily Unused Unsecured
Facility Commitment of such Lender, in each case during the period from and
including the Restatement Effective Date to the date on which such Commitment
terminates.  Such commitment fee shall be payable in arrears on the last
Business Day of each calendar quarter in respect of the quarter then ending and,
with respect to the Commitment of a Lender, on the earlier date on which the
Commitment of such Lender shall be terminated or assigned in whole.  As used
herein a Lender’s “Unused Secured Facility Commitment” shall mean, as of any
day, an amount equal to (A) such Lender’s Secured Facility Commitment, minus (B)
such Lender’s Secured Facility Exposure; and a Lender’s “Unused Unsecured
Facility Commitment” shall mean, as of any day, an amount equal to (C) such
Lender’s Unsecured Facility Commitment, minus (D) such Lender’s Unsecured
Facility Exposure.

 

(b)        The Borrowers shall pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue for each day, (A) with respect to Secured
Facility Letters of Credit, at the rate of four-tenths percent (0.400%) per
annum and (B) with respect to Unsecured Facility Letters of Credit, at the
Applicable Rate that applies to Eurodollar Loans as of the date of issuance (or
renewal or extension) of each Letter of Credit, in each case on the amount of
such Lender’s LC Exposure in respect of such Letter of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements), during the
period from the Restatement Effective Date to the later of the date on which
such Lender’s, as the case may be, Secured Facility Commitment or Unsecured
Facility Commitment terminates and the date on which such Lender ceases to have
any, as the case may be, Secured LC Exposure or Unsecured LC Exposure in respect
of such Letter of Credit and (ii) to each Letter of Credit Issuer, with respect
to Unsecured Facility Letters of Credit, a fronting fee in the amount of
one-eighth percent (0.125%) of the amount of each Letter of Credit at issuance
issued by it, as well as the fees separately agreed upon by the Borrowers, by
and through the Borrower Agent, and such Letter of Credit Issuer with respect to
issuing, amending, renewing or extending any Letter of Credit or processing
drawings thereunder; provided that upon and during the continuance of an Event
of Default, the participation fee payable under clause (i), above, shall, after
as well as before judgment, be computed at (A) with respect to Secured Facility
Letters of Credit, two and four-tenths percent (2.400%) per annum and (B) with
respect to Unsecured Facility Letters of Credit a rate per annum equal to, two
percent (2.000%) plus such Applicable Rate.  Accrued participation fees and
fronting fees shall be payable in arrears on the last Business Day of each
calendar quarter in respect of the quarter then ending (commencing on the first
such date to occur after the Restatement Effective Date) and, with respect to a
Lender, on the earlier date on which, as the case may be, the Secured Facility
Commitment or the Unsecured Facility Commitment of such Lender shall be
terminated or assigned in whole; provided that all such fees accrued to the date
on which, as the case may be, the Secured Facility Commitments or the Unsecured
Facility Commitments terminate will be payable on such date, and any such fees
accruing after such date will be payable on demand.  Any other fees payable to
the Letter of Credit Issuers pursuant to this subsection will be payable within
10 days after demand.  All such participation fees and fronting fees will be
computed on the basis of a year of 360 days and will be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

 - 46 - 

 

 

(c)        The Borrowers shall pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon by
the Borrowers and the Administrative Agent.

 

(d)        The Borrowers shall pay to the Administrative Agent (to the extent
applicable, for its own account, for the account of the Arranger and for the
account of each Lender) on the Restatement Effective Date such fees as are
specified in the mandate letter between the Borrowers and the Arranger dated
October 27, 2016.

 

(e)        All fees payable hereunder shall be computed on the basis of a year
of 360 days and will be payable for the actual number of days elapsed and shall
be paid on the dates due, in immediately available funds, to the Administrative
Agent (or to the applicable Letter of Credit Issuer, in the case of fees payable
to it) for distribution, in the case of commitment fees and utilization fees, to
the Lenders entitled thereto.  Fees paid shall not be refundable under any
circumstances.

 

Section 2.13.      Interest.  (a) The Loans comprising each Base Rate Borrowing
shall bear interest for each day at the Alternate Base Rate, plus the Applicable
Rate.

 

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest
for each Interest Period in effect for such Borrowing at the Adjusted LIBO Rate
for such Interest Period, plus the Applicable Rate.

 

(c)        [Reserved].

 

(d)        Notwithstanding the foregoing, upon and during the continuance of an
Event of Default, and continuing for so long as an Event of Default exists, (i)
each Loan shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2.00%) plus the rate that otherwise would be
applicable to such Loan as provided in the preceding subsections of this
Section, and (ii) any other sum then due and payable hereunder shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2.00%) plus the Alternate Base Rate plus the Applicable Rate for Base
Rate Loans.

 

(e)        Interest accrued on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Unsecured
Facility Commitments; provided that (i) interest accrued pursuant to Section
2.13(d) shall be payable on demand, (ii) upon any repayment of any Loan (except
a prepayment of a Base Rate Loan before the end of the Revolving Availability
Period), interest accrued on the principal amount repaid shall be payable on the
date of such repayment and (iii) upon any conversion of a Eurodollar Loan before
the end of the current Interest Period therefor, interest accrued on such Loan
shall be payable on the effective date of such conversion.

 

(f)        All interest hereunder will be computed on the basis of a year of 360
days, except that interest computed by reference to clause (a) of the definition
of “Alternate Base Rate” at times when the Alternate Base Rate is based on the
Prime Rate will be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case will be payable for the actual number of

 

 - 47 - 

 

 

days elapsed (including the first day but excluding the last day).  Each
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and its determination thereof will be conclusive absent
demonstrable error.

 

Section 2.14.     Alternate Rate of Interest.   If before the beginning of any
Interest Period for a Eurodollar Borrowing:

 

(a)        deposits in dollars in the applicable amounts are not being offered
by banks generally in the London interbank market for such Interest Period;

 

(b)        the Administrative Agent or Lenders having 50% or more of the
aggregate principal amount of the Loans to be included in such Borrowing
determine that the Adjusted LIBO Rate for such Interest Period, after giving
effect to Section 2.15, will not adequately and fairly reflect the cost to the
Lenders of making or maintaining such Loans for such Interest Period; or

 

(iii)        the Administrative Agent or Lenders having 50% or more of the
aggregate principal amount of the Loans to be included in such Borrowing
determine that adequate and reasonable means do not exist for determining the
Adjusted LIBO Rate for the requested Interest Period as provided in Section 1.01
or that making or funding of Revolving Loans based on the Adjusted LIBO Rate has
become impracticable,

 

then the Administrative Agent shall give notice thereof to the Borrower Agent
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower Agent and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing will be ineffective and
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
will be made as a Base Rate Borrowing.

 

Section 2.15.    Increased Costs; Capital Adequacy.   (a) If any Change in Law
shall:

 

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Letter of Credit Issuer;

 

(ii)       subject any Lender or any Letter of Credit Issuer to any Tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of any payments to
such Lender or such Letter of Credit Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.17 and the imposition of,
or any change to, the rate of any Excluded Tax payable by such Lender or such
Letter of Credit Issuer); or

 

 - 48 - 

 

 

(iii)      impose on any Lender or any Letter of Credit Issuer or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
such Letter of Credit Issuer of participating in, issuing or maintaining any
Letter of Credit or to reduce any amount received or receivable by such Lender
or such Letter of Credit Issuer hereunder (whether of principal, interest or
otherwise), then the Borrowers shall pay to such Lender or such Letter of Credit
Issuer, as the case may be, such additional amount or amounts as will compensate
it for such additional cost incurred or reduction suffered.

 

(b)        If any Lender or any Letter of Credit Issuer determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Letter of Credit
Issuer’s capital or on the capital of such Lender’s or such Letter of Credit
Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Letter of Credit Issuer, to a level below
that which such Lender or such Letter of Credit Issuer or such Lender’s or such
Letter of Credit Issuer’s holding company reasonably could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Letter of
Credit Issuer’s policies and the policies of such Lender’s or such Letter of
Credit Issuer’s holding company with respect to capital adequacy), then from
time to time following receipt of the certificate referred to in subsection (c)
of this Section, the Borrowers shall pay to such Lender or such Letter of Credit
Issuer, as the case may be, such additional amount or amounts as will compensate
it or its holding company for any such reduction suffered.

 

(c)        A certificate of a Lender or a Letter of Credit Issuer setting forth
the amount or amounts necessary to compensate it or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section shall be
delivered to the Borrower Agent and shall be rebuttably presumed to be
correct.  Each such certificate shall contain a representation and warranty on
the part of such Lender or Letter of Credit Issuer to the effect that such
Lender or Letter of Credit Issuer has complied with its obligations pursuant to
Section 2.21 hereof in an effort to eliminate or reduce such amount.  The
Borrowers shall pay such Lender or such Letter of Credit Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)        Failure or delay by any Lender or Letter of Credit Issuer to demand
compensation pursuant to this Section will not constitute a waiver of its right
to demand such compensation; provided that the Borrowers will not be required to
compensate a Lender or a Letter of Credit Issuer pursuant to this Section for
any increased cost or reduction incurred more than one year before it notifies
the Borrower Agent of the Change in Law giving rise to such increased cost or
reduction and of its intention to claim compensation therefor.  However, if the
Change in Law giving rise to such increased cost or reduction is retroactive,
then the one year period referred to above will be extended to include the
period of retroactive effect thereof.

 

 - 49 - 

 

 

(e)        Within four (4) months following the date such certificate is
furnished claiming compensation by any such Lender (an “Affected Lender”, which
term shall also include a Lender making a demand under Section 2.17), the
Borrowers may replace the Affected Lender pursuant to the provisions of Section
9.15.

 

Section 2.16.  Break Funding Payments.   If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrowers fail to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.10(f) and is revoked in
accordance therewith), or (d) any Eurodollar Loan is assigned on a day other
than the last day of an Interest Period applicable thereto as a result of a
request by the Borrower Agent pursuant to Section 9.15, then the Borrowers shall
compensate each Lender for its loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost and expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the end of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have begun on the date of such failure), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the beginning of such period, for
dollar deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Agent and shall be conclusive absent demonstrable
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

Section 2.17.    Taxes.  (a) All payments by or on account of any obligation of
any Loan Party under the Loan Documents shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that, if a Loan Party shall be required to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
will be increased as necessary so that, after all required deductions and
withholdings (including deductions applicable to additional sums payable under
this Section) are made, each relevant Lender Party receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable Loan Party shall make such deductions or withholdings and
(iii) the applicable Loan Party shall pay the full amount deducted or withheld
to the relevant Governmental Authority in accordance with applicable Law.

 

(b)        In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

 

(c)        The Loan Parties shall indemnify each Lender Party, within ten (10)
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid or payable by such Lender Party or required to be withheld
or deducted from a payment to such Lender Party with respect to any payment by
or obligation of the Borrowers under the Loan

 

 - 50 - 

 

 

Documents (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (unless such
penalties, interest or expenses arise by reason of the gross negligence or
willful misconduct of such Lender), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment
delivered to the Borrower Agent by a Lender Party on its own behalf, or by the
Administrative Agent on behalf of a Lender Party, shall be conclusive absent
demonstrable error.  If the Borrowers have indemnified any Lender Party pursuant
to this Section 2.17(c), such Lender Party shall take such steps as the Borrower
Agent shall reasonably request (at the Borrowers’ expense) to assist the
Borrowers in recovering the Indemnified Taxes or Other Taxes and any penalties
or interest attributable thereto; provided that no Lender Party shall be
required to take any action pursuant to this Section 2.17(c) unless, in the
reasonable judgment of such Lender Party, such action (i) would not subject such
Lender Party to any unreimbursed cost or expense and (ii) would not otherwise be
disadvantageous to such Lender Party.

 

(d)        Each Lender and each Letter of Credit Issuer shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender Party (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender Party’s failure to
comply with the provisions of Section 9.04(e) relating to the maintenance of a
Participant Register (as defined in said Section) and (iii) any Excluded Taxes
attributable to such Lender Party, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any such Lender Party by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)        As soon as practicable after the Borrowers pay any Indemnified Taxes
or Other Taxes to a Governmental Authority, the Borrower Agent shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)         The Administrative Agent and each Lender shall deliver to the
Borrower Agent (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Borrower Agent or
the Administrative Agent as will permit payments to be made hereunder or under
any other Loan Document without withholding or at a reduced rate of
withholding.  Without limiting the generality of the foregoing, each Foreign
Lender shall to the extent requested by the Borrower Agent (i) furnish either
(a) two (2) accurate and complete

 

 - 51 - 

 

 

originally executed U.S. Internal Revenue Service Forms W-8BEN (or successor
form) (b) two (2) accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8ECI (or successor form) or (c) two (2) accurate and
complete originally executed U.S. Internal Revenue Service Forms W-8IMY and all
requisite supporting documentation, certifying, in each case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all interest payments hereunder, and (ii) to the
extent it may lawfully do so at such times, upon reasonable request by the
Borrower Agent or the Administrative Agent, provide a new Form W-8BEN (or
successor form), Form W-8ECI (or successor form) or Form W-8IMY (or successor
form) upon the expiration or obsolescence of any previously delivered form to
reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any interest payment hereunder;
provided that any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code and is claiming the “portfolio
interest exemption” under Section 881(c) of the Internal Revenue Code shall also
furnish a “Non-Bank Certificate” in the form from time to time specified by, as
applicable, the Administrative Agent or the Borrower Agent if it is furnishing a
Form W-8BEN.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Agent and the Administrative Agent, at such
time or times reasonably requested by the Borrower Agent or the Administrative
Agent, such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Agent or the Administrative
Agent as may be necessary for the Borrowers and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of the
immediately preceding sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

(g)        The Administrative Agent and each Lender that is not a Foreign Lender
shall furnish two accurate and complete originally executed U.S. Internal
Revenue Service Forms W-9 (or successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax.

 

(h)        The provisions of this Section 2.17 shall survive the termination of
this Agreement and repayment of the Loans.

 

(i)         Within four (4) months following the date the Administrative Agent
or a Lender shall make a written demand for Taxes or Other Taxes pursuant to
this Section 2.17, the Borrowers may replace the Affected Lender pursuant to the
provisions of Section 9.15.

 

Section 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.  
(a) The Borrowers shall make each payment required to be made by them under the
Loan Documents (whether of principal, interest or fees, reimbursement of LC
Disbursements, or amounts payable under Section 2.15, 2.16 or 2.17(c) or
otherwise) before the time expressly required under the relevant Loan Document
for such payment (or, if no such time is expressly required, before noon,

 

 - 52 - 

 

 

Prevailing Eastern Time), on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amount received after such time on any day
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 127 Public Square, 6th Floor, Cleveland, Ohio 44114 (or such
other address as may from time to time be designated by the Administrative Agent
to the Borrower Agent in writing), except payments to be made directly to a
Letter of Credit Issuer as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly after receipt thereof.  Unless otherwise
specified herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment will be extended to the next
succeeding Business Day and, if such payment accrues interest, interest thereon
will be payable for the period of such extension.  All payments under each Loan
Document shall be made in dollars.

 

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or any of its participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this subsection
shall not apply to (A) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans and LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this subsection shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

 - 53 - 

 

 

(d)        Unless, before the date on which any payment is due to the
Administrative Agent for the account of one or more Lender Parties hereunder,
the Administrative Agent receives from the Borrower Agent notice that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance on such assumption, distribute to each relevant Lender Party
the amount due to it.  In such event, if the Borrowers have not in fact made
such payment, each Lender Party severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender Party with
interest thereon, for each day from and including the day such amount is
distributed to it to but excluding the day it repays the Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)        If any Lender fails to make any payment required to be made by it
pursuant to Section 2.04(e), 2.06(b), 2.18(d) or 9.03(d), the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

Section 2.19.    Defaulting Lenders.   (a) Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)        Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)        Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.18 or Section 9.09 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Letter of Credit Issuer
hereunder; third, to Cash Collateralize the Letter of Credit Issuers’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.20;
fourth, as the Borrower Agent may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Agent, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (B) Cash
Collateralize the Letter of Credit Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.20; sixth, to the
payment of any amounts owing to the Lenders, the Letter of Credit Issuers as a
result

 

 - 54 - 

 

 

of any judgment of a court of competent jurisdiction obtained by any Lender or
Letter of Credit Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article 4 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, and LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Exposure are held by the Lenders pro rata in accordance
with their Percentages without giving effect to Section 2.19(a)(iv), below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)        (A) No Defaulting Lender shall be entitled to receive any
commitment fee under Section 2.12(a) for any period during which that Lender is
a Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)        Each Defaulting Lender shall be entitled to receive Letter of Credit
participation fees under Section 2.12(b) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.20.

 

(C)       With respect to any commitment fee under Section 2.12(a) or any Letter
of Credit participation fee under Section 2.12(b) not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above the Borrowers shall (1)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in LC Exposure that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each Letter of Credit Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Letter of Credit Issuer’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

 

(iv)        All or any part of such Defaulting Lender’s participation in LC
Exposure shall be reallocated among the Non-Defaulting Lenders having, as
applicable, Secured Facility Commitments and Unsecured Facility Commitments in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s

 

 - 55 - 

 

 

Commitment) but only to the extent that (A) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
Agent shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (B) such reallocation does not cause the
Secured Facility Exposure or the Unsecured Facility Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s, respectively,
Secured Facility Commitment or Unsecured Facility Commitment.  Subject to
Section 9.18, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)        If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to them hereunder or under Law, Cash Collateralize the
Letter of Credit Issuers’ Fronting Exposure in accordance with the procedures
set forth in Section 2.20.

 

(b)        If the Borrowers, the Administrative Agent and each Letter of Credit
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their Percentages (without giving effect to Section
2.19(a) above), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)        So long as any Lender is a Defaulting Lender, no Letter of Credit
Issuer shall be required to issue, amend, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

Section 2.20.    Cash Collateral.   (a) At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Letter of Credit Issuer (with a copy to the
Administrative Agent) the Borrowers shall Cash Collateralize the Letter of
Credit Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.19(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(b)        Each Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Letter of Credit Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as

 

 - 56 - 

 

 

security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Exposure, to be applied pursuant to clause (b) below.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Letter
of Credit Issuers as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(c)        Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.20 or Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of LC Exposure (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(d)        Cash Collateral (or the appropriate portion thereof) provided to
reduce any Letter of Credit Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.20 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Letter of Credit Issuer that
there exists excess Cash Collateral; provided that, subject to Section 2.19, the
Person providing Cash Collateral and each Letter of Credit Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

Section 2.21.    Lender’s Obligation to Mitigate.  If any Lender requests
compensation under Section 2.15, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use all commercially
reasonable efforts to mitigate or eliminate the amount of such compensation or
additional amount, including without limitation, by designating a different
lending office for funding or booking its Loans hereunder or by assigning its
rights and obligations hereunder to another of its offices, branches or
affiliates; provided that no Lender shall be required to take any action
pursuant to this Section 2.21 unless, in the reasonable judgment of such Lender,
such designation or assignment or other action (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and (iii) would not otherwise be disadvantageous to such Lender in any material
respect.  The Borrowers shall pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

Section 2.22.    Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Borrowings, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of any Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Agent through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar

 

 - 57 - 

 

 

Borrowings or to convert Base Rate Borrowings to Eurodollar Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
Agent that the circumstances giving rise to such determination no longer exist,
which notice such Lender agrees to give promptly following such
determination.  Upon receipt of such notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Borrowings from such Lender to Base Rate
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Borrowings.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower jointly and severally represents and warrants to the Lender
Parties that:

 

Section 3.01.    Organization; Powers.  Each Loan Party and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

Section 3.02.    Authorization; Enforceability.  The Financing Transactions to
be entered into by each Loan Party are within its corporate, limited liability
company or similar company powers and have been duly authorized by all necessary
corporate, limited liability company (or similar) action and, if required,
stockholder or other equity holder action.  This Agreement has been duly
executed and delivered by the Borrowers and constitutes, and each other Loan
Document to which a Loan Party is to be a party, when executed and delivered by,
as the case may be, a Borrower or such other Loan Party, will constitute, a
legal, valid and binding obligation of, as the case may be, such Borrower or
such other Loan Party, in each case enforceable in accordance with its terms,
subject to applicable Debtor Relief Laws and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at Law.

 

Section 3.03.    Governmental Approvals; No Conflicts.  The Financing
Transactions and the use of the proceeds thereof (a) do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority or any exchange under which a Borrower’s Equity Interests
are traded, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable Law or the charter, by-laws, limited
liability company agreement or other organizational documents of the Borrower or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any of its properties, or give rise to a right thereunder to require
the Borrower to make any payment, where such default or payment reasonably can
be expected to have a Material Adverse Effect, and (d) will not result in the
creation or imposition of

 

 - 58 - 

 

 

any Lien on any property of any Loan Party (except for Liens created pursuant to
the Loan Documents).

 

Section 3.04.    Financial Statements; No Material Adverse Change.  (a) The
Parent has heretofore furnished to the Lenders (i) the audited Consolidated
balance sheet of the Parent and its Subsidiaries as of December 31, 2015 and the
related Consolidated statements of income and cash flows for the Fiscal Year
then ended, reported on by Ernst & Young LLP, independent public accountants,
and (ii) the unaudited Consolidated balance sheet of the Parent and its
Subsidiaries as of September 30, 2016 and the related Consolidated statements of
income and cash flows for the Fiscal Quarter then ended and for the portion of
the Fiscal Year then ended, all certified by the Parent’s chief financial
officer.  Such financial statements present fairly, in all material respects,
the Consolidated financial position of the Parent and its Subsidiaries as of
such dates and its Consolidated results of operations and cash flows for such
periods in accordance with GAAP, subject to normal year-end adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above and show all material Indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof. None of
the Parent or any of its Subsidiaries has on the date hereof any material
contingent liabilities, material liabilities for taxes, material unusual forward
or long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates.

 

(b)        Since December 31, 2015 there has been no material adverse change in
the business, operations, properties, assets, financial condition, contingent
liabilities or material agreements of the Parent and its Subsidiaries, taken as
a whole.

 

(c)        The Parent has heretofore furnished to each of the Lenders the annual
Statutory Statement of each Insurance Subsidiary for the fiscal year thereof
ended December 31, 2015, and the quarterly Statutory Statement of each Insurance
Subsidiary for the fiscal quarter ended September 30, 2016, in each case as
filed with the Applicable Insurance Regulatory Authority. All such Statutory
Statements present fairly in all material respects the financial condition of
each Insurance Subsidiary as at, and the results of operations for, the fiscal
year ended December 31, 2015, and fiscal quarter ended September 30, 2016, in
accordance with statutory accounting practices prescribed or permitted by the
Applicable Insurance Regulatory Authority.  As of the date hereof and as of the
Restatement Effective Date, since December 31, 2015, there has been no material
adverse change in the financial condition, operations or business of any
Material Insurance Subsidiary from that set forth in its respective Statutory
Statement as at December 31, 2015.

 

Section 3.05.    Insurance Licenses.  Schedule T to the most recent annual
Statutory Statement of each Domestic Insurance Subsidiary lists all of the
jurisdictions in which such Domestic Insurance Subsidiary holds active licenses
(including, without limitation, licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business or to act as an insurance agent or
broker (collectively, the “Licenses”), and Schedule 3.05 hereto lists all of the
jurisdictions in which JRG Reinsurance holds active Licenses (including, without
limitation, Licenses from Applicable Insurance Regulatory Authorities).  Each
Insurance Subsidiary is in compliance in all

 

 - 59 - 

 

 

material respects with each License held by it.  No License (to the extent
material) is the subject of a proceeding for suspension or revocation or any
similar proceedings, there is no sustainable basis for such a suspension or
revocation, and to the knowledge of each Borrower no such suspension or
revocation has been threatened by any Applicable Insurance Regulatory Authority
except in any such case where such proceedings would not have a Material Adverse
Effect.

 

Section 3.06.    Parent Subsidiaries.  

 

(a)        As of the Restatement Effective Date, the Parent has no Subsidiaries,
other than those set forth on Part A of Schedule 3.06.  Part A of Schedule 3.06
accurately identifies as of the Restatement Effective Date the jurisdiction
under the Laws of which each such Subsidiary is formed. The last sentence of the
definition of “Material Subsidiary” identifies all of the Parent’s Subsidiaries
that are Material Subsidiaries as of the Restatement Effective Date.

 

(b)        Set forth on Part B of Schedule 3.06 is a complete and correct list
of all Investments (other than (i) Investments disclosed in Part A of said
Schedule 3.06 and any other Investments existing as of the date hereof permitted
under Section 6.04 and (ii) Guarantees of Debt the aggregate principal or face
amount of which Debt is less than $5,000,000) held by the Parent or any of its
Subsidiaries in any Person on the date hereof and, for each such Investment, (A)
the identity of the Person or Persons holding such Investment and (B) the nature
of such Investment.  Except as disclosed in Part B of Schedule 3.11, each of
each Borrower and its Subsidiaries owns, free and clear of all Liens, all such
Investments.

 

Section 3.07.    Litigation.   There is no action, suit, arbitration proceeding
or other proceeding, inquiry or investigation, at Law or in equity, before or by
any arbitrator or Governmental Authority pending against any Loan Party or any
Subsidiary or of which any Loan Party or any Subsidiary has otherwise received
notice or which, to the knowledge of a Loan Party, is threatened against any
Loan Party or any Subsidiary (i) as to which, but after giving effect to any
applicable insurance claim reserve, there is a reasonable possibility of an
unfavorable decision, ruling or finding which would reasonably be expected to
result in a Material Adverse Effect or (ii) that involves any of the Loan
Documents or the Financing Transactions or the use of the proceeds thereof.

 

Section 3.08.    Compliance with Laws and Agreements; Anti-Terrorism Laws.  (a)
Each Loan Party is in compliance with all Laws of any Governmental Authority
applicable to it or its property (including (i) all Environmental Laws, (ii)
ERISA, (iii) applicable Laws dealing with intellectual property, and (iv) the
Fair Labor Standards Act and other applicable Law dealing with such matters) and
all indentures, agreements and other instruments binding on it or its property,
except where failures to do so, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

(b)        Without limiting the generality of paragraph (a), above, each
Insurance Subsidiary is in compliance, in all material respects, with its
Applicable Insurance Code and the other requirements applicable to it of its
Applicable Insurance Regulatory Authority.

 

 - 60 - 

 

 

(c)        None of any Loan Party or any Subsidiary is in violation in any
material respect of any Anti-Terrorism Law or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(d)        None of any Loan Party or any Affiliate thereof or their respective
agents acting or benefiting in any capacity in connection with the Loans or
other transactions hereunder, is any of the following (each a “Blocked Person”):

 

(i)         a Person that is listed in the annex to the Executive Order No.
13224;

 

(ii)        a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to the Executive Order No. 13224;

 

(iii)        a Person with which any Lender or any Letter of Credit Issuer is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv)        a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

 

(v)        a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

(vi)        a Person that is affiliated or associated with a Person listed
above.

 

(e)        None of any Loan Party, any Subsidiary or any of their agents acting
or benefiting in any capacity in connection with the Loans or other transactions
hereunder, (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

 

Section 3.09.    Investment Company Status.  No Borrower is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

Section 3.10.    Taxes.   The Parent’s Domestic Subsidiaries are members of an
affiliated group of entities filing consolidated returns for Federal income tax
purposes, of which James River is the “common parent” (within the meaning of
Section 1504 of the Code) of such group.  The Parent and its Subsidiaries have
filed all United States income tax returns, Bermuda income tax returns and all
other material tax returns that are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Parent or any of its Subsidiaries.  The charges, accruals and reserves on
the books of the Parent and its Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Parent, adequate. No

 

 - 61 - 

 

 

Loan Party has given or been requested to give a waiver of the statute of
limitations relating to the payment of any Federal, state, local and foreign
taxes or other impositions.

 

Section 3.11.    Material Debt Agreements and Liens.

 

(a)        Part A of Schedule 3.11 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any Debt or
any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, a Loan Party or any of its Subsidiaries, outstanding on the date
hereof the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $5,000,000 (other than (i) Debt in respect of the Existing
Revolving Loans and (ii) Debt in respect of the Existing Secured Letters of
Credit), and the aggregate principal or face amount outstanding or that may
become outstanding under each such arrangement is correctly described in Part A
of said Schedule 3.11.  The Debt and other obligations of the Loan Parties
hereunder and under the other Loan Documents constitute “Senior Indebtedness”
(or equivalent term otherwise named) under, and defined in, the documents
relating to the Restatement Effective Date Trust Preferred Securities and any
other of such Debt that is subordinated Debt of a Loan Party.

 

(b)        Part B of Schedule 3.11 is a complete and correct list of each Lien
securing Debt of any Person outstanding on the date hereof and on the
Restatement Effective Date the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $5,000,000 and covering any property
of a Loan Party or any of its Subsidiaries, and the aggregate Debt secured (or
that may be secured) by each such Lien and the property covered by each such
Lien is correctly described in Part B of said Schedule 3.11.

 

Section 3.12.    Environmental Matters.  Each of the Loan Parties and its
Subsidiaries has obtained all environmental, health and safety permits, licenses
and other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization would not (either
individually or in the aggregate) have a Material Adverse Effect. Each of such
permits, licenses and authorizations is in full force and effect and each of the
Loan Parties and its Subsidiaries is in compliance with the terms and conditions
thereof, and is also in compliance with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Environmental Law or in any plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply
therewith would not (either individually or in the aggregate) have a Material
Adverse Effect.

 

Section 3.13.    Equity Obligations.   Except as set forth on Schedule 3.13,
there are no outstanding obligations of the Parent or any of its Subsidiaries to
repurchase, redeem, or otherwise acquire any Equity Interests of the Parent.

 

Section 3.14.    No Reliance.   Each Loan Party has made, independently and
without reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it has deemed appropriate, its own decision to
enter into this Agreement and has made (and will continue to make),
independently and without reliance upon the Administrative

 

 - 62 - 

 

 

Agent or any Lender, and based on such documents and information as it has
deemed appropriate (or shall deem appropriate at the time), its own legal,
credit and tax analysis of the transactions contemplated hereby.

 

Section 3.15.    ERISA.   Compliance by the Loan Parties and their Subsidiaries
with the provisions hereof and Loans and Letters of Credit contemplated hereby
will not involve any Prohibited Transaction within the meaning of ERISA or
section 4975 of the Code or any breach of any other comparable foreign
Law.  Each Loan Party and each of its Subsidiaries, (i) has fulfilled all
obligations under minimum funding standards of ERISA and the Code with respect
to each Plan that is not a Multiemployer Plan or a Multiple Employer Plan, (ii)
has satisfied all respective contribution obligations in respect of each
Multiemployer Plan and each Multiple Employer Plan, (iii) is in compliance in
all respects with all other applicable provisions of ERISA and the Code with
respect to each Plan, each Multiemployer Plan and each Multiple Employer Plan,
and (iv) has not incurred any liability under the Title IV of ERISA to the PBGC
with respect to any Plan, any Multiemployer Plan, any Multiple Employer Plan, or
any trust established thereunder, except (with respect to any matter specified
in any of the above clauses), for such matters as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  No Plan or trust created thereunder has been terminated, and there have
been no ERISA Events, with respect to any Plan or trust created thereunder or
with respect to any Multiemployer Plan or Multiple Employer Plan, which
termination or ERISA Event has or reasonably could result in the termination of
such Plan, Multiemployer Plan or Multiple Employer Plan and give rise to a
liability of a Loan Party or any ERISA Affiliate in respect thereof which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 3.15 hereto, neither a
Loan Party nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan.  Each Plan that is intended to be
so qualified under section 401(a) of the Code in fact is so qualified, except
for any failure of qualification which individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.  Neither any Loan
Party nor any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as has been disclosed prior to the date hereof to the Lenders in writing or on
any financial statements of the Parent and its Subsidiaries or any ERISA
Affiliate provided to the Administrative Agent and the Lenders or except for
such contingent liabilities that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.16.    Regulation U.  Neither the Parent nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying any such margin stock.  No proceeds of any Loan or
drawings under any Letter of Credit will be used directly or indirectly to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any such margin stock.

 

 - 63 - 

 

 

Section 3.17.    Disclosure.   Each Loan Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Effect.  All of the reports, financial statements, certificates and other
written information (other than projected financial information) that have been
made available by or on behalf of any Loan Party to the Arranger, the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder, are
complete and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based on assumptions believed to be
reasonable at the time.

 

Section 3.18.    Solvency.   Immediately after the Financing Transactions to
occur on the Restatement Effective Date are consummated and after giving effect
to the application of the proceeds of each Loan made on the Restatement
Effective Date and after giving effect to the application of the proceeds of
each Loan made on any other date, (a) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) each Loan Party will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (c) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and proposed to be conducted after the
Restatement Effective Date.

 

ARTICLE 4

 

CONDITIONS

 

Section 4.01.    Restatement Effective Date.   The amendment and restatement of
the Existing Credit Agreement and the obligations of the Lenders to make Loans
and of the Letter of Credit Issuers to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied or waived by each Lender:

 

(a)        The Administrative Agent shall have received counterparts hereof
signed by the Parent and each of the Lenders listed on the signature pages
hereof (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of facsimile or other written confirmation from such party that it has
executed a counterpart hereof).

 

(b)        The Administrative Agent shall have received favorable written
opinion letter addressed to the Administrative Agent and the Lenders and dated
the Restatement Effective Date of Bryan Cave LLP, counsel for the Loan Parties,
and Conyers, Dill & Pearman Limited, Bermuda counsel to the Parent, JRG
Reinsurance and Holdings II, which opinion letters shall cover such matters
relating to the Loan Parties, the Loan Documents or the Financing Transactions
as the Administrative Agent or the Required Lenders shall reasonably request and
otherwise shall be in

 

 - 64 - 

 

 

form and content reasonably satisfactory to the Administrative Agent.  The
Parent requests such counsel to deliver such opinion letter.

 

(c)        The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
its Material Subsidiaries, the authorization for and validity of the Financing
Transactions and any other legal matters relating to each Loan Party, its
Material Subsidiaries, the Loan Documents or the Financing Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

 

(d)        The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the Parent, confirming compliance with the conditions set
forth in clauses (b), (c) and (d) of Section 4.02.

 

(e)        The Required Lenders shall not have notified the Administrative Agent
of their determination that, since December 31, 2015, any event, development or
circumstance has occurred that has had or would reasonably be expected to have a
Material Adverse Effect.

 

(f)        Neither of the Arranger nor the Administrative Agent shall have
become aware of any information or other matter affecting the Loan Parties or
the Financing Transactions which was in existence prior to the date of this
Agreement and is inconsistent in a material and adverse manner with any such
information or other matter disclosed to them prior to the date of this
Agreement.

 

(g)        Each Guarantor shall have executed and delivered to the
Administrative Agent a confirmation of its Payment Guaranty in form and
substance satisfactory to the Administrative Agent.

 

(h)        The Parent shall have paid all fees and other amounts due and payable
to the Lender Parties on or before the Restatement Effective Date, including, to
the extent invoiced, all out-of-pocket expenses (including fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrowers
under the Loan Documents, including the fees payable pursuant to Section
2.12(d).

 

(i)         All consents and approvals required to be obtained from any
Applicable Insurance Regulatory Authority or other Governmental Authority or
other Person in connection with the Financing Transactions shall have been
obtained and be in full force and effect, except where failure to obtain such
approval or consent would not have a Material Adverse Effect.

 

(j)         (i)        The Borrowers shall have deposited with the
Administrative Agent, for the ratable payment to the Departing Lender and the
Remaining Lenders, an amount in immediately available funds equal to all accrued
and unpaid interest (together with any applicable breakage compensation),
commitment fees, Letter of Credit participation fees and fronting fees under the
Existing Credit Agreement to but not including the Restatement Effective Date;
and

 

 - 65 - 

 

 

(ii)        the Administrative Agent shall have received evidence satisfactory
to the Administrative Agent that, concurrently with the effectiveness of this
Agreement, (A) the respective Debts of the Parent and JRG Reinsurance to the
Departing Lender for its Existing Revolving Loans and their other obligations,
including accrued but unpaid interest and fees, to the Departing Lender under
the Existing Credit Agreement shall have been paid and discharged in full, and
(B) subject to such concurrent payment and discharge, the Departing Lender shall
have consented in writing to the amendment and restatement of the Existing
Credit Agreement upon and subject to the terms and conditions of this Agreement,
including its ceasing to be a “Lender” to the Borrowers thereunder and
hereunder.  Each Remaining Lender hereby consents to such payment and discharge
in full of the Borrowers’ Debts to the Departing Lender notwithstanding the pro
rata sharing of payments otherwise required by Section 2.18 of the Existing
Credit Agreement.

 

(k)        The Parent shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Best Rating of each
Insurance Subsidiary is not lower than “A-”.

 

(l)         The Administrative Agent shall have received from JRG Reinsurance
evidence reasonably satisfactory to the Administrative Agent that no approval of
any Applicable Insurance Regulatory Authority is required for any Borrowings by
JRG Reinsurance or issuances of Letters of Credit with respect to which JRG
Reinsurance is obligated under either of the Secured Facility or the Unsecured
Facility and its pledge of Eligible Collateral under the Secured Facility, with
such Debt and other obligations of JRG Reinsurance hereunder in each case
ranking at least equally with claims of other creditors (including policy
holders) of JRG Reinsurance, or, if such approval is required, that JRG
Reinsurance has obtained such approval (the “Regulatory Condition
Satisfaction”).

 

(m)       Each Borrower shall have executed and delivered to the Administrative
Agent a confirmation of its respective Pledge Agreement; and JRG Reinsurance
shall have executed and delivered to the Administrative Agent a confirmation of
its Control Agreement, in each case, in form and substance satisfactory to the
Administrative Agent.

 

(n)        The Administrative Agent and the Lenders shall have received from the
Loan Parties such other certificates and other documents as the Administrative
Agent or any Lender may reasonably have requested, including the promissory note
complying with Section 2.09(e) of any Lender requesting such promissory note.

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Letter of Credit Issuers to issue Letters of Credit shall not become
effective unless each of the foregoing conditions is satisfied (or waived by
each Lender) before 5:00 p.m., Prevailing Eastern Time, on or before December
15, 2016 (and, if any such condition is not so satisfied or waived, the
Commitments shall terminate at such time).

 

Section 4.02.    Conditions to Initial Utilization and Each Subsequent
Utilization.   The obligation of each Lender to make a Loan on the occasion of
any Borrowing (including the initial Borrowing), and the obligation of any
Letter of Credit Issuer to issue, amend, renew or extend any

 

 - 66 - 

 

 

Letter of Credit (including the initial Letters of Credit, if such initial
Letters of Credit are issued prior to the occasion of the initial Borrowing), is
each subject to receipt of the Borrower Agent’s request therefor in accordance
herewith and to the satisfaction of the following conditions:

 

(a)        The Restatement Effective Date shall have occurred.

 

(b)        Immediately before and immediately after giving effect to such
Borrowing or issuance, amendment, renewal or extension of such Letter of Credit,
no Default shall have occurred and be continuing.

 

(c)        The representations and warranties of the Borrowers set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable; provided that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to such qualification therein) in all respects as of such date.

 

(d)        Immediately before and after such Borrowing is made, or a Letter of
Credit is issued, amended, renewed or extended, as applicable, the Total
Outstanding Secured Facility Amount will not exceed the Total Secured Facility
Commitment and the Total Outstanding Unsecured Facility Amount will not exceed
the Total Unsecured Facility Commitment.

 

(e)        In the case of the issuance of a Secured Facility Letter of Credit,
the Borrowers shall have pledged with the Administrative Agent pursuant to the
Security Documents Eligible Collateral having a Collateral Value of not less
than the amount of such Letter of Credit; provided that, notwithstanding
anything to the contrary herein or in any other Loan Document, Eligible
Collateral pledged by JRG Reinsurance shall not secure the Debt or other
obligations of any other Borrower under this Agreement and the other Loan
Documents.

 

(f)         In the case of a Borrowing by JRG Reinsurance or the issuance of a
Letter of Credit for the account of JRG Reinsurance, a Financial Officer of JRG
Reinsurance shall have executed and delivered to the Administrative Agent a
certificate in form and substance reasonably satisfactory to the Administrative
Agent that the Regulatory Condition Satisfaction remains effective.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (b), (c)
and (d) of this Section.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full and in cash, all Letters of Credit have expired or been cancelled,
all LC Disbursements have been reimbursed in

 

 - 67 - 

 

 

cash, and all other obligations hereunder and under the other Loan Documents
(other than unasserted claims for indemnity) have been paid and satisfied in
full and in cash, each Borrower jointly and severally covenants and agrees with
the Lenders that:

 

Section 5.01.    Financial Statements and Other Information.  The Borrowers
shall furnish to the Administrative Agent (for delivery to each Lender):

 

(i)        as soon as available and in any event within 120 days after the end
of each Fiscal Year, the Parent’s audited Consolidated balance sheet as of the
end of such Fiscal Year and the related statements of income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without
qualification or exception and without any qualification or exception as to the
scope of such audit and in accordance with generally accepted auditing
standards) as presenting fairly in all material respects the financial position,
results of operations and cash flows of the Parent and its Subsidiaries on a
Consolidated basis in accordance with GAAP;

 

(ii)        as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year (and within 60
days after the end of each fourth Fiscal Quarter of each Fiscal Year), its
Consolidated balance sheet as of the end of such Fiscal Quarter and the related
statements of income and cash flows for such Fiscal Quarter and for the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer as (A) reflecting all adjustments (which adjustments are
normal and recurring unless otherwise disclosed) necessary for a fair
presentation of the results for the period covered and (B) if the Parent is an
SEC reporting company (or equivalent under foreign Law), having been prepared in
accordance with the applicable rules of the SEC (or foreign equivalent) or,
otherwise, having been prepared in accordance with GAAP;

 

(iii)        concurrently with each delivery of financial statements under
clause (i) or (ii) above, a certificate of a Financial Officer of the Parent (A)
certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (B) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
Section 6.12, (C) certifying that all representations and warranties of the
Credit Parties under Article 3 are true and correct in all material respects as
of the date of such certificate, (D) certifying the Leverage Ratio (with
accompanying computation thereof in reasonable detail) as of the end of such
Fiscal Quarter or Fiscal Year, as the case may be, (E) certifying the Best
Rating of each Insurance Subsidiary as of the end of such Fiscal Quarter or
Fiscal Year, as the case may be, and (F) identifying any change(s) in GAAP or in
the application thereof that have become effective since the date of, and have
had an effect in any material respect on, the Parent’s most recent audited
financial statements referred to in Section 3.04 or delivered pursuant to this
Section (and, if any such change has become effective, specifying the effect of
such change on the financial

 

 - 68 - 

 

 

statements accompanying such certificate), unless such change(s) are expressly
identified in such financial statements accompanying such certificate;

 

(iv)        concurrently with each delivery of financial statements under clause
(i) above, (A) a certificate of the accounting firm that reported on such
financial statements stating whether during the course of their examination of
such financial statements they obtained knowledge of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines) and (B) a certificate of a Financial Officer identifying any
Subsidiary that has been formed or acquired during the Fiscal Year covered by
such financial statements;

 

(v)        for so long as the Parent is an SEC reporting company (or equivalent
under foreign Law), promptly after the same become publicly available, copies of
all periodic and other material reports and proxy statements filed by the Parent
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC (or foreign equivalent thereof);

 

(vi)        promptly upon the effectiveness of any material amendment or
modification of, or any waiver of the rights of a Loan Party or any Material
Subsidiary under, the certificate of formation, limited liability company
agreement, certificate of incorporation, by-laws or other organizational
documents of a Loan Party or any Material Subsidiary;

 

(vii)        as soon as available and in any event within twenty-five (25) days
after the end of each calendar month, a certificate executed by a Financial
Officer of the Parent as of the last day of such calendar month setting forth
(A) the undrawn amount of each Secured Facility Letter of Credit outstanding on
such date, (B) an itemization of the Eligible Collateral securing each such
Letter of Credit, and (C) the Collateral Value thereof on such date, and

 

(viii)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of a Loan
Party and its Subsidiaries, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request;

 

provided that for so long as the Parent is an SEC reporting company (or
equivalent under foreign Law), any information or document that is required to
be furnished by any of clauses (i), (ii), (vi), and (vii) of this Section 5.01
and that is filed with the SEC via the EDGAR filing system shall be deemed to be
furnished so long as the Parent provides to the Administrative Agent and the
Lenders electronic or written notice of the posting of such information or
document.

 

Section 5.02.    Insurance Subsidiary Reporting.   The Borrowers shall furnish
to the Administrative Agent and each Lender copies of the following:

 

(i)         promptly after filing with the Applicable Insurance Regulatory
Authority and in any event within 45 days after the end of each of the first
three quarterly fiscal periods of each

 

 - 69 - 

 

 

fiscal year of each Insurance Subsidiary (and within 60 days after the end of
each fourth fiscal period of each fiscal year of each Insurance Subsidiary), its
quarterly Statutory Statement for such quarterly fiscal period, together with
the opinion thereon of a senior financial officer of such Insurance Subsidiary
stating that such Statutory Statement presents the financial condition of such
Insurance Subsidiary for such quarterly fiscal period in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority;

 

(ii)        promptly after filing with the Applicable Insurance Regulatory
Authority and in any event within 180 days after the end of each fiscal year of
each Insurance Subsidiary, the annual Statutory Statement of such Insurance
Subsidiary for such year, together with (a) the opinion thereon of a senior
financial officer of such Insurance Subsidiary stating that said annual
Statutory Statement presents the financial condition of such Insurance
Subsidiary for such fiscal year in accordance with statutory accounting
practices required or permitted by the Applicable Insurance Regulatory
Authority, (b) a certificate of a valuation actuary affirming the adequacy of
reserves taken by such Insurance Subsidiary in respect of future policyholder
benefits as at the end of such fiscal year (as shown on such Statutory
Statement) and (c) for each Material Insurance Subsidiary, the report of Ernst &
Young LLP (or other independent certified public accountants of recognized
national standing) on the annual Statutory Statements delivered pursuant to this
clause (ii);

 

 

(iii)        within 120 days after the close of each fiscal year of each
Insurance Subsidiary, a copy of the “Statement of Actuarial Opinion” for such
Insurance Subsidiary which is provided to the Applicable Insurance Regulatory
Authority (or equivalent information should such Applicable Insurance Regulatory
Authority no longer require such a statement), which statement shall be in the
format prescribed by the Applicable Insurance Code of such Insurance Subsidiary;

 

(iv)        promptly after any Insurance Subsidiary receives the results of a
triennial examination by the NAIC of the financial condition and operations of
such Insurance Subsidiary or any of its Subsidiaries (or results of an
equivalent examination by a similar foreign body), a copy thereof;

 

(v)        promptly following the delivery or receipt by a Loan Party or any of
its Insurance Subsidiaries of any correspondence, notice or report to or from
any Applicable Insurance Regulatory Authority that relates, to any material
extent, to the financial viability of any of its Subsidiaries, a copy thereof;

 

(vi)        within five Business Days after receipt, notice from any Applicable
Insurance Regulatory Authority of any threatened or actual proceeding for
suspension or revocation of any License or any similar proceeding with respect
to any such License; and

 

(vii)       promptly, notice of any denial of coverage, litigation, or
arbitration arising out of any Reinsurance Agreements to which any Insurance
Subsidiary is a party which denial, litigation or arbitration involves
$10,000,000 or more.

 

The Parent shall cause a Best Rating to be in effect with respect to each of its
Insurance Subsidiaries at all times.

 

 - 70 - 

 

 

Section 5.03.    Notice of Material Events.   The Borrowers shall furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(i)         the occurrence of any Default;

 

(ii)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority Applicable or Insurance
Regulatory Authority against or affecting a Loan Party or any Material
Subsidiary that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect or the filing any other legal or arbitral
proceedings, and any material development in respect of such legal or other
proceedings, affecting a Loan Party or any of its Subsidiaries, except
proceedings that, if adversely determined, would not (either individually or in
the aggregate) have a Material Adverse Effect;

 

(iii)        the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liabilities of a Loan Party and its Subsidiaries in an aggregate amount
exceeding $10,000,000;

 

(iv)        the occurrence of any change in the Best Rating of an Insurance
Subsidiary;

 

(v)        on or prior to the effectiveness of any amendment to the terms of any
Material Debt (other than Debt owed to an Applicable FHLB), or the effectiveness
of any agreement governing any Debt in replacement or exchange thereof, a copy
of such amendment or agreement (other than Debt owed to an Applicable FHLB);
provided that promptly upon the request of the Administrative Agent or a Lender
from time to time, the Borrower shall provide to the Administrative Agent and
the Lenders copies of agreements and other documents evidencing, securing or
otherwise governing Debt owed by any Domestic Insurance Subsidiary to its
Applicable FHLB;

 

(vi)        any change in any Applicable Insurance Code that could reasonably be
expected to have a Material Adverse Effect, promptly upon a Financial Officer’s
(a) becoming aware of such change and (b) reaching the belief that such change
could reasonably be expected to have a Material Adverse Effect;

 

(vii)       any change in the published financial strength rating by Best of any
Person to which any Insurance Subsidiary has ceded risk (that is not secured by
such Person’s delivery to such Insurance Subsidiary of a letter of credit or a
pledge of cash collateral) in excess of $5,000,000 pursuant to a Reinsurance
Agreement if such change causes such published rating to be “B++” or lower; and

 

(viii)      any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

 - 71 - 

 

 



Section 5.04.    Existence; Conduct of Business.   (a) Except as otherwise
permitted by the provisions of Section 6.03, each Loan Party shall, and shall
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business.

 

(b)        Without limiting the generality of paragraph (a), above, the
Borrowers shall cause each Insurance Subsidiary at all times to comply, in all
material respects, with its Applicable Insurance Code and the other requirements
applicable to it of its Applicable Insurance Regulatory Authority.

 

Section 5.05.    Payment of Obligations.   Each Loan Party shall, and shall
cause each of its Material Subsidiaries to, pay all of its Material Debt and
other material obligations, including Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Material Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation and (d) the failure to make payment pending such contest would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06.    Insurance.   Each Loan Party shall keep itself and all of its
insurable properties, and shall cause each Material Subsidiary to keep itself
and all of its insurable properties, insured at all times to such extent, by
such insurers, and against such hazards and liabilities as is customarily
carried by prudent businesses of like size and enterprise; and promptly upon the
Administrative Agent’s written request upon and during the continuance of an
Event of Default, each Loan Party shall furnish to the Administrative Agent such
information about any such insurance as the Administrative Agent may from time
to time reasonably request; provided that, nothing in this Section 5.06 shall be
deemed to require any of the Parent’s Material Subsidiaries to enter into any
Reinsurance Agreement and provided, further, that the Loan Parties and their
Material Subsidiaries may self-insure against such hazards and risks, and in
such amounts as is customary for corporations of a similar size and in similar
lines of business.

 

Section 5.07.    NAIC Ratio.   In the event that the NAIC or any Applicable
Insurance Regulatory Authority shall at any time promulgate any risk-based
capital ratio requirements or guidelines, the Borrowers shall cause each
Domestic Insurance Subsidiary that is a Material Insurance Subsidiary to comply
with the minimum requirements or guidelines applicable to it as established by
the NAIC or such Applicable Insurance Regulatory Authority.

 

Section 5.08.    Proper Records; Rights to Inspect.   Each Loan Party shall, and
shall cause each of its Material Subsidiaries to, keep proper books of record
and account in which complete and correct entries are made of all transactions
relating to its business and activities.  The Loan Parties shall, and shall
cause each of their Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its

 

 - 72 - 

 

 

affairs, finances and condition with its officers, directors and employees, all
at such reasonable times and as often as reasonably requested, but, other than
in exigent circumstances, taking into account periodic accounting and regulatory
compliance demands on the Loan Parties and their Subsidiaries.

 

Section 5.09.    Compliance with Laws.

 

(a)        Each Loan Party shall, and shall cause each of its Material
Subsidiaries to, comply with all Laws of any Governmental Authority (including
all Environmental Laws and ERISA and the respective rules and regulations
thereunder) applicable to it or its property, other than such Laws, rules or
regulations (i) the validity or applicability of which a Loan Party or any
Subsidiary is contesting in good faith by appropriate proceedings or (ii) the
failure to comply with which cannot reasonably be expected to result in a
Material Adverse Effect.

 

(b)        Without limiting the generality of the foregoing, each Loan Party and
its Affiliates and agents shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA PATRIOT Act or any other Anti-Terrorism Law.  The Loan
Parties shall deliver to the Lenders and the Letter of Credit Issuers any
certification or other evidence reasonably requested from time to time by any
Lender or any Letter of Credit Issuer in its reasonable discretion, confirming
their compliance with this Section 5.09.

 

Section 5.10.    Use of Proceeds and Letters of Credit.   The proceeds of the
Loans will be used only to finance the general corporate purposes of the
Borrowers (including, without limitation, liquidity, acquisitions (except to the
extent restricted pursuant to this Agreement), the satisfaction of Debt required
by Section 4.01(j) and working capital needs of the Borrowers and their
Subsidiaries).  No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations U and X.  Letters of Credit
will be requested and used only to finance the general corporate purposes
(including working capital needs) of the Borrowers and their Subsidiaries, and
will not be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Federal Reserve Board, including
Regulations U and X.

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full and in cash, all Letters of Credit have expired or been cancelled,
all LC Disbursements have been reimbursed in cash, and all other obligations
hereunder and under the other Loan Documents (other than

 

 - 73 - 

 

 

unasserted claims for indemnity) have been paid and satisfied in full and in
cash, each Borrower jointly and severally covenants and agrees with the Lenders
that:

 

Section 6.01.    Debt; Certain Equity Securities; Prepayments.   (a) No Loan
Party shall, nor shall it permit any of its Material Subsidiaries to, create,
incur, assume or permit to exist any Debt, except:

 

(i)         Debt created under the Loan Documents;

 

(ii)        Debt in connection with (a) the Restatement Effective Date Trust
Preferred Securities and (b) unsecured debentures issued by James River, due
April 29, 2034 in the amount of $15,000,000;

 

(iii)       Debt of Material Subsidiaries to the Parent or to other Material
Subsidiaries;

  

(iv)       Debt of the Loan Parties and their Material Subsidiaries, including,
without limitation, Capital Lease Obligations, secured by Liens permitted under
Section 6.02(iv) hereof;

 

(v)        Debt (but only of Domestic Insurance Subsidiaries) to Applicable
FHLBs;

 

(vi)       Subordinated Debt;

 

(vii)       Debt consisting of letters of credit obtained from Comerica Bank by
JRG Reinsurance in the ordinary course of business so long as that aggregate
Debt thereunder does not at any time exceed $125,000,000; and

 

(viii)      additional unsecured Debt not to exceed $10,000,000 in aggregate
principal amount at any time outstanding as to the Parent and its Subsidiaries
on a Consolidated basis;

 

provided that if any of the foregoing Debt is Debt of a Borrower owing to a
Subsidiary, such Debt shall be subordinated to the Debt and other obligations of
the Loan Parties hereunder and under the other Loan Documents on terms
reasonably satisfactory to the Administrative Agent.

 

(b)        No Loan Party shall issue Current Redeemable Equity.

 

(c)        The Parent shall not, and shall not permit any of its Subsidiaries
to, make or offer to make (or give any notice in respect thereof) any voluntary
or optional payment or prepayment on or redemption, retirement, defeasance, or
acquisition for value of any Debt, other than the Debt and other obligations
hereunder and under the other Loan Documents.

 

Section 6.02.    Liens.   No Loan Party shall, nor shall it permit any of its
Material Subsidiaries to, create or permit to exist any Lien on any property now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

 - 74 - 

 

 

(i)        Permitted Liens and Liens created pursuant to the Loan Documents;

 

(ii)       any Lien on any property of a Loan Party or any Material Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of such Loan Party or any Material
Subsidiary and (B) such Lien shall secure only those obligations that it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(iii)      any Lien existing on any fixed or capital asset before the
acquisition thereof by a Loan Party or any Material Subsidiary or existing on
any fixed or capital asset of any Person that first becomes a Material
Subsidiary after the date hereof before the time such Person becomes a Material
Subsidiary; provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Material Subsidiary,
(B) such Lien will not apply to any other property or asset of a Loan Party or
any Material Subsidiary, (C) such Lien will secure only those obligations which
it secures on the date of such acquisition or the date such Person first becomes
a Material Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, (D) the principal amount of Debt secured by any such Lien shall at no
time exceed 80% of the fair market value (as determined in good faith by a
Financial Officer of a Loan Party) of such fixed or capital asset at the time it
was acquired (by purchase, construction or otherwise) and (E) the aggregate
principal amount of Debt secured by any and all such Liens permitted under this
clause (iii) shall not at any time exceed $10,000,000;

 

(iv)       Liens on fixed or capital assets acquired, constructed or improved by
a Loan Party or any Material Subsidiary; provided that (A) such Liens and the
Debt secured thereby are incurred before or within 90 days after such
acquisition or the completion of such construction or improvement, (B) the Debt
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets, (C) such Liens will not apply to any other
property of a Loan Party or any Material Subsidiary and (D) the aggregate
principal amount of Debt secured by any and all such Liens permitted under this
clause (iv) shall not at any time exceed $10,000,000;

 

(v)       Liens to secure a Debt owing to a Borrower or a Guarantor;

 

(vi)       Liens on the assets of a Domestic Insurance Subsidiary to secure Debt
owing by such Domestic Insurance Subsidiary to its Applicable FHLB;

 

(vii)      Cash and investment property deposited as collateral to secure letter
of credit Debt permitted under clause (vii) of Section 6.01(a); and

 

(viii)     any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by a Lien permitted by any of clauses (ii), (iii),
(iv), (v), (vi) or (vii) of this Section; provided that such Debt under any of
clauses (ii), (iii), (iv) and (vi) is not increased (except by the amount of
fees, expenses and premiums required to be paid in

 

 - 75 - 

 



 

connection with such refinancing, extension, renewal or refunding) and is not
secured by any additional assets.

 

Section 6.03.     Fundamental Changes.

 

(a)        No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), unless it is a Permitted Acquisition; provided that
James River UK may dissolve or merge with the Parent so long as each and all of
the following is satisfied: (i) the Parent shall have delivered to the
Administrative Agent written notice of such merger or dissolution and the
intended date of consummation thereof at least twenty (20) Business Days in
advance of such intended date of consummation, (ii) such notice is accompanied
with copies of the definitive documentation that will effect such merger or
dissolution, (iii) no Default exists on the date of such notice and on the date
of such consummation, (iv) after giving effect to such merger or dissolution,
the Parent shall own 100% of all of the issued and outstanding Equity Interests
of each of James River and any other Person that is then a Subsidiary of James
River UK, (v) in the case of a merger, the Parent is the surviving Person, (vi)
the Parent shall have caused to be delivered to the Administrative Agent and the
Lenders such opinions of counsel as the Administrative Agent may reasonably
request, and (vii) the Administrative Agent shall not have received from the
Required Lenders on or before three (3) Business Days prior to such intended
date of consummation written notice that such Required Lenders have determined
in their good faith judgment that such merger or dissolution impairs or
otherwise adversely affects any right or interest of the Lenders hereunder or
under any other Loan Document.

 

(b)       No Loan Party shall, nor shall it permit any of its Subsidiaries to,
make any Acquisition or otherwise acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for (i)
purchases of inventory and other property to be sold or used in the ordinary
course of business, (ii) Assumed Reinsurance in the ordinary course of business,
(iii) Investments permitted under Section 6.04, (iv) capital expenditures in the
ordinary course of business, and (v) Permitted Acquisitions.

 

(c)        No Loan Party shall, nor shall it permit any of its Subsidiaries to,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of its business or Property,
whether now owned or hereafter acquired.

 

(d)       Notwithstanding the foregoing provisions of this Section 6.03:

 

(i)          any Subsidiary may be merged or consolidated with or into: (A) a
Loan Party if such Loan Party shall be the continuing or surviving company or
(B) any other Subsidiary; provided that if any such transaction shall be between
a Subsidiary and a Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be
the continuing or surviving company;

 

(ii)         any Material Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to a Loan Party or a Wholly Owned Subsidiary of a Loan Party; and

 

 - 76 - 

 

 

(iii)        any Material Subsidiary may merge or consolidate with or acquire
the business, property or Equity Interests and Equity Rights of another Person
if (A) both immediately prior to and after giving effect to such merger,
consolidation or acquisition, no Default exists, (B) after giving pro forma
effect (pursuant to accounting procedures satisfactory to the Administrative
Agent) to such merger, consolidation or acquisition, the Leverage Ratio as of
the Fiscal Quarter most recently ended shall not be greater than 0.35 to 1, (C)
in the case of an acquisition of Equity Interests and Equity Rights, such
Material Subsidiary acquires 100% of the issued and outstanding Equity Interests
and Equity Rights of such Person and (D) in the case of a merger or
consolidation, the surviving entity is a Wholly Owned Subsidiary of a Loan
Party.

 

Section 6.04.     Investments, Loans, Advances, Guarantees and Acquisitions

 

(a)       No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, make or permit to remain outstanding any Investments except (i)
Investments outstanding on the date hereof and identified in Part B of Schedule
3.06, (ii) operating deposit accounts with banks, (iii) Permitted Investments,
(iv) Investments by a Loan Party and its Material Subsidiaries in their
respective Subsidiaries; provided that the Loan Parties’ Investments in Foreign
Subsidiaries acquired or formed after the Restatement Effective Date that are
not organized under the Laws of Bermuda (exclusive of the Parent’s Investment in
James River UK upon and subject to the terms and conditions of this Agreement)
shall not exceed $10,000,000 in the aggregate as to all Loan Parties in any
Fiscal Year, (v) Hedging Agreements in the ordinary course of a Loan Party’s or
such Subsidiary’s business, (vi) so long as no Default exists or would exist
after giving effect thereto, the prepayment or acquisition by a Loan Party or
any other Subsidiary of its or a Subsidiary’s Trust Preferred Securities notes
(and the related Trust Preferred Securities) so long as the aggregate principal
amount of all such Trust Preferred Securities notes (and the related Trust
Preferred Securities) prepaid or acquired from and after the Restatement
Effective Date does not exceed $10,000,000, (vii) Permitted Acquisitions, and
(viii) so long as no Default exists or would exist after giving effect thereto,
and subject to the requirements of Section 6.09, Investments in Persons
Controlled by D.E. Shaw & Co., L.P., a Delaware limited partnership, in an
aggregate amount outstanding at any one time (net of repayments of capital and
proceeds of disposition thereof) not to exceed $75,000,000; provided, however,
that none of the foregoing Investments shall consist of a general partnership
interest of any partnership, whether general or limited (or equivalent Equity
Interest otherwise named).

 

(b)       The Parent shall not permit any Insurance Subsidiary to make any
Investment if, on the date of which such Investment is made and after giving
effect thereto, the aggregate value of Investments (other than equity
Investments and bank loan participations) held by such Insurance Subsidiary that
are rated lower than “2” by the NAIC or are not rated by the NAIC would exceed
5% of the value of total invested assets. As used in this Section 6.04, the
“value” of an Investment refers to the value of such Investment that would be
shown on the most recent Statutory Statement of the relevant Insurance
Subsidiary prepared in accordance with SAP.

 

Section 6.05.     Asset Sales.   No Loan Party shall, nor shall it permit any of
its Material Subsidiaries to, sell, transfer, lease or otherwise dispose of any
property, including any Equity Interest owned by it, nor will (i) the Parent
issue any additional Equity Interest in the Parent if such

 

 - 77 - 

 

 

issuance would cause a Change in Control or (ii) any Material Subsidiary issue
any additional Equity Interest in such Subsidiary, except:

 

(a)       sales of used or surplus equipment and Permitted Investments in the
ordinary course of business; and

 

(b)       Sale-Leaseback Transactions permitted pursuant to Section 6.07.

 

Section 6.06.     Ceded Reinsurance.   No Loan Party shall, nor shall it permit
any Insurance Subsidiary to:

 

(a)         enter into any Reinsurance Agreement in respect of ceded risk in
excess of $5,000,000 with any Person other than (i) another Insurance
Subsidiary, (ii) any Person for which the most recently published financial
strength rating by Best is “B+” or higher or, if such Person is not rated by
Best, which has a Statutory Surplus (or the equivalent thereof with respect to a
Person not domiciled in the United States) of not less than $100,000,000, (iii)
any Person that posts security under such Reinsurance Agreement in an amount
equal to the total liabilities assumed by such Person, through a letter of
credit issued by an “authorized bank” (as such term is defined by the Applicable
Insurance Regulatory Authority) or cash collateral deposit or (iv) any other
reinsurers acceptable to the Administrative Agent, provided however, that for
purposes of the foregoing clause (ii), any “NA” designation shall not be
considered a rating of Best;

 

(b)         enter into any Reinsurance Agreement or Reinsurance Agreements with
Lloyd’s of London if the aggregate amount of reinsurance ceded thereby would
exceed fifteen percent (15.0%) of the aggregate premium volume of reinsurance
ceded by the Insurance Subsidiaries;

 

(c)         enter into any Surplus Relief Reinsurance except with another
Insurance Subsidiary; provided that the Insurance Subsidiaries identified on
Schedule 6.06 may continue to maintain (and from time to time replace so long as
the amount thereof does not increase) the Surplus Relief Reinsurance in effect
on the date hereof and described on Schedule 6.06; or

 

(d)         enter into any Reinsurance Agreement or Reinsurance Agreements if
after giving effect thereto such Reinsurance Agreement or Reinsurance
Agreements, when taken together with all other Reinsurance Agreements entered
into by the Insurance Subsidiaries during the immediately preceding 365-day
period, will result in a fifteen percent (15.0%) or more reduction of the
aggregate net written premiums of the Insurance Subsidiaries taken as a whole
(but without duplication) during such 365-day period.

 

Section 6.07.     Sale and Leaseback Transactions.   No Loan Party shall, nor
shall it permit any of its Material Subsidiaries to, enter into any arrangement
with any Person (other than a Loan Party or any of its Material Subsidiaries)
providing for the leasing to such Loan Party or any of its Material Subsidiaries
for a period of more than five years of any property which has been or is to be
sold or transferred by such Loan Party or such Material Subsidiary to such
Person or to any other Person (other than a Loan Party or any of its Material
Subsidiaries), to which funds have

 

 - 78 - 

 

 

been or are to be advanced by such Person on the security of the property
subject to such lease (a “Sale-Leaseback Transaction”) if, after giving effect
thereto, the Value (as defined below) of all Sale/Leaseback Transactions at such
time would exceed 10% of the Consolidated Net Worth of the Parent at such time.
For purposes of this Section 6.07, “Value” shall mean, with respect to any
Sale-Leaseback Transaction as at any time, the amount equal to the greater of
(a) the net proceeds of the sale or transfer of the property subject to such
Sale-Leaseback Transaction and (b) the fair value, in the opinion of the board
of directors of the applicable Loan Party of such property at the time of
entering into such Sale-Leaseback Transaction, in either case divided first by
the number of full years of the term of the lease and then multiplied by the
number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in such lease;
provided that all obligations under such sale-leaseback agreements shall
constitute Debt for purposes of calculating compliance with the covenants set
forth in this Article 6.

 

Section 6.08.     Restricted Payments.   No Loan Party shall declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving pro forma effect to such Restricted Payment, no Default
exists or would result therefrom; provided that nothing in this Section shall be
construed to restrict payments by a Subsidiary to its immediate parent entity.

 

Section 6.09.     Transactions with Affiliates.   Except as expressly permitted
by this Agreement, and except for other transactions between or among the Parent
and its Wholly Owned Subsidiaries and transactions among its Wholly Owned
Subsidiaries, the Loan Parties shall not, nor shall it permit any of their
Material Subsidiaries to, directly or indirectly: (a) make any Investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
property to an Affiliate; (c) merge into or consolidate with or purchase or
acquire property from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including,
without limitation, Guarantees and assumptions of obligations of an Affiliate);
provided that (i) any Affiliate who is an individual may serve as a director,
officer or employee of a Loan Party or any of its Material Subsidiaries and
receive reasonable compensation for his or her services in such capacity; (ii) a
Loan Party and its Material Subsidiaries may enter into transactions (other than
extensions of credit by such Loan Party or any of its Material Subsidiaries to
an Affiliate) providing for the leasing of property, the rendering or receipt of
services or the purchase or sale of inventory and other property in the ordinary
course of business if the monetary or business consideration arising therefrom
would be substantially as advantageous to such Loan Party and its Material
Subsidiaries as the monetary or business consideration that would obtain in a
comparable transaction with a Person not an Affiliate (or in the case of any
management agreement or investment advisory agreement among or between the
Parent and its Insurance Subsidiaries, that is approved by the Applicable
Insurance Regulatory Authorities); (iii) nothing in this Section 6.09 shall be
deemed to prohibit or restrict the making of Restricted Payments by a Subsidiary
to, as the case may be, the Parent or the Subsidiary that is its immediate
parent entity and (iv) a Loan Party and its Material Subsidiaries may make
investments in any Person Controlled by D.E. Shaw & Co., L.P., a Delaware
limited partnership, so long as (A) the monetary and other terms of such
investment are as advantageous to such Loan Party or Material Subsidiary as
would obtain in a comparable investment in a Person not an Affiliate and (B) the
aggregate

 

 - 79 - 

 

 

amount of all such investments (net of repayments of capital and proceeds of
disposition thereof) outstanding at any time does not exceed $75,000,000.

 

Section 6.10.    Restrictive Agreements.   No Loan Party shall, nor shall it
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of such Loan Party or any Material
Subsidiary to create or permit to exist any Lien on any of its property or (b)
the ability of any Material Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to such Loan Party or any other Material Subsidiary or to Guarantee
Debt of a Loan Party or any other Material Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder, (iii)
clause (a) of this Section shall not apply to restrictions or conditions imposed
by any agreement relating to secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property securing such Debt and
(iv) clause (a) of this Section shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

Section 6.11.     Leverage Ratio.    The Borrowers shall not permit the Leverage
Ratio as of the end of any Fiscal Quarter ending December 31, 2016 and
thereafter to be greater than 0.35 to 1.

 

Section 6.12.    Consolidated Net Worth.   The Borrowers shall not permit
Consolidated Net Worth (a) as of the end of the Fiscal Quarter ending December
31, 2016, to be less than $350,000,000 and (b) as of the end of any Fiscal
Quarter thereafter, to be less than an amount equal to (i) the Minimum Net Worth
for the immediately preceding Fiscal Quarter, plus (ii) the Fiscal Quarter
Increase for such immediately preceding Fiscal Quarter.

 

Section 6.13.     [Reserved].

 

Section 6.14.     [Reserved].

 

Section 6.15.     Minimum Best Ratings.    The Borrowers shall not permit the
Best Rating of any Insurance Subsidiary at any time to be lower than “A-”.

 

Section 6.16.     Amendment of Material Documents.   (a) No Loan Party shall,
nor shall it permit any of its Material Subsidiaries to, amend, modify,
supplement or waive any of its rights under its certificate of formation,
limited liability company agreement, certificate of incorporation, by-laws or
other organizational documents, in each case in any manner that would reasonably
be expected to have a Material Adverse Effect.

 

(b)        No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, enter into any amendment, waiver or other modification of any
of the Trust Preferred Securities Notes or any indenture or other agreement
governing the Trust Preferred Securities Notes, or of any document evidencing or
otherwise governing any Material Debt (i) if the effect of such amendment,
waiver or other modification is to increase the interest rate on such Debt,
increase the

 

 - 80 - 

 

 

amount of principal due on any date, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect thereto (other than to
eliminate or make less onerous any such event or default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, or change any collateral therefor (other than to release
such collateral) or (ii) if the effect of such amendment or change, together
with all other amendments or changes made, is to increase in any material
respect the obligations of the obligor thereunder or to confer any additional
rights on the holders of such Debt (or a trustee or other representative on
their behalf).

 

(c)        No Loan Party shall, nor shall it permit any of its Material
Subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Subordinated Debt, except:

 

(i)          payments (other than optional or voluntary prepayments) as and when
due in respect of such Subordinated Debt but only to the extent, if any,
permitted by the subordination terms, subordination agreement or intercreditor
agreement (or equivalent agreement otherwise named) applicable to such
Subordinated Debt; and

 

(ii)         refinancings of such Subordinated Debt with the proceeds of other
Subordinated Debt.

 

Section 6.17.    Lines of Business.   No Loan Party shall, nor shall it permit
any of its Material Subsidiaries to, engage in any line or lines of business
activity if doing so would cause less than 80% of a Borrower’s or a Guarantor’s
Consolidated respective gross income to be derived from the business of owning
and operating property and casualty, specialty and workers’ compensation
insurance companies and insurance agencies, as conducted on the date hereof and
businesses related or incidental thereto, which shall be deemed to include,
without limitation, property and casualty reinsurance businesses and property
and casualty premium finance businesses.

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

Section 7.01.     Events of Default.   If any of the following events (each an
“Event of Default”) shall occur:

 

(a)       the Borrowers shall fail to pay any principal of any Loan when the
same shall become due, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)       the Borrowers shall fail to pay when due any interest on any Loan or
any fee or other amount (except an amount referred to in clause (a) above)
payable under any Loan Document, and such failure shall continue unremedied for
a period of five (5) Business Days;

 

 - 81 - 

 

 

(c)       any representation, warranty or certification made or deemed made by
or on behalf of a Loan Party or any Material Subsidiary in or in connection with
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)       (i) a Loan Party shall fail to observe or perform any covenant or
agreement contained in Section 2.10(b)(i), Section 5.0l(a), Section 5.0l(b),
Section 5.0l (c), Section 5.0l (d), Section 5.02, Section 5.03, Section 5.04,
Section 5.08, Section 5.10 or Section 5.11 or in Article 6, or (ii) an “Event of
Default” (as defined in any Security Document) shall occur;

 

(e)       a Loan Party shall fail to observe or perform any provision of any
Loan Document (other than those failures covered by clauses (a), (b), (c) and
(d) of this Article 7) and such failure shall continue for 15 days after the
earlier of notice of such failure to the Borrower Agent from the Administrative
Agent or knowledge of such failure by an officer of a Loan Party;

 

(f)        a Loan Party or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(g)       any event or condition occurs that (i) results in any Material Debt
becoming due before its scheduled maturity, (ii) enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity or (iii) results
in the termination of or enables one or more banks or financial institutions to
terminate commitments to provide in excess of $5,000,000 aggregate principal
amount of credit to a Loan Party or its Material Subsidiaries; provided that, in
the case of any event described in clauses (ii) or (iii) that would permit
Material Debt to be accelerated or would permit termination of such commitments,
as applicable, only after the lapse of a cure period, so long as a Loan Party
has notified the Administrative Agent immediately upon occurrence of such event,
such event shall give rise to an Event of Default hereunder upon expiration of
such cure period; and provided, further, that a mandatory prepayment of Material
Debt required to be made by reason of the sale or other disposition (including,
without limitation, condemnation or insured casualty) of assets securing such
Material Debt shall not be deemed to be an event or condition described in any
of clauses (i), (ii) and (iii), above; provided, further, that no event
described in clause (iii) shall constitute an Event of Default if, as the case
may be, such Loan Party or Material Subsidiary obtains a replacement commitment
on substantially similar economic terms within ten (10) Business Days after such
termination or event or condition enabling termination;

 

(h)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any of its Material Subsidiaries or its respective
debts, or of a substantial part of its assets, under any Debtor Relief Law now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian,

 - 82 - 

 

 

sequestrator, conservator or similar official for a Loan Party or any of its
Material Subsidiaries or for a substantial part of its respective assets, and,
in any such case, such proceeding or petition shall continue undismissed for 30
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)        a Loan Party or any of its Material Subsidiaries shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Debtor Relief Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for a Loan Party or any of its
Material Subsidiaries or for a substantial part of its respective assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)        a Loan Party or any of its Material Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)       one or more judgments for the payment of money in an aggregate amount
exceeding $50,000,000, after giving effect to any insurance covering such
judgment, shall be rendered against a Credit Agreement or any of its Material
Subsidiaries and shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed (whether by means of
appeal, agreement or other lawful process), or any action shall be legally taken
by a judgment creditor to attach or levy upon any asset of a Loan Party or any
of its Material Subsidiaries to enforce any such judgment;

 

(l)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

 

(m)      a Change in Control occurs;

 

(n)       any provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against a Loan Party,
or a Loan Party shall so state in writing; or

 

(o)       there shall occur or be issued an action or order of any Applicable
Insurance Regulatory Authority (i) citing or otherwise referencing the failure
by JRG Reinsurance or any other Material Insurance Subsidiary to meet or
maintain minimum levels of capital or surplus required by its Applicable
Insurance Code, (ii) prohibiting or materially restricting JRG Reinsurance or
any other Material Insurance Subsidiary from writing, underwriting, assuming, or
reinsuring further business, or (iii) otherwise prohibiting or materially
restricting any of the core business activities of JRG Reinsurance or any other
Material Insurance Subsidiary.

 

(p)       a Bermuda Law Event shall occur,

 

 - 83 - 

 

 

then, and in every such event (except an event with respect to a Loan Party
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower Agent, take any one or
more or all of the following actions, at the same or different times: (A)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (B) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers and the
Guarantors accrued hereunder and under the other Loan Documents, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are waived by each Borrower and each Guarantor;
and in the case of any event with respect to a Loan Party described in clause
(h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers and the Guarantors accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are waived by each Borrower and each Guarantor and (C) exercise such
rights and remedies under the Loan Documents (including the Security Documents),
at Law or in equity as the Administrative Agent may, and at the request of the
Required Lenders shall deem appropriate. In addition, immediately upon the
termination of Commitments or the acceleration of maturity of the Loans (or
both) pursuant to the immediately preceding sentence, the Borrowers shall pay to
the Administrative Agent an amount in immediately available funds (which funds
shall be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to the aggregate LC Exposure at such time.

 

Section 7.02.     Application of Proceeds.   All monies received by the
Administrative Agent or any Lender from the exercise of remedies hereunder or
under the other Loan Documents or under any other documents relating to this
Agreement upon and during the continuance of an Event of Default shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
Law, be applied as follows:

 

first, to the payment of all reasonable expenses (to the extent not paid by the
Borrowers) incurred by the Administrative Agent and the Lenders in connection
with the exercise of such remedies, including, without limitation, all
reasonable costs and expenses of collection, attorneys’ fees, court costs and
any foreclosure expenses;

 

second, to the payment pro rata of interest then accrued on the outstanding
Loans;

 

third, to the payment pro rata of any fees then accrued and payable to the
Administrative Agent or any Lender under this Agreement;

 

fourth, to the payment pro rata of the principal balance then owing on the
outstanding Loans and the LC Reimbursement Obligations;

 

fifth, to the payment pro rata of all other amounts owed by the Borrowers to the
Administrative Agent or any Lender under this Agreement or any other Loan
Document

 

 - 84 - 

 

 

(including, without limitation, a deposit with each applicable Letter of Credit
Issuer in the aggregate amount of 105% of the aggregate undrawn amount of all
such Letter of Credit Issuer’s Letters of Credit outstanding at such time); and

 

finally, any remaining surplus after all of the remaining Debt and other
obligations hereunder and under the other Loan Documents have been paid in full,
to the Borrowers or to whosoever shall be lawfully entitled thereto;

 

provided that, notwithstanding anything to the contrary contained in the
foregoing, collateral, including Eligible Collateral, pledged as security for
Debt and other obligations under the Secured Facility shall be applied first to
the payment of such Debt and obligations under the Secured Facility and shall be
applied to the remaining Debt and other obligations hereunder and under the
other Loan Documents only after and subject to the satisfaction in full of all
such Debt and obligations under the Secured Facility; and provided, further,
that, notwithstanding anything to the contrary in the foregoing, collateral,
including Eligible Collateral, pledged by JRG Reinsurance shall not secure the
Debt or other obligations of any other Borrower under this Agreement and the
other Loan Documents.

 

ARTICLE 8

 

THE ADMINISTRATIVE AGENT

 

Section 8.01.     Appointment and Authorization.   Each Lender Party irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

Section 8.02.     Rights and Powers as a Lender.   The Administrative Agent
shall, in its capacity as a Lender, have the same rights and powers as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent. The Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Parent or any Subsidiary or Affiliate of the Parent as if it were not
the Administrative Agent hereunder.

 

Section 8.03.     Limited Duties and Responsibilities.   (a) The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required in writing to exercise by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (iii) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, or be
liable for any failure to disclose, any information relating to the Parent or
any of its Subsidiaries

 

 - 85 - 

 

 

that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower Agent or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (A) any statement, warranty or representation
made in or in connection with any Loan Document, (B) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth in any Loan Document, (D) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (E) the satisfaction of any condition set
forth in Article 4 or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

(b)       To the extent that a Borrower is authorized to withdraw or otherwise
obtain the release of collateral upon and subject to the terms and conditions of
Section 4.1 of its Pledge Agreement or an equivalent provision of any other
Security Document, the Administrative Agent is authorized to release such
collateral without the consent or approval of any Lender.

 

Section 8.04.     Authority to Rely on Certain Writings, Statements and Advice.
  The Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
on any statement made to it orally or by telephone and believed by it to be made
by the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 8.05.     Sub-Agents and Related Parties.   The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding Sections of this Article shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to activities in connection with the syndication of the credit facilities
provided for herein as well as activities as the Administrative Agent hereunder.

 

Section 8.06.     Resignation; Successor Agent.   Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time (and, upon the request of the
Required Lenders, will so resign) by notifying the Lenders, the Letter of Credit
Issuers and the Borrower Agent. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Parent (which shall not be
withheld or delayed unreasonably), to appoint a successor Administrative Agent;
provided that the consent

 

 - 86 - 

 

 

the Parent shall not be required if a Default shall have occurred and be
continuing. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent may, on
behalf of the Lenders and the Letter of Credit Issuers, appoint a successor
Administrative Agent which shall be a bank or financial institution, or an
Affiliate of any such bank or financial institution.

 

(b)       If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower
Agent and such Person, remove such Person as the Administrative Agent and, in
consultation with the Borrower Agent, appoint a successor to the Administrative
Agent. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Letter of Credit
Issuers hereunder, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Letter of Credit Issuer directly, until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor, and without duplication, unless otherwise
agreed by the Borrowers and such successor Administrative Agent. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as an Administrative Agent hereunder.

 

Section 8.07.     Credit Decisions by Lenders.   Each Lender acknowledges that
it has, independently and without reliance on the Administrative Agent or any
other Lender Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance on the Administrative Agent or any other Lender Party and based on such
documents and information as it shall from time to time deem appropriate,
continue

 

 - 87 - 

 

 

to make its own decisions in taking or not taking action under or based on this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

Section 8.08.     Agent’s Fees.   The Borrowers shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon by the Parent and the Administrative Agent.

 

Section 8.09     Arranger, Syndication Agent, Etc. .  None of the Joint Lead
Arrangers, the Joint Book Runners, or the Co-Syndication Agents in their
capacities as such shall have any duties or responsibilities or incur any
liability under this Agreement or any of the Loan Documents.

 

Section 8.10    No Reliance on Administrative Agent’s Customer Identification
Program.   Each of the Lenders and Letter of Credit Issuers acknowledges and
agrees that neither such Lender or Letter of Credit Issuer nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Letter of Credit Issuer’s, Affiliate’s, participant’s
or assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other anti-terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, its Affiliates or its agents, this Agreement, the other
Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any record keeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other Laws.

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01.     Notices.   Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(a)       if to a Loan Party, to it at 44 Church Street, P.O. Box 1502, Hamilton
HM FX, Bermuda, Attention of Gregg Davis, Chief Financial Officer (Facsimile No.
(441) 278-4588);

 

(b)       if to the Administrative Agent, to KeyBank National Association,
Agency Services, 127 Public Square, Cleveland, Ohio 44114, Attention of Kathy
Koenig, Senior Service Officer (Telecopy No. (216) 370-6113);

 

(c)       if to the initial Letter of Credit Issuer, to it at KeyBank National
Association, 127 Public Square, Cleveland, Ohio 44114, Attention of Kathy
Koenig, Senior Service Officer (Telecopy No. (216) 370-6113); and

 

 - 88 - 

 

 

(d)       if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Administrative Agent and the Borrower
Agent. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement will be deemed to have been
given on the date of receipt.

 

Section 9.02.     Waivers; Amendments.   (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by a Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, neither the making of a Loan
nor the issuance, amendment, renewal or extension of a Letter of Credit shall be
construed as a waiver of any Default, regardless of whether any Lender Party had
notice or knowledge of such Default at the time.

 

(b)       No Loan Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or, in the case
of any other Loan Document, by an agreement or agreements in writing entered
into by the parties thereto with the consent of the Required Lenders; provided
that no such agreement shall:

 

(i)          increase any Commitment of any Lender without its written consent;

 

(ii)         reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fee payable hereunder,
without the written consent of each Lender Party directly affected thereby;

 

(iii)        postpone the maturity of any Loan, or the required date of any
mandatory payment of principal (including without limitation pursuant to Section
2.10(b)), or the required date of reimbursement of any LC Disbursement, or any
date for the payment of any interest or fee payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender Party
directly affected thereby;

 

(iv)        change the definition of “Percentage” or change Section 2.18(b) or
2.18(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender directly affected thereby;

 

 - 89 - 

 

 

(v)         change any provision of this Section or the percentage set forth in
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender;

 

(vi)        release a Guarantor from its obligations under its Payment Guaranty
(other than James River if it becomes a Borrower pursuant to Section 2.04)
without the written consent of each Lender;

 

(vii)       except for releases permitted under Section 8.03(b), release any
material collateral under any Security Document without the written consent of
each Lender;

 

(viii)      except for an increase pursuant to Section 2.11 (which, as more
fully provided below, is not an amendment, waiver or modification for purposes
of this Section 9.02), increase the Unsecured Facility Commitment without the
written consent of each Lender; or

 

(ix)         impose any additional restriction on the ability of a Lender to
assign any of its Loans, LC Exposure, Commitments and other rights or
obligations hereunder without the written consent of such Lender; and

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Letter of Credit Issuer
without its respective prior written consent or the issuance, amendment, renewal
or extension of a Letter of Credit without the Letter of Credit Issuer’s prior
written consent; and provided further that neither a reduction or termination of
Commitments pursuant to Section 2.08, nor an increase in Commitments pursuant to
Section 2.11, constitutes an amendment, waiver or modification for purposes of
this Section 9.02.

 

(c)       The Administrative Agent may, but shall have no obligation to, from
time to time promulgate revised, replacement Schedule 2.01(a) and Schedule
2.01(b) (which, upon such promulgation, absent manifest error, shall become,
respectively, Schedule 2.01(a) and Schedule 2.01(b) hereto), and the
Administrative Agent may, but shall have no obligation to, from time to time
promulgate revisions or supplements to other Loan Documents to reflect changes
in the parties constituting the Lenders and their respective Commitments
pursuant to Assignments, revised, replacement Section 2.08 and revised,
replacement Section 2.11, in each instance without the necessity of the
agreement of the Borrowers and the Required Lenders.

 

(d)       Notwithstanding the foregoing, if any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Loan Document
that requires the consent of such Lender and that has been approved by the
Required Lenders, the Borrowers may replace such non-consenting Lender in
accordance with Section 9.15; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrowers to
be made pursuant to this paragraph).

 

 - 90 - 

 

 

Section 9.03.     Expenses; Indemnity; Damage Waiver.   (a) The Loan Parties,
jointly and severally, shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of Squire
Sanders (US) LLP, special counsel for the Administrative Agent, in connection
with the preparation and administration of the Loan Documents and any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Letter of
Credit Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by any Lender Party, including the
fees, charges and disbursements of any counsel for any Lender Party, in
connection with the replacement of any Lender pursuant to Section 9.15, and,
upon the occurrence and during the continuance of an Event of Default, the
enforcement or protection of its rights in connection with the Loan Documents
(including its rights under this Section) or the Loans and the Letters of
Credit, including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Loans and the Letters
of Credit.

 

(b)       The Loan Parties, jointly and severally, shall indemnify each of the
Lender Parties and their respective Related Parties (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Financing Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Letter of Credit Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by a Loan Party
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that (i) such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from such Indemnitee’s gross
negligence or willful misconduct; (ii) such indemnity shall not be available to
any Indemnitee for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such Indemnitee and a Loan Party are
adverse parties with respect to a claim brought by a Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, to the extent that a Loan Party prevails on the
merits, as determined by a court of competent jurisdiction (it being understood
that nothing in this Agreement shall preclude a claim or suit by a Loan Party
against any Indemnitee for such Indemnitee’s failure to perform any of its
obligations to the Borrower under the Loan Documents); (iii) a Loan Party shall
not, in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law

 

 - 91 - 

 

 

firm shall be selected (A) by mutual agreement of the Administrative Agent and a
Loan Party or (B) if no such agreement has been reached following the
Administrative Agent’s good faith consultation with a Loan Party with respect
thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower Agent (A) prompt notice of any such action
brought against such Indemnitee in connection with a claim for which it is
entitled to indemnity under this Section and (B) an opportunity to consult from
time to time with such Indemnitee regarding defensive measures and potential
settlement; and (v) the Loan Parties shall not be obligated to pay the amount of
any settlement entered into without its written consent (which consent shall not
be unreasonably withheld).

 

(c)       Notwithstanding anything to the contrary in the foregoing, JRG
Reinsurance shall not be liable for any of the foregoing expense reimbursement
or indemnification obligations of any other Borrower.

 

(d)       To the extent that a Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent or the Letter of Credit Issuer under
subsection (a) or (b) of this Section, each Lender severally agrees to pay to
the Administrative Agent or the Letter of Credit Issuer, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Letter of Credit Issuer in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based on its
share of the sum of, as applicable, the total Secured Facility Exposures and
unused Secured Facility Commitments at the time or the total Unsecured Facility
Exposures and unused Unsecured Facility Commitments at the time.

 

(e)       To the extent permitted by applicable Law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Financing Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

(f)       All amounts due under this Section shall be payable within five
Business Days after written demand therefor.

 

Section 9.04.     Successors and Assigns.   (a) The provisions of this Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Loan Party without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (except the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly provided herein, the
Related Parties of the Lender Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

 - 92 - 

 

 

(b)       Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time and any Loans at the time owing to it); provided
that:

 

(i)          except in the case of an assignment to a Lender or a Lender
Affiliate, each of the Parent and the Administrative Agent (and, in the case of
an assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its LC Exposure, and the Letter of Credit Issuers) must give their
prior written consent to such assignment (which consents shall not be
unreasonably withheld); provided that the Parent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)        unless each of the Parent and the Administrative Agent otherwise
consent, the amount of, as the case may be, the Secured Facility Commitment or
the Unsecured Facility Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date on which the relevant Assignment
is delivered to the Administrative Agent) shall not be less than $2,000,000, and
the remaining, as the case may be, Secured Facility Commitment or Unsecured
Facility Commitment or Loans, if any, of the assigning Lender shall not be less
than $2,000,000; provided that this clause (iii) shall not apply to an
assignment to a Lender or a Lender Affiliate or an assignment of the entire
remaining amount of the assigning Lender’s Secured Facility Commitment or
Unsecured Facility Commitment or Loans;

 

(iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment to more than one Lender Affiliate; and

 

(v)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire.

 

And provided further that any consent of the Parent otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for

 

 - 93 - 

 

 

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (e) of this Section.

 

(c)       The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in Cleveland, Ohio a copy of
each Assignment delivered to it and a register for the recordation of the names
and addresses of the Lenders, their respective Commitments and the principal
amounts (and stated interest) of the Loans and LC Disbursements owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
parties hereto may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any party hereto at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)       Upon its receipt of a duly completed Assignment executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), any
processing and recordation fee referred to in, and payable pursuant to,
subsection (b) of this Section and any written consent to such assignment
required by subsection (b) of this Section, the Administrative Agent shall
accept such Assignment and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this subsection.

 

(e)       Any Lender may, without the consent of the Parent or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (iv) of the first proviso to Section
9.02(b) that affects such Participant. Subject to subsection (f) of this
Section, each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose

 

 - 94 - 

 

 

name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)       A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Parent’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
Agent is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Loan Parties, to comply with Section
2.17(e) as though it were a Lender.

 

(g)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)       Notwithstanding anything to the contrary contained in the foregoing,
(i) no such assignment shall be made to (A) the Parent or any of the Parent’s
Affiliates or Subsidiaries or any agent or representative thereof, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person; and (ii) no such assignment shall be
made, or participation sold, by a Lender except in accordance with this Section
9.04.

 

(i)        In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (i) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Letter of
Credit Issuer and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Section 9.05.     USA PATRIOT Act.    (a) Each Lender and Letter of Credit
Issuer and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and

 

 - 95 - 

 

 

address of each Loan Party and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.

 

(b)       Each Lender, each Letter of Credit Issuer or assignee or participant
of a Lender that is not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA PATRIOT Act and the applicable
regulations because it is both (i) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender or such Letter of Credit Issuer is not a “shell” and
certifying to other matters as required by Section 313 of the USA PATRIOT Act
and the applicable regulations: (1) within ten (10) days after the Restatement
Effective Date, and (2) as such other times as are required under the USA
PATRIOT Act.

 

Section 9.06.     Survival.   All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or accrued
interest on any Loan or any fee or other amount payable hereunder is outstanding
and unpaid or any Letter of Credit is outstanding or any Commitment has not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Letters of Credit, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

Section 9.07.     Counterparts; Integration; Effectiveness.   This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement (i) will become
effective when the Administrative Agent shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

 

 - 96 - 

 

 

Section 9.08.     Severability.   If any provision of any Loan Document is
invalid, illegal or unenforceable in any jurisdiction then, to the fullest
extent permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

 

Section 9.09.     Right of Setoff.   If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of a Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.19
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Debt
and other obligations hereunder owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or Affiliates may have. Each Lender shall
notify the Borrower Agent and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

Section 9.10.    Governing Law; Jurisdiction; Consent to Service of Process.
  (a) This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)       Each Loan Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
Ohio sitting in Cuyahoga County and of the United States District Court of the
Northern District of Ohio, and any relevant appellate court, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each party hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such Ohio state court or, to the
extent permitted by law, in any such Federal court. Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other

 

 - 97 - 

 

 

manner provided by law. Nothing in any Loan Document shall affect any right that
any Lender Party may otherwise have to bring any action or proceeding relating
to any Loan Document against such Loan Party or its properties in the courts of
any jurisdiction.

 

(c)       Each Loan Party irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in subsection
(b) of this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of any
such suit, action or proceeding in any such court.

 

(d)       Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

(e)       Each of the Parent and JRG Reinsurance hereby irrevocably designates,
appoints and empowers CT Corporation System, with offices on the Restatement
Effective Date at 111 Eighth Avenue, New York, New York 10011, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summon,
notices and documents which may be served in any such action or proceeding. If
for any reason such designee, appointee and agent shall cease to be available to
act as such, each Loan Party agrees to designate a new designee, appoint and
agent in New York City on the terms and for the purposes of this provision
reasonably satisfactory to the Administrative Agent.

 

Section 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.12.    Headings.   Article and Section headings and the Table of
Contents herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.13.    Confidentiality.   Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be

 

 - 98 - 

 

 

informed of the confidential nature of such information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable Laws of any Governmental
Authority or any stock exchange or similar self-regulated entity or by any
subpoena or similar legal process, (d) to any other party to this Agreement, (e)
in connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of any right
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower Agent or (h) to the extent such Information either (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Lender Party on a nonconfidential basis from a
source other than the Loan Parties. For the purposes of this Section,
“Information” means all information received from a Loan Party relating to such
Loan Party or its business, other than any such information that is available to
any Lender Party on a nonconfidential basis before disclosure by such Loan
Party; provided that, in the case of information received from a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential.

 

Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the transactions contemplated hereby, the parties hereto
and each of their employees, representatives or other agents may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that have been provided to them
relating to such tax treatment and tax structure.

 

Section 9.14.    Interest Rate Limitation.   Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
Law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

 

Section 9.15.    Replacement of Lenders.   If any Lender requests compensation
under Section 2.15, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or if any Lender is a Defaulting Lender, or if any
circumstance exists under Section 9.02 that gives the Borrowers the right to
replace a non-consenting Lender as a party hereto, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions

 

 - 99 - 

 

 

contained in, and consents required by, Section 9.04), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(a)         the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04(b)(iv);

 

(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12(a) and any LC Disbursements funded by
such Lender pursuant to Section 2.04 hereof) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)         such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 9.16.    Bermuda Law Event. To the extent that the making by any Loan
Party of any covenant set forth in either of Articles 5 and 6 or in any of the
Loan Documents is for such Loan Party not permitted by, or is unlawful under or
is in violation of, any Bermuda Law pertaining to fetters on statutory powers,
then such covenant shall be deemed not made by nor applicable to such Loan
Party; but if such Loan Party shall take or fail to take any action which would
have breached such covenant had the same been applicable to such Loan Party,
such action or failure to take action shall (after giving effect to such notice
and cure period, if any, that would have applied to a breach of such covenant
under Section 7.01 hereof or other equivalent provision of another applicable
Loan Document) constitute a “Bermuda Law Event.”

 

Section 9.17.    Borrower Agent. (a) Each Borrower hereby irrevocably designates
the Borrower Agent to be its attorney and agent and in such capacity to borrow,
sign and endorse notes, and execute and deliver all instruments, documents,
writings and further assurances now or hereafter required hereunder on behalf of
such Borrower, and hereby authorizes the Administrative Agent to pay over or
credit proceeds of all Loans hereunder in accordance with the request of the
Borrower Agent. The Borrower Agent hereby acknowledges such designation and
authorization, and accepts such appointment. Each Borrower hereby irrevocably
authorizes and directs the Borrower Agent to take such action on its behalf
under the respective provisions of this Agreement and the other Loan Documents,
and any other instruments, documents and agreements referred to herein or
therein, and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Borrower Agent by
the respective terms and provisions hereof and thereof, and such other powers as
are reasonably incidental

 

 - 100 - 

 

 

thereto, including, without limitation, to submit on behalf of each Borrower
Loan Requests, and notices of conversion or continuation of Loans to the
Administrative Agent in accordance with the provisions of this Agreement. The
Borrower Agent is further authorized and directed by each of the Borrowers to
take all such actions on behalf of such Borrower necessary to exercise the
specific powers granted in the preceding sentences of this paragraph and to
perform such other duties hereunder and under the other Loan Documents, and
deliver such documents as delegated to or required of the Borrower Agent by the
terms hereof or thereof. The Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Loan Documents from the Borrower
Agent as a notice or communication from all Borrowers, and may give any notice
or communication required or permitted to be given to any Borrower hereunder to
the Borrower Agent on behalf of such Borrower. Each Borrower agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower Agent shall be deemed for all
purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

(b)       The administration of this Agreement as a co-borrowing facility with
the Borrower Agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. Neither the Administrative
Agent nor any Lender shall incur liability to the Borrowers as a result thereof.
To induce the Administrative Agent and the Lenders to do so and in consideration
thereof, each Borrower hereby indemnifies the Administrative Agent and each
Lender and holds the Administrative Agent and each Lender harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against the Administrative Agent or any Lender by any Person
arising from or incurred by reason of the administration of this Agreement as
provided herein, reliance by the Administrative Agent or any Lender on any
request or instruction from the Borrower Agent or any other action taken by the
Administrative Agent or any Lender with respect to this Section except due to
willful misconduct or gross negligence by the indemnified party (as determined
by a court of competent jurisdiction in a final and non-appealable judgment).

 

Section 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.   Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

 - 101 - 

 

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE 10

 

JOINT AND SEVERAL OBLIGATIONS OF BORROWERS

 

Section 10.01.    Joint and Several Obligations.   Subject, with respect to JRG
Reinsurance, to Section 2.01(c), by signing this Agreement, each Borrower agrees
that it is liable, jointly and severally with the other Borrowers, for the
payment of the notes and all Debt and other obligations of the Borrowers under
this Agreement and the other Loan Documents, and that the Administrative Agent
and any Lender can enforce such Debt and obligations against any Borrower, in
such Agent’s or such Lender’s sole and unlimited discretion.

 

Section 10.02.   Lenders Parties’ Rights to Administer Credit.   The
Administrative Agent and the Lenders, either directly or through the
Administrative Agent, and each Borrower may at any time and from time to time,
without the consent of, or notice to, the other Borrowers, without incurring
responsibility to the other Borrowers, and without affecting, impairing or
releasing any of the Debt and other obligations of the other Borrowers
hereunder:

 

(a)         alter, change, modify, extend, release, renew, cancel, supplement or
amend in any manner the Loan Documents, and the Borrowers’ joint and several
liability shall continue to apply after giving effect to any such alteration,
change, modification, extension, release, renewal, cancellation, supplement or
amendment;

 

(b)         sell, exchange, surrender, realize upon, release (with or without
consideration) or otherwise deal with in any manner and in any order any
property of any Person mortgaged to the Administrative Agent or the Lenders or
otherwise securing the Borrowers’ joint and several liability, or otherwise
providing recourse to the Administrative Agent or the Lenders with respect
thereto;

 

(c)         exercise or refrain from exercising any rights against a Borrower or
others with respect to the Borrowers’ joint and several liability, or otherwise
act or refrain from acting;

 

(d)         settle or compromise any Borrower’s joint and several liability, any
security therefor or other recourse with respect thereto, or subordinate the
payment or performance of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to any creditor of any Borrower,
including without limitation, the Administrative Agent, any Lender and any
Borrower;

 

 - 102 - 

 

 

(e)         apply any sums received by the Administrative Agent or by any Lender
from any source in respect of any liabilities of any Borrower to the
Administrative Agent or any Lender to any of such liabilities, regardless of
whether the promissory notes remain unpaid;

 

(f)         fail to set off or release, in whole or in part, any balance of any
account or any credit on its books in favor of any Borrower, or of any other
Person, and extend credit in any manner whatsoever to any Borrower, and
generally deal with any Borrower and any security for the Borrowers’ joint and
several liability or any recourse with respect thereto as the Administrative
Agent or any Lender may see fit; and

 

(g)         consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Loan Document, including, without limitation,
any agreement providing Collateral for the payment of the Borrowers’ joint and
several liability or any other indebtedness of the Borrowers to the Lenders.

 

Section 10.03.   Primary Obligation.   No invalidity, irregularity or
unenforceability of all or any part of the Borrowers’ joint and several
liability or of any security therefor or other recourse with respect thereto
shall affect, impair or be a defense to the other Borrowers’ joint and several
liability, and all Debt and other obligations under this Agreement and the Loan
Documents are primary Debt and obligations of each Borrower.

 

Section 10.04.   Payments Recovered From Lender.   If any payment received by
the Administrative Agent or any Lender and applied to the Debt and other
obligations hereunder and under the other Loan Documents is subsequently set
aside, recovered, rescinded or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
a Borrower or any other obligor), the Debt and other obligations hereunder and
under the other Loan Documents to which such payment was applied shall be deemed
to have continued in existence, notwithstanding such application, and each
Borrower shall be jointly and severally liable for such Debt and other
obligations as fully as if such application had never been made, but subject,
with respect to JRG Reinsurance, to Section 2.01(c). References in this
Agreement to amounts “paid” or to “paid in full” (or terms of like import) refer
to payments that cannot be set aside, recovered, rescinded or required to be
returned for any reason.

 

Section 10.05.   No Release.   Until the promissory notes and all other Debt and
other obligations under the Loan Documents have been paid in full and each and
every one of the covenants and agreements of this Agreement are fully performed,
the Debt and other obligations of each Borrower hereunder shall not be released,
in whole or in part, by any action or thing (other than irrevocable payment in
full) which might, but for this provision of this Agreement, be deemed a legal
or equitable discharge of a surety or guarantor, or by reason of any waiver,
extension, modification, forbearance or delay or other act or omission of the
Administrative Agent or any Lender or its failure to proceed promptly or
otherwise, or by reason of any action taken or omitted by the Administrative
Agent or any Lender whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of, any Borrower, nor
shall any modification of any of the promissory notes or other Loan Documents or
release of any security therefor by operation of Law or by the action of any
third party affect in any way the Debt and other obligations of any Borrower
hereunder, and each Borrower hereby expressly waives and

 

 - 103 - 

 

 

surrenders any defense to its liability hereunder based upon any of the
foregoing acts, omissions, things, agreements or waivers of any of them. No
Borrower shall be exonerated with respect to its liabilities under this
Agreement by any act or thing except irrevocable payment and performance of the
Debt and other obligations hereunder, it being the purpose and intent of this
Agreement that such Debt and other obligations constitute the direct and primary
Debt and obligations of each Borrower and that the covenants, agreements and all
Debt and other obligations of each Borrower hereunder be absolute, unconditional
and irrevocable.

 

Section 10.06.   Actions Not Required.   Each Borrower hereby waives any and all
right to cause a marshalling of the other Borrowers’ assets or any other action
by any court or other governmental body with respect thereto insofar as the
rights of the Administrative Agent and the Lenders hereunder are concerned or to
cause the Administrative Agent or the Lenders to proceed against any security
for the Borrowers’ joint and several liability or any other recourse which the
Administrative Agent or the Lenders may have with respect thereto, and further
waives any and all requirements that the Administrative Agent or the Lenders
institute any action or proceeding at Law or in equity against the other
Borrowers or any other Person, or with respect to this Agreement, the Loan
Documents, or any Collateral for the Borrowers’ joint and several liability, as
a condition precedent to making demand on, or bringing an action or obtaining
and/or enforcing a judgment against, each Borrower. Each Borrower further waives
any requirement that the Administrative Agent or the Lenders seek performance by
the other Borrowers or any other Person, of any Debt or other obligation under
this Agreement, the Loan Documents or any Collateral for the Borrowers’ joint
and several liability as a condition precedent to making a demand on, or
bringing any action or obtaining and/or enforcing a judgment against, any
Borrower. No Borrower shall have any right of setoff against the Administrative
Agent or any Lender with respect to any of its Debt and other obligations
hereunder. Any remedy or right hereby granted which shall be found to be
unenforceable as to any Person or under any circumstance, for any reason, shall
in no way limit or prevent the enforcement of such remedy or right as to any
other Person or circumstance, nor shall such unenforceability limit or prevent
enforcement of any other remedy or right hereby granted.

 

Section 10.07.   Deficiencies.   Each Borrower specifically agrees that in the
event of a foreclosure or other exercise of remedies under a Security Document
held by the Administrative Agent or any Lender that secures any part or all of
the Borrowers’ joint and several liability, and in the event of a deficiency
resulting therefrom, each Borrower shall be, and hereby is expressly made,
liable to the Administrative Agent and the Lenders for the full amount of such
deficiency notwithstanding any other provision of this Agreement or provision of
such agreement, any document or documents evidencing the indebtedness secured by
such agreement or any other document or any provision of applicable Law which
might otherwise prevent the Administrative Agent or any Lender from enforcing
and/or collecting such deficiency. Each Borrower hereby waives any right to
notice of a foreclosure under any Security Document, for the benefit of the
Secured Creditors, by the other Borrowers which secures any part or all of the
Borrowers’ joint and several liability.

 

Section 10.08.   Borrower Bankruptcy.   Each Borrower expressly agrees that its
liability and Debt under the promissory notes, this Agreement and the other Loan
Documents shall not in any way be affected by the institution by or against the
other Borrowers or any other Person or entity of any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or

 

 - 104 - 

 

 

any other similar proceedings for relief under any Debtor Relief Law, or any
action taken or not taken by the Administrative Agent or the Lenders in
connection therewith, and that any discharge of any Borrower’s joint and several
liability pursuant to any such Debtor Relief Law shall not discharge or
otherwise affect in any way the Debt and other obligations of the other
Borrowers under the promissory notes, this Agreement and any other Loan
Document, and that upon or at any time after the institution of any of the above
actions, at the Administrative Agent’s or the Lenders’ sole discretion, the
Borrowers’ joint and several Debt and obligations hereunder and under the other
Loan Documents shall be enforceable against any Borrower that is not itself the
subject of such proceedings. Each Borrower expressly waives any right to argue
that the Administrative Agent’s or the Lenders’ enforcement of any remedies
against that Borrower is stayed by reason of the pendency of any such
proceedings against the other Borrowers.

 

Section 10.09.   Limited Subrogation.   Notwithstanding any payment or payments
made by any Borrower hereunder or any setoff or application of funds of any
Borrower by the Administrative Agent or any Lender, until 731 days after the
Debt and other obligations hereunder and under the other Loan Documents have
been irrevocably paid in full, such Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the other Borrowers or any Guarantor or any Collateral or Guarantee or
right of offset held by the Administrative Agent or any Lender for the payment
of the Debt and other obligations hereunder and under the other Loan Documents,
nor shall such Borrower seek or be entitled to seek any contribution or
reimbursement from the other Borrowers or any Guarantor in respect of payments
made by such Borrower hereunder. If any amount shall be paid to a Borrower on
account of such subrogation rights at any time when all of the Debt and other
obligations hereunder and under the other Loan Documents shall not have been
irrevocably paid in full, such amount shall be held by such Borrower in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Borrower and shall, forthwith upon receipt by such Borrower, be turned over
to the Administrative Agent in the exact form received by such Borrower (duly
indorsed by such Borrower to the Administrative Agent, if required), to be
applied against the Debt and other obligations hereunder and under the other
Loan Documents s, whether matured or unmatured, in such order as the
Administrative Agent and the Lenders may determine.

 

Section 10.10.   Borrowers’ Financial Condition.   Each Borrower is familiar
with the financial condition of the other Borrowers, and each Borrower has
executed and delivered this Agreement and the other Loan Documents based on that
Borrower’s own judgment and not in reliance upon any statement or representation
of the Administrative Agent or any Lender. Neither the Administrative Agent nor
the Lenders shall have any obligation to provide any Borrower with any advice
whatsoever or to inform any Borrower at any time of the Administrative Agent’s
or the Lenders’ actions, evaluations or conclusions on the financial condition
or any other matter concerning any Borrower.

 

Section 10.11.   Relationship of Borrowers.   Each Borrower represents that such
Borrower and its business operations receive mutual support and other benefits
from the other Borrowers, and it expects to derive benefits from the extension
of credit accommodations to each other Borrower by the Lenders and finds it
advantageous, desirable and in its best interests to execute and deliver this
Agreement and the promissory notes to the Lenders.

 

 - 105 - 

 

 

Section 10.12.   Limitation.   (a) If the Debt and other obligations of a
Borrower hereunder would be held or determined by a court or tribunal having
competent jurisdiction to be void, invalid or unenforceable on account of the
amount of its aggregate liability under this Agreement, the promissory notes or
the other Loan Documents, then, notwithstanding any other provision of this
Agreement, the promissory notes or the other Loan Documents to the contrary, the
aggregate amount of the liability of such Loan Party under this Agreement, the
promissory notes and the other Loan Documents shall, without any further action
by such Borrower, the Lenders, the Administrative Agent, the Letter of Credit
Issuer or any other Person, be automatically limited and reduced to an amount
which is valid and enforceable.

 

(b)       Without limiting the generality of paragraph (a), above, each Borrower
and the Administrative Agent, each Letter of Credit Issuer and each Lender,
hereby confirms that it is the intention of all such parties that none of this
Agreement, the promissory notes or any other Loan Document constitute a
fraudulent transfer or conveyance under the federal Bankruptcy Code, the Uniform
Fraudulent Conveyances Act, the Uniform Fraudulent Transfer Act or similar state
statute applicable to this Agreement and the other Loan Documents. Therefore,
such parties agree that the Debt and other obligations of a Borrower hereunder
and under the other Loan Documents shall be limited to such maximum amount as
will, after giving effect to such maximum amount and other contingent and fixed
liabilities of such Borrower that are relevant under such Laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of the other Borrowers and any other obligor, result in
such Debt and obligations not constituting a fraudulent transfer or conveyance.

 

[No additional provisions are on this page; the page next following is a
signature page.]

 

 - 106 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWERS       JAMES RIVER GROUP HOLDINGS, LTD.         By: /s/ Gregg Davis  
Gregg Davis, Chief Financial Officer         JRG REINSURANCE COMPANY LTD.      
  By: /s/ Kevin B. Copeland   Kevin B. Copeland , Chief Financial Officer

 

 - 107 - 

 

 

  AGENTS, ARRANGERS AND LETTER OF CREDIT ISSUER       KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent, Joint Lead Arranger, Joint Book Runner and
Letter of Credit Issuer         By: /s/ James Cribbet     James Cribbet, Senior
Vice President       SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arranger
and Joint Book Runner         By: /s/ Frank Tantillo     Frank Tantillo,
Managing Director       BMO CAPITAL MARKETS CORP., as Joint Lead Arranger      
  By: /s/ Steven K. Fischer     Steven K. Fischer, Managing Director       BANK
OF MONTREAL, as Co-Syndication Agent         By: /s/ Joshua Hovermale     Joshua
Hovermale, Vice President       SUNTRUST BANK, as Co-Syndication Agent        
By: /s/ Paula Mueller     Paula Mueller, Director

 

 - 108 - 

 

 

  LENDERS       KEYBANK NATIONAL ASSOCIATION,   as Lender         By: /s/ James
Cribbet     James Cribbet, Senior Vice President

 

 - 109 - 

 

 

[Lender Signatures Continued]

 

  SUNTRUST BANK,   as Lender         By: /s/ Paula Mueller     Name: Paula
Mueller     Title: Director

 

 - 110 - 

 

 

[Lender Signatures Continued]

 

  BANK OF MONTREAL,   as Lender         By: /s/ Joshua Hovermale     Name:
Joshua Hovermale     Title: Vice President

 

 - 111 - 

 

 

[Lender Signatures Continued]

 

  THE BANK OF N.T. BUTTERFIELD & SON LIMITED, as Lender         By: /s/ Alan Day
    Name: Alan Day     Title: Vice President         By: /s/ Curtis Ballantyne  
  Name: Curtis Ballantyne     Title: Senior Vice President

 

 - 112 - 

 

 

[Lender Signatures Continued]

 

  FIRST TENNESSEE BANK NATIONAL ASSOCIATION,   as Lender         By: /s/ Keith
A. Sherman     Name: Keith A. Sherman     Title: Senior Vice President

 

 - 113 - 

 

 

[Lender Signatures Continued]

 

  YADKIN BANK,   as Lender         By: /s/ Walter Ricks     Name: Walter Ricks  
  Title: Senior Vice President

 

 - 114 - 

 

 

Amended and Restated Pricing Schedule

 

PRICING SCHEDULE

 

Leverage Ratio Pricing Level Eurodollar
Margin Base Rate
Margin Commitment
Fee Rate                     < 0.15 to 1 Level I 1.375% 0.375% 0.150%          
> 0.15 to 1 and < 0.25 to 1 Level II 1.500% 0.500% 0.200%           > 0.25 to 1
Level III 1.625% 0.625% 0.250%

 

The Eurodollar Margin, Base Rate Margin and Commitment Fee Rate will be
determined by reference to the Leverage Ratio.

 

For purposes of this Schedule, “Pricing Level” means for any day, the Pricing
Level (I, II or III) indicated on the table above that corresponds to the
Leverage Ratio as of the end of the most recent Fiscal Quarter or Fiscal Year,
as the case may be, for which the Parent delivered financial statements pursuant
to the Loan Documents, effective on the business day immediately following the
date on which such financial statements are delivered to the Administrative
Agent; provided, however, that, at any and all times during which (a) the Parent
is in default of the timely delivery of (1) the financial statements required by
the Loan Documents for any period or (2) the accompanying compliance certificate
required by the Loan Documents, the Eurodollar Margin, Base Rate Margin and
Commitment Fee Rate shall be determined under Pricing Level III or (b) an Event
of Default has occurred and is continuing, the Eurodollar Margin, Base Rate
Margin and Commitment Fee Rate shall be determined under Pricing Level III.

 

Pricing Level III shall apply commencing on the Restatement Effective Date until
adjusted pursuant to the immediately preceding paragraph.

 

By way of clarification and not limitation, the Loans under the Unsecured
Facility shall commence to accrue interest, the Letters of Credit under the
Unsecured Facility shall commence to accrue participation fees, and commitment
fees under the Unsecured Facility shall commence to accrue in each case at rates
per annum reflecting the decreased Applicable Rates as of the Restatement
Effective Date (defined below) and (together with the interest, participation
fees and commitment fees accrued and unpaid prior to the Restatement Effective
Date) shall be payable on the applicable Interest Payment Date next following
the Restatement Effective Date.

 

 

 

 

EXHIBIT A

 

ASSIGNMENT AND ACCEPTANCE

 

AGREEMENT dated as of ___________________, ___________ among [NAME OF ASSIGNOR]
(the “Assignor” and [NAME OF ASSIGNEE] (the “Assignee”).

 

WHEREAS, this Assignment and Acceptance (the “Agreement”) relates to the Amended
and Restated Credit Agreement dated as of December 7, 2016 among James River
Group Holdings, Ltd. (as a “Borrower”), the Assignor and the other Lenders party
thereto, KeyBank National Association, as Administrative Agent (the
“Administrative Agent”), Lead Arranger, Sole Book Runner and Letter of Credit
Issuer (as amended from time to time, the “Credit Agreement”).

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Secured
Facility Commitment to participate in Letters of Credit in an aggregate
principal amount at any time outstanding not to exceed $____________;

 

WHEREAS, Secured Facility Letters of Credit in the aggregate undrawn amount of
$______________ are outstanding at the date hereof; and

 

WHEREAS, as provided under the Credit Agreement, the Assignor has an Unsecured
Facility Commitment to make Loans to the Borrowers and participate in Letters of
Credit in an aggregate principal amount at any time outstanding not to exceed
$____________;

 

WHEREAS, Loans made to the Borrowers by the Assignor under the Credit Agreement
in the aggregate principal amount of $______________ are outstanding at the date
hereof;

 

WHEREAS, Unsecured Facility Letters of Credit in the aggregate undrawn amount of
$______________ are outstanding at the date hereof;

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its Secured
Facility Commitment thereunder in an amount equal to $_____________ (the
“Assigned Secured Facility Amount”), together with a corresponding portion of
its Secured LC Exposure, and the Assignee proposes to accept such assignment and
assume the corresponding obligations of the Assignor under the Credit Agreement;
and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its Unsecured
Facility Commitment thereunder in an amount equal to $_____________ (the
“Assigned Unsecured Facility Amount”), together with a corresponding portion of
each of its outstanding Loans and its Unsecured LC Exposure, and the Assignee
proposes to accept such assignment and assume the corresponding obligations of
the Assignor under the Credit Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

 A-1 

 

 

SECTION 1.    Definitions.   All capitalized terms not otherwise defined herein
have the respective meanings set forth in the Credit Agreement.

 

SECTION 2.    Assignment.   The Assignor hereby assigns and sells to the
Assignee all of the rights of the Assignor under the Credit Agreement to the
extent of the Assigned Amount and a corresponding portion of each of its
outstanding Loans and its LC Exposure, and the Assignee hereby accepts such
assignment from the Assignor and assumes all of the obligations of the Assignor
under the Credit Agreement to the extent of the Assigned Amount and the
corresponding portion of each of its outstanding Loans and its LC Exposure. Upon
the execution and delivery hereof by the Assignor and the Assignee [and by the
Parent, the Administrative Agent and the Letter of Credit Issuers]1 and the
payment of the amounts specified in Section 3 required to be paid on the date
hereof (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Lender under the Credit Agreement
with a Secured Facility Commitment in an amount equal to the Assigned Secured
Facility Amount and shall acquire the rights of the Assignor with respect to a
corresponding portion of its Secured LC Exposure; (ii) the Secured Facility
Commitment of the Assignor shall, as of the date hereof, be reduced by the
Assigned Secured Facility Amount, and the Assignor shall be released from its
Secured Facility obligations under the Credit Agreement to the extent such
obligations have been assumed by the Assignee; (iii) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Lender under the Credit Agreement with an Unsecured Facility
Commitment in an amount equal to the Assigned Unsecured Facility Amount and
shall acquire the rights of the Assignor with respect to a corresponding portion
of each of its outstanding Loans and its Unsecured LC Exposure; and (iv) the
Unsecured Facility Commitment of the Assignor shall, as of the date hereof, be
reduced by the Assigned Unsecured Facility Amount, and the Assignor shall be
released from its Unsecured Facility obligations under the Credit Agreement to
the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.

 

SECTION 3.    Payments.   As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in Federal funds the amount heretofore agreed between them.2
Commitment fees accrued before the date hereof are for the account of the
Assignor and such fees accruing on and after the date hereof with respect to the
Assigned Amount are for the account of the Assignee. Each of the Assignor and
the Assignee agrees that if it receives any amount under the Credit Agreement
which is for the account of the other party hereto, it shall receive the same
for the account of such other party to the extent of such other party’s interest
therein and promptly pay the same to such other party.

 

[SECTION 4.    Consent of the Parent, the Administrative Agent, and the Letter
of Credit Issuers.   This Agreement is conditioned upon the consent of the
Parent, the Administrative Agent and the Letter of Credit Issuers pursuant to
Section 9.04(b) of the Credit Agreement. The

 

 



1 Delete if consent is not required.

2 Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

 A-2 

 

 

execution of the Agreement by the Parent, the Administrative Agent and the
Letter of Credit Issuers is evidence of this consent.]3

 

SECTION 5.    Non-Reliance on Assignor.   The Assignor makes no representation
or warranty in connection with, and shall have no responsibility with respect
to, the solvency, financial condition, or statements of the Loan Parties or the
validity and enforceability of the Loan Parties’ obligations under the Credit
Agreement, any note issued thereunder or any Loan Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter its own independent appraisal of
the business, affairs and financial condition of the Loan Parties.

 

SECTION 6.    Governing Law.   This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York.

 

SECTION 7.    Counterparts.   This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 



3 Delete if consent is not required.

 

 A-3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

  [NAME OF ASSIGNOR]         By:       Name:     Title:       [NAME OF ASSIGNEE]
        By:       Name:     Title:

 

The undersigned consent to the foregoing assignment.

 

  [JAMES RIVER GROUP HOLDINGS, LTD.         By:       Name:     Title:]4      
[KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and Letter of Credit
Issuer         By:       Name:     Title:]5

 

 



4 Delete if Borrower’s consent is not required.

5 Delete (or modify as appropriate) if consent of Administrative Agent, and/or
Letter of Credit Issuer is not required.

 

 A-4 

 

 

EXHIBIT B

 

COLLATERAL CATEGORIES AND AVAILABILITY RATES

 

“Eligible Collateral” shall mean investment property owned by a Borrower (a) in
which the Administrative Agent holds a duly perfected, first priority security
interest and over which the Administrative Agent shall have sole dominion (other
than interest earned prior to default), (b) that is subject to no other Lien or
adverse claim, and (c) that consists of investment property of a type that is in
one of the “Categories of Eligible Investments” set forth below.

 

Categories of Eligible Investments: Availability Rate     Publicly traded
non-convertible corporate bonds rated BBB and Baa2 or better 80% (1) (2) (3)*  
  U.S. Treasury securities and U.S. agency or instrumentality securities that
are guaranteed or insured by the full faith and credit of the United States:    
  Maturing not more than 10 years after acquisition 95% (1)     Maturing more
than 10 years after acquisition 85% (1)     (i) Single-class mortgage
participation certificates backed by single-family residential mortgage loans
guaranteed by Federal Home Loan Mortgage Corporation, (ii) single-class mortgage
pass-through certificates guaranteed by Federal National Mortgage Association,
and (iii) single-class fully modified pass-through certificates guaranteed by
Government National Mortgage Association:       Maturing not more than 10 years
after acquisition 95% (1) (5)     Maturing more than 10 years after acquisition
85% (1) (5)     State and municipal bonds maturing within 5 years after
acquisition and rated AA- and Aa3 or better 75% (1) (3) (4)     Money market
accounts of a depository having a rating of A- and A3 or better and Money Market
Mutual Funds 90% (4)     Cash in dollars 100%

 

* Numbers in parentheses mean that investments in that category are subject to
the numerically corresponding additional qualifications and limitations set
forth below. Credit ratings set forth herein are of Standard & Poor’s Financial
Services LLC and Moody’s Investors Service, Inc. in that order.

 

Additional Qualifications and Limitations:

 

(1)Specified Value is the lower of market or par.

 

 

 

 

EXHIBIT B (Continued)

 

(2)Traded bonds are only those listed on the New York, American or NASDAQ Stock
Exchanges and eligible to be settled by the Depository Trust Company.

 

(3)Corporate, state and municipal securities and will be subject to a 10%
concentration limitation with respect to each issuer (and its affiliates)
thereof.

 

(4)Only issuers or depositories organized under the Laws of the United States or
a state thereof and domiciled in the United States.

 

(5)In book-entry form and excluding REMIC and other multi-class pass-through
certificates, pass-through certificates backed by adjustable rate mortgages,
collateralized mortgage obligations, securities paying interest or principal
only, and similar derivative securities.

 

 2 

 

 

EXHIBIT C (Continued)

 

BORROWER JOINDER AGREEMENT

 

THIS BORROWER JOINDER AGREEMENT (this “Joinder Agreement”) is made and entered
into as of this ___ day of ___________, 20__, by and among:

 

(i)JAMES RIVER GROUP HOLDINGS, LTD., a Bermuda company, and its successors and
permitted assigns (“Parent”);

 

(ii)JRG REINSURANCE COMPANY LTD., a regulated insurance company domiciled in
Bermuda, and its successors and permitted assigns (“JRG Reinsurance”);

 

(iii)JAMES RIVER GROUP, INC., a Delaware corporation, and its successors and
permitted assigns (“James River”);

 

(iv)the LENDERS party hereto; and

 

(v)KEYBANK NATIONAL ASSOCIATION, a national banking association, in its capacity
as Administrative Agent and Letter of Credit Issuer.

 

Recitals:

 

A.        The Parent and JRG Reinsurance, as Borrowers (as defined in the Credit
Agreement, defined below), have entered into that certain Amended and Restated
Credit Agreement dated as of December 7, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrowers, the Administrative Agent and the banks, financial
institutions and other entities from time to time party thereto in the capacity
of lenders (the “Lenders”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

B.        Under Section 2.04 of the Credit Agreement, the Borrower Agent may
request that James River be added as an additional Borrower, and once notice of
such request is delivered, James River must execute this Joinder Agreement by
which it assumes all of the rights and obligations as a Borrower under and
pursuant to the Credit Agreement and each and every other Loan Document.

 

Agreements:

 

NOW THEREFORE, in consideration of the foregoing Recitals, of the agreements
hereinafter set forth, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties to this Joinder
Agreement hereby agree as follows:

 

1.        Incorporation by Reference. James River represents and warrants to
each of the Lender Parties the accuracy in all material respects of the
statements made in all of the foregoing

 

 1 

 

 

EXHIBIT C (Continued)

 

Recitals, which are hereby incorporated by reference into this Joinder Agreement
as if fully restated herein.

 

2.        Assumption of Credit Agreement Obligations. As of the date hereof,
James River hereby accepts, joins in and assumes and agrees to pay and perform,
all of the Debt, covenants, representations, warranties and other obligations as
a Borrower under and pursuant to the Credit Agreement.

 

3.        Conforming Amendments to the Loan Documents. Each of Parent, JRG
Reinsurance, James River, and the Lender Parties agrees that as of the date
hereof, this Joinder Agreement shall be deemed to be a Loan Document.

 

4.        Release. Each of the Lender Parties agrees that on the date hereof,
and only following the effectiveness of the assumptions by James River
contemplated by Paragraph 2, above:

 

(a)       James River shall be released as a Guarantor under and pursuant to the
Credit Agreement; and

 

(b)       the Continuing Guaranty of Payment dated June 5, 2013 made by James
River for the benefit of the Lender Parties (as the same may thereafter have
been confirmed, amended or otherwise modified from time to time pursuant and
subject to the applicable provisions of the Credit Agreement) shall be
terminated, cancelled and released, and shall be of no further force or effect.

 

5.        Representations and Warranties. In connection with such acceptance,
joinder, assumption, and release:

 

(a)        each of Parent, JRG Reinsurance, and James River hereby jointly and
severally confirms and reaffirms to each of the Lender Parties in all material
respects each and all of the representations and warranties contained in Article
3 of the Credit Agreement as of the date hereof and after giving effect to the
acceptance, joinder, assumption, and release by James River and the conforming
amendments to the Credit Agreement contemplated by Paragraph 3 of this Joinder
Agreement; provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is confirmed and
reaffirmed (after giving effect to such qualification therein) in all respects
as the date hereof (except to the extent any such representation or warranty
speaks only as of an earlier date, in which case such representation or warranty
is confirmed and reaffirmed only as of such earlier date);

 

(b)        each of Parent, JRG Reinsurance, and James River hereby jointly and
severally represents and warrants to each of the Lender Parties that each of the
components of this transaction, without limitation, the acceptance, joinder,
assumption, and release contemplated hereby, will occur in compliance in all
material respects with all applicable Laws, including without limitation
applicable securities Laws and Applicable Insurance Codes; and

 

 2 

 

 

EXHIBIT C (Continued)

 

(c)        each of Parent, JRG Reinsurance, and James River hereby jointly and
severally represents and warrants to each of the Lender Parties that all
consents and approvals that are necessary for each of the components of this
transaction, including, without limitation, the acceptance, joinder, assumption,
and release contemplated hereby, have been obtained.

 

6.        Covenants. In connection with such acceptance, joinder, assumption,
and release and concurrently with the effectiveness of this Joinder Agreement:

 

(a)        James River shall deliver to the Administrative Agent (i) a
supplement to the previously delivered Schedules to the Credit Agreement to
reflect James River as an additional Borrower and (ii) to the extent acceptable
to the Administrative Agent in its sole discretion, an update of certain
previously delivered Schedules to the Credit Agreement to reflect any change in
the disclosures made therein;

 

(b)        James River shall enter into a Pledge Agreement;

 

(c)        James River shall enter into a Control Agreement; and

 

(d)        Parent, JRG Reinsurance, and James River shall execute and deliver to
the Administrative Agent, for the benefit of each of the Lenders a promissory
note, in favor of each of such Lender, in the principal amount of such Lender’s
Commitment.

 

7.         Other Loan Documents; Delivery of Notes. Any reference in the other
Loan Documents to the Credit Agreement shall, from and after the date hereof, be
deemed to refer to the Credit Agreement, as assumed and modified by this Joinder
Agreement; and any reference in the Loan Documents to the notes issued pursuant
to Section 2.09(e) of the Credit Agreement shall, from and after the date
hereof, be deemed to include the notes executed by James River and Parent (or
any subsequent replacements thereof).

 

8.         Confirmation of Debt; Absence of Claims. Each of Parent, JRG
Reinsurance, and James River hereby affirms as of the date hereof, (i) all of
its respective Debt and other obligations to each of the Lender Parties under
and pursuant to the Credit Agreement and each of the other Loan Documents and
that such Debt and other obligations are owed to each of the Lender Parties
according to their respective terms and (ii) there are no claims or defenses to
the enforcement by the Lender Parties of the Debt and other obligations of, as
the case may be.

 

9.         No Other Modifications; Same Indebtedness. Except as expressly
provided in this Joinder Agreement, all of the terms and conditions of the
Credit Agreement and the other Loan Documents remain unchanged and in full force
and effect. The acceptance, joinder, assumption, and release effected by this
Joinder Agreement and by the other documents contemplated hereby shall not be
deemed to provide for or effect a repayment and re-advance of any of the Loans
now outstanding, it being the intention of all of Parent, JRG Reinsurance, James
River, and the Lender Parties hereby that the Debt owing under the Credit
Agreement, as assumed and amended by this Joinder Agreement, and the notes be
and hereby is the same Debt as that owing under the Credit Agreement and the
notes immediately prior to the effectiveness hereof.

 

 3 

 

 

EXHIBIT C (Continued)

 

10.       Governing Law; Binding Effect. This Joinder Agreement shall be
governed by and construed in accordance with the laws of the State of New York
and shall be binding upon and inure to the benefit of the PARENT, JRG
REINSURANCE, JAMES RIVER, the Lenders, the Administrative Agent and the Letter
of Credit Issuer and their respective successors and assigns.

 

11.       Execution in Counterparts. This Joinder Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement.

 

12.       Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
JOINDER AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS JOINDER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[No additional provisions are on this page; the page next following is the
signature.]

 

 4 

 

 

EXHIBIT C (Continued)

 

IN WITNESS WHEREOF, Parent, JRG Reinsurance, James River, the Lenders, the
Administrative Agent, and the Letter of Credit Issuer have hereunto set their
hands as of the date first above written.

 

BORROWER PARTIES:   AGENT AND LETTER OF CREDIT ISSUER: JAMES RIVER GROUP
HOLDINGS, LTD.   as Administrative Agent and Letter of Credit Issuer,          
By:     By:   _______________, _____________   _______________, _____________  
    JRG REINSURANCE COMPANY LTD.   [OTHER LENDERS]           By:     By:  
_______________, _____________   _______________, _____________       JAMES
RIVER GROUP, INC.             By:       _______________, _____________    

 

 5 

 